

AMENDMENT NO. 4
TO
CREDIT AGREEMENT




This AMENDMENT NO. 4 dated as of September 19, 2019 (this “Amendment”) is by and
among (a) SAGITTARIUS RESTAURANTS LLC, a Delaware limited liability company (the
“Borrower”), (b) each of the Guarantors signatory hereto, (c) BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”) and (d) the lenders
signatory hereto and amends that certain Credit Agreement dated as of August 4,
2015 (as amended, restated, extended, supplemented, modified and otherwise in
effect from time to time, the “Credit Agreement”) by and among the Borrower, the
other Loan Parties party thereto, the Lenders party thereto, the Administrative
Agent, BANK OF AMERICA, N.A. as L/C Issuer and Swing Line Lender, JPMORGAN CHASE
BANK, N.A. and BANK OF MONTREAL, as Co-Syndication Agents, MUFG UNION BANK,
N.A., as Documentation Agent, BofA SECURITIES, INC. and JPMORGAN CHASE BANK,
N.A., as Joint Lead Arrangers and Joint Bookrunners. Terms not otherwise defined
herein which are defined in the Credit Agreement shall have the same respective
meanings herein as therein.


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement as provided more fully herein
below.
NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
§1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement is
hereby amended as follows:
(a)    The Credit Agreement (excluding the schedules and exhibits thereto) is
hereby amended as set forth in Annex I attached hereto such that all of the
newly inserted double underlined text (indicated textually in the same manner as
the following example: double-underlined text) and any formatting changes
attached hereto shall be deemed to be inserted and all stricken text (indicated
textually in the same manner as the following example: stricken text) shall be
deemed to be deleted therefrom.
(b)    The Credit Agreement is hereby amended by replacing the previous
schedules thereto with the schedules attached hereto as Annex II.
(c)    The Credit Agreement is hereby amended by replacing the previous Exhibit
D thereto with the exhibit attached hereto as Annex III.
§2.    Affirmation and Acknowledgment. Each Loan Party hereby ratifies and
confirms all of its Obligations to the Lenders and the Administrative Agent, and
the Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders the Loans, the other Obligations, and all other amounts due under the
Credit Agreement as amended hereby. Each Loan Party hereby ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted and pledged by such Loan Party pursuant to the Loan
Documents to the Administrative Agent, on behalf and for the benefit of the
Secured Parties, as collateral security for the Obligations, and acknowledges
that all of such Liens and security interests, and all Collateral heretofore
granted, pledged or otherwise created as security for the Obligations continue
to be and remain collateral security for the Obligations from and after the date
hereof. Each of the Guarantors party to the Guaranty hereby acknowledges and
consents to this Amendment and agrees that the Guaranty and all other Loan
Documents to which each of the Guarantors are a party remain in full force and
effect, and each of the Guarantors confirms and ratifies all of its Obligations
thereunder.
§3.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent as follows:
(a)    The execution, delivery and performance by each Loan Party of this
Amendment and the performance by such Loan Party of its obligations and
agreements under this Amendment and the Credit Agreement, as amended hereby,
have been duly authorized by all necessary corporate or other organizational
action, and do not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of any
Material Contract, any Lease or any Franchise Agreement to which such Person is
a party, (iii) conflict with or result in any breach or contravention of any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (iv) violate any Law,
in each case under clauses (ii) through (iv) in a way that has or could
reasonably be expected to have a Material Adverse Effect.
(b)    This Amendment has been duly executed and delivered by such Loan Party.
Each of this Amendment and the Credit Agreement, as amended hereby, constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, whether
enforcement is sought by a proceeding in equity or at law.
(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required in connection
with the execution, delivery or performance by or enforcement against such Loan
Party of this Amendment or the Credit Agreement as amended hereby.
(d)    The representations and warranties of such Loan Party contained in
Article V of the Credit Agreement or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date, and except that the representations and warranties
contained in Sections 5.05(a) and 5.05(b) of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and 6.01(b) of the Credit Agreement, respectively.
(e)    As of the Fourth Amendment Effective Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.
(f)    As of the date hereof, after giving effect to the provisions hereof,
there exists no Default or Event of Default.
§4.    Conditions. The effectiveness of this Amendment is subject to the
satisfaction (as reasonably determined by the Administrative Agent) of the
following conditions precedent or concurrent on September 19, 2019 (the “Fourth
Amendment Effective Date”):
(a)    This Amendment shall have been duly executed and delivered by each Loan
Party, the Administrative Agent and the Lenders.
(b)    The Borrower shall have executed and delivered a Revolving Credit Note to
each Lender that has requested a Revolving Credit Note at least two (2) Business
Days prior to the Fourth Amendment Effective Date.
(c)    The Administrative Agent shall have received an updated Perfection
Certificate, in substantially the form of Exhibit F to the Credit Agreement,
duly executed by each of the Loan Parties.
(d)    The Administrative Agent shall have received an omnibus reaffirmation
agreement, reaffirming the effectiveness and continued validity of each of the
Collateral Documents.
(e)    The Administrative Agent shall have received a certificate executed by a
Responsible Officer of each Loan Party attaching (1) resolutions or other action
authorizing the execution and delivery of, and performance of its obligations
under, the Credit Agreement, as amended hereby, and the other Loan Documents,
(2) incumbency certificates, (3) copies of the Organization Documents of such
Loan Party, in each case, certified by the Secretary of State of the state of
organization of such Loan Party as of a recent date, and certified by such
Responsible Officer of such Loan Party to be true, accurate and complete and in
effect on the Fourth Amendment Effective Date and (4) such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(f)    The Administrative Agent shall have received a favorable opinion of Hogan
Lovells US LLP, counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, as to such matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request.
(g)    The Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party either (A) attaching copies of all
consents, licenses and approvals required in connection with each Loan Party
entering into this Amendment and consummating the transactions contemplated by
the Credit Agreement and the other Loan Documents, as amended hereby, and such
consents, licenses and approvals shall be in full force and effect (and all
applicable waiting periods with respect thereto shall have expired), or (B)
stating that no such consents, licenses or approvals are so required.
(h)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying as to an attached true, correct
and complete form of the Borrower’s Franchise Agreement.
(i)    The Administrative Agent shall have received evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, together with the certificates of insurance, naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as the case may be, under all insurance policies (including flood
insurance policies) maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral.
(j)    The Administrative Agent shall have received a certificate from the Chief
Financial Officer of Holdings attesting to the Solvency of Holdings and its
Subsidiaries, taken as a whole and as to the Borrower and its Subsidiaries,
taken as a whole, as of the Fourth Amendment Effective Date.
(k)    The Loan Parties shall have provided to the Lenders all documentation and
other information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, to the extent that such information was
requested by the applicable Lender at least five (5) Business Days prior to the
Fourth Amendment Effective Date.
(l)    At least five (5) days prior to the Fourth Amendment Effective Date, if
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification.
(m)    The representations and warranties set forth in Section 3 hereof shall be
true and correct.
(n)    All fees required to be paid to the Administrative Agent, the
Co-Syndication Agents, the Arrangers, and the Lenders on or before the Fourth
Amendment Effective Date shall have been paid.
(o)    The Administrative Agent shall have been reimbursed for all reasonable
and documented fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
and documented fees and disbursements of counsel for the Administrative Agent,
to the extent documented prior to or on the date hereof (for the avoidance of
doubt, a summary statement of such fees, charges and disbursements shall be
sufficient documentation for the obligations set forth in this Section 4(o)).
§5.    Miscellaneous Provisions.
(a)    Except as expressly amended or otherwise modified by this Amendment, the
Credit Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the other Loan Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect. No
amendment, consent or waiver herein granted or agreement herein made shall
extend beyond the terms expressly set forth herein for such amendment, consent,
waiver or agreement, as the case may be, nor shall anything contained herein be
deemed to imply any willingness of the Administrative Agent or the Lenders to
agree to, or otherwise prejudice any rights of the Administrative Agent or the
Lenders with respect to, any similar amendments, consents, waivers or agreements
that may be requested for any future period, and this Amendment shall not be
construed as a waiver of any other provision of the Loan Documents or to permit
the Borrower or any other Loan Party to take any other action which is
prohibited by the terms of the Credit Agreement and the other Loan Documents.
The Credit Agreement and this Amendment shall be read and construed as a single
agreement. All references in the Credit Agreement, or any related agreement or
instrument, to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended hereby. This Amendment shall constitute a Loan Document.
(b)    THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(c)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(d)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
(e)    The provisions of this Amendment are solely for the benefit of the Loan
Parties, the Administrative Agent and the Lenders and no other Person shall have
rights as a third party beneficiary of any of such provisions.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


SAGITTARIUS RESTAURANTS LLC




By:             
Name: Steven L. Brake
Title: Executive Vice President and Chief Financial Officer    


DEL TACO HOLDINGS, INC.
F&C RESTAURANT HOLDING CO.
KERRY FOODS INTERNATIONAL LLC
DEL TACO LLC




By:             
Name: Steven L. Brake
Title: Executive Vice President and Chief Financial Officer
BANK OF AMERICA, N.A.,
as Administrative Agent




By:         
Name:    
Title:    





BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender




By:     
Name:    
Title:    





JPMORGAN CHASE BANK, N.A., as a Lender
By:                         
Name:
Title:     





BANK OF MONTREAL, as a Lender
By:                         
Name:
Title:     





MUFG UNION BANK, N.A., as a Lender
By:                         
Name:
Title:     





WEBSTER BANK, N.A., as a Lender
By:                         
Name:
Title:     








--------------------------------------------------------------------------------

Published CUSIP Numbers: 78689KAG4, 78689KAH2


CREDIT AGREEMENT
Dated as of August 4, 2015
among
SAGITTARIUS RESTAURANTS LLC,
as the Borrower,


DEL TACO HOLDINGS, INC.,
as Holdings,


The Other Persons Party Hereto That Are Designated
As Loan Parties From Time to Time,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
 
The Other Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.
and
BANK OF MONTREAL,
as Co-Syndication Agents,


MUFG UNION BANK, N.A.
as Documentation Agent,
and
BofA SECURITIES, INC.
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    39

1.03
Accounting Terms    40

1.04
Rounding    40

1.05
Times of Day    40

1.06
Letter of Credit Amounts    40

1.07
Deliveries    41

1.08
Interest Rates    41

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    41

2.01
The Revolving Credit Loans    41

2.02
Borrowings, Conversions and Continuations of Loans    41

2.03
Letters of Credit    43

2.04
Swing Line Loans    52

2.05
Prepayments    55

2.06
Termination or Reduction of Revolving Credit Commitments    56

2.07
Repayment of Loans    57

2.08
Interest    57

2.09
Fees    57

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    58

2.11
Evidence of Debt    59

2.12
Payments Generally; Administrative Agent’s Clawback    59

2.13
Sharing of Payments by Lenders    61

2.14
Increase in Revolving Credit Commitments    62

2.15
Cash Collateral    65

2.16
Defaulting Lenders    66

2.17
Amend and Extend    68

2.18
Refinancing Amendments    70

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    72

3.01
Taxes    72

3.02
Illegality    77

3.03
Inability to Determine Rates    78

3.04
Increased Costs; Reserves on Eurodollar Rate Loans    81

3.05
Compensation for Losses    83

3.06
Mitigation Obligations; Replacement of Lenders    83

3.07
Survival    84

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    84

4.01
Conditions of Initial Credit Extension    84

4.02
Conditions to All Credit Extensions    87

ARTICLE V
REPRESENTATIONS AND WARRANTIES    88

5.01
Existence, Qualification and Power    88

5.02
Authorization; No Contravention    88

5.03
Governmental Authorization; Other Consents    89

5.04
Binding Effect    89

5.05
Financial Statements; No Material Adverse Effect    89

5.06
Litigation    90

5.07
No Default    90

5.08
Ownership of Property; Liens; Investments    90

5.09
Environmental Compliance    91

5.10
Insurance    92

5.11
Taxes    92

5.12
ERISA Compliance    92

5.13
Subsidiaries; Equity Interests; Loan Parties    93

5.14
Margin Regulations; Investment Company Act    94

5.15
Disclosure    94

5.16
Compliance with Laws    95

5.17
Intellectual Property; Licenses, Etc    95

5.18
Solvency    95

5.19
Casualty, Etc    95

5.20
Labor Matters    95

5.21
OFAC; Sanctions    95

5.22
Anti-Corruption Laws    96

5.23
Collateral Documents    96

5.24
Franchise Agreements    96

5.25
Material Contracts    96

5.26
EEA Financial Institution    96

5.27
Use of Plan Assets    96

ARTICLE VI
AFFIRMATIVE COVENANTS    98

6.01
Financial Statements    99

6.02
Certificates; Other Information    100

6.03
Notices    102

6.04
Payment of Obligations    103

6.05
Preservation of Existence, Etc    103

6.06
Maintenance of Properties    103

6.07
Maintenance of Insurance    104

6.08
Compliance with Laws    104

6.09
Books and Records    104

6.10
Inspection Rights    105

6.11
Use of Proceeds    105

6.12
Covenant to Guarantee Obligations and Give Security    105

6.13
Compliance with Environmental Laws    107

6.14
Further Assurances    108

6.15
Compliance with Terms of Leaseholds    108

6.16
Information Regarding Collateral    108

6.17
Material Contracts    109

6.18
Compliance with Terms of Franchise Agreements    109

6.19
Cash Collateral Accounts    109

6.20
Anti-Corruption Laws    109

ARTICLE VII
NEGATIVE COVENANTS    109

7.01
Liens    109

7.02
Indebtedness    112

7.03
Investments    114

7.04
Fundamental Changes    116

7.05
Dispositions    116

7.06
Restricted Payments    118

7.07
Change in Nature of Business    120

7.08
Transactions with Affiliates    120

7.09
Burdensome Agreements    121

7.10
Use of Proceeds    121

7.11
Financial Covenants    122

7.12
Amendments of Organization Documents    122

7.13
Prepayments, Etc    122

7.14
Amendment, Etc    122

7.15
Holding Company    123

7.16
Sanctions    123

7.17
Anti-Corruption Laws    123

7.18
Accounting Changes    123

7.19
Sale-Leasebacks    123

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES    124

8.01
Events of Default    124

8.02
Remedies upon Event of Default    127

8.03
Application of Funds    127

ARTICLE IX
ADMINISTRATIVE AGENT    129

9.01
Appointment and Authority    129

9.02
Rights as a Lender    129

9.03
Exculpatory Provisions    130

9.04
Reliance by Administrative Agent    131

9.05
Delegation of Duties    131

9.06
Resignation, Removal of Administrative Agent    131

9.07
Non-Reliance on Administrative Agent and Other Lenders    133

9.08
No Other Duties, Etc    133

9.09
Administrative Agent May File Proofs of Claim; Credit Bidding    133

9.10
Collateral and Guaranty Matters    135

9.11
Secured Cash Management Agreements and Secured Hedge Agreements    136

9.12
ERISA Representations    136

ARTICLE X
CONTINUING GUARANTY    138

10.01
Guaranty    138

10.02
Rights of Lenders    139

10.03
Certain Waivers    139

10.04
Obligations Independent    139

10.05
Subrogation    140

10.06
Termination; Reinstatement    140

10.07
Subordination    140

10.08
Stay of Acceleration    140

10.09
Condition of Borrower    140

10.10
Joint and Several Liability of the Guarantors    141

10.11
Keepwell    142

10.12
Guarantors’ Agreement to Pay Enforcement Costs, Etc    142

ARTICLE XI
MISCELLANEOUS    143

11.01
Amendments, Etc    143

11.02
Notices; Effectiveness; Electronic Communications    144

11.03
No Waiver; Cumulative Remedies; Enforcement    147

11.04
Expenses; Indemnity; Damage Waiver    147

11.05
Payments Set Aside    149

11.06
Successors and Assigns    150

11.07
Treatment of Certain Information; Confidentiality    156

11.08
Right of Setoff    157

11.09
Interest Rate Limitation    158

11.10
Counterparts; Integration; Effectiveness    158

11.11
Survival of Representations and Warranties    158

11.12
Severability    159

11.13
Replacement of Lenders    159

11.14
Governing Law; Jurisdiction; Etc    159

11.15
WAIVER OF JURY TRIAL    161

11.16
No Advisory or Fiduciary Responsibility    161

11.17
Electronic Execution of Assignments and Certain Other Documents    161

11.18
USA PATRIOT Act/KYC Regulations    162

11.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    162

11.20
Acknowledgement Regarding Any Supported QFCs    163






SCHEDULES
1.01    Existing Letters of Credit
2.01    Revolving Credit Commitments and Applicable Percentages
5.06    Litigation
5.08(c)    Owned Real Property
5.08(d)    Leased Real Property
5.08(e)    Franchised Unit Locations
5.08(f)    Material Investments
5.09    Environmental Matters
5.12(d)    Pension Plans
5.13    Subsidiaries
5.24    Franchise Agreements
7.01    Existing Liens
7.02    Existing Indebtedness
7.05(o)    Permitted Refranchisings
7.09    Burdensome Agreements
11.02    Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C    Revolving Credit Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Perfection Certificate
G-1 – G-4    United States Tax Compliance Certificates



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 4, 2015, among
SAGITTARIUS RESTAURANTS LLC, a Delaware limited liability company (the
“Borrower”), DEL TACO HOLDINGS, INC., a Delaware corporation (“Holdings”), F&C
RESTAURANT HOLDING CO., a Delaware corporation, the other Persons party hereto
from time to time as a Loan Party, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK,
N.A. and BANK OF MONTREAL, as Co-Syndication Agents, MUFG UNION BANK, N.A., as
Documentation Agent, BofA SECURITIES, INC. and JPMORGAN CHASE BANK, N.A., as
Joint Lead Arrangers and Joint Bookrunners, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition Target” has the meaning specified in the definition of “Permitted
Acquisition”.
“Additional Lender” means, at any time, any Person at such time that is not an
existing Lender and that agrees to provide any portion of any Replacement
Revolving Commitment pursuant to a Refinancing Amendment in accordance with
Section 2.18; provided that such Additional Lender shall be an Eligible
Assignee.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.
“Administrative Agent Fee Letter” means the letter agreement, dated as of July
9, 2015, among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as replaced by the letter agreement, dated as of
August 22, 2019, among the Borrower, the Administrative Agent and BofA
Securities, Inc.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in accordance with Section 11.02(d).
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 11.02(c).
“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other Laws of any jurisdiction applicable to
the Borrower or any of its Affiliates from time to time concerning or relating
to bribery or corruption.
“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.16. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The Applicable Percentage of each Lender as of
the Fourth Amendment Effective Date in respect of the Revolving Credit Facility
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Rate” means, at any time (a) from the Fourth Amendment Effective
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(a) for the first fiscal quarter for the
2020 fiscal year, (i) 1.75% per annum in the case of Eurodollar Rate Loans and
Letter of Credit Fees, (ii) 0.75% per annum in the case of Base Rate Loans and
(iii) 0.20% per annum in the case of Commitment Fees and (b) thereafter, the
applicable percentage per annum set forth below (for each Type of Loan and for
the Letter of Credit Fees and Commitment Fees) determined by reference to the
Consolidated Total Lease Adjusted Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):




Level
Consolidated Total Lease Adjusted Leverage Ratio
Applicable Rate for Eurodollar Rate Loans/Letter of Credit Fees
Applicable Rate for Swing Line Loans and Base Rate Loans
Commitment Fee
I
< 3.25:1.00
1.25%
0.25%
0.15%
II
≥ 3.25:1.00 but
 < 4.00:1.00
1.50%
0.50%
0.175%
III
≥ 4.00:1.00 but
 < 4.50:1.00
1.75%
0.75%
0.20%
IV
≥ 4.50:1.00
2.00%
1.00%
0.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level IV shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08 and Section 2.10(b).
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Revolving Credit Lender, (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, (a) BofA Securities, Inc. and (b) JPMorgan
Chase Bank, N.A., each in their respective capacities as joint lead arrangers
and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 30, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) except during any period of time during which a notice
delivered to the Borrower under Section 3.03 shall remain in effect, the
Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
state where the Borrower’s headquarters are located (which, as of the Fourth
Amendment Effective Date is California), and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected in compliance with Section 6.19) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.
“Cash Collateralize” means to deposit in a Cash Collateral Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
on terms and pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted under Section 7.01):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time or demand deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $500,000,000, in each case with maturities of
not more than one year from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of the
United States, any state of the United States of America and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 270
days from the date of acquisition thereof;
(d)    securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(e)    any repurchase agreement entered into with a commercial bank or trust
company satisfying the requirements of clause (b) of this definition or that is
a Lender; provided that (i) the repurchase obligations of such bank or trust
company under such repurchase agreement are fully secured by a perfected
security interest in a security or instrument of the type described in clauses
(a) through (d) above and (ii) such security or instrument so securing the
repurchase obligations has a fair market value at the time such repurchase
agreement is entered into of not less than 100% of such repurchase obligation;
(f)    money market mutual or similar funds; provided that substantially all of
the assets of such funds are comprised of securities described in clauses (a)
through (d) above;
(g)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; or
(h)    all other cash equivalents from time to time approved by the
Administrative Agent in its reasonable discretion.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“CFC Holdco” means any direct or indirect Domestic Subsidiary of Holdings that
is treated as a disregarded entity for U.S. federal income tax purposes and
substantially all of the assets of which consist of Equity Interests of one or
more CFCs.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    Parent shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in Holdings; or
(d)    Holdings shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in the Borrower; or
(e)    except as permitted under Sections 7.04 and 7.05, the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially 100%
of each Guarantor (other than Holdings and F&C).
“Class” has the meaning specified in Section 2.17(a).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Co-Syndication Agents” means each of JPMorgan Chase Bank, N.A. and Bank of
Montreal.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, security agreements, supplements to security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Committed Loan Notice” means (a) a notice of a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Cash Rental Expense” means, as of the date of
determination, for any relevant Measurement Period, Consolidated Cash Rental
Expense for such Measurement Period multiplied by eight (8).
“Consolidated Cash Rental Expense” means, as of the date of determination, for
the relevant Measurement Period, (a) all cash rental expense of the Borrower and
its Subsidiaries for such Measurement Period, determined on a consolidated
basis, incurred under any rental agreements or leases of real and personal
property, minus (b) the sum of (i) obligations in respect of any Capitalized
Leases and Synthetic Lease Obligations, (ii) cash rental expense in connection
with the Headquarters Lease and (iii) without duplication, cash sublease income,
in each case, for such Measurement Period. For purposes of calculating
Consolidated Cash Rental Expense for any Measurement Period in connection with
any determination of the Consolidated Total Lease Adjusted Leverage Ratio for
such Measurement Period, (x) if at any time during such Measurement Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated Cash Rental Expense for such Measurement Period shall be reduced by
an amount equal to the Consolidated Cash Rental Expense attributable to the
property that is the subject of such Material Disposition after giving pro forma
effect thereto as if such Material Disposition occurred on the first day of such
Measurement Period, (y) if during such Measurement Period the Borrower or any
Subsidiary shall have made a Material Acquisition, the Consolidated Cash Rental
Expense for such Measurement Period shall be increased by an amount equal to the
Consolidated Cash Rental Expense attributable to the property that is the
subject of such Material Acquisition after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Measurement Period
and (z) if during such Measurement Period the Borrower or any Subsidiary
continues to have a leasehold interest in a property previously owned by the
Borrower or such Subsidiary in fee as a result of a Sale-Leaseback Transaction
permitted under Section 7.19, the Consolidated Cash Rental Expense for such
Measurement Period shall be increased by the lease expense paid in cash for such
property after giving pro forma effect thereto as if such Sale-Leaseback
Transaction occurred on the first day of such Measurement Period.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income for the most recently completed Measurement Period (other than in the
case of clause (xvi) below) and without duplication (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period): (i) Consolidated
Interest Charges plus any other accrued interest expense for such period, (ii)
the provision for Federal, state, local and foreign income taxes payable
(including franchise and similar taxes imposed in lieu of income taxes), (iii)
depreciation and amortization expense (including amortization of deferred
financing costs, goodwill and other intangibles), (iv) the cumulative effect of
a change in accounting principles and other non-cash charges in addition to
those set forth in the other clauses of this definition (including non-cash
charges that are reserves for restaurant closures, litigation or other reserves
determined by the Borrower in good faith), (v) non-capitalized fees and expenses
incurred in connection with the Transaction and the consummation of the
transactions contemplated by the Merger Agreement, (vi) transaction and other
non-recurring reasonable and documented fees, costs and expenses and
restructuring charges incurred and any pro forma cost savings realized (as if
realized at the beginning of the applicable Measurement Period, net of the
amount of actual benefits realized during such period from such actions) in
connection with any Disposition permitted hereunder, any Permitted Acquisition,
any material restructuring of the business of the Borrower or any of its
Subsidiaries or any Indebtedness incurred in connection with any of the
foregoing, in each case within 12 months of such transaction or restructuring
(including, without limitation, to the extent actually reimbursed, expenses
incurred to the extent covered by indemnification provisions in any agreement
entered into in connection with and any severance costs associated with any
Permitted Acquisition); provided, that (A) such fees, costs, expenses, charges
and cost savings are reasonably identifiable and factually supported and the
basis of such determination is set forth in a Compliance Certificate or such
other certificate executed by a Responsible Officer of the Borrower and (B) any
such add-backs do not have the effect of adjusting Consolidated EBITDA by more
than the greater of (x) 5% (calculated without giving effect to this clause
(vi)) and (y) the amount of such adjustments as would be permitted under Article
11 of Regulation S-X, (vii) non-recurring, non-cash purchase accounting
adjustments permitted or required under FAS Nos. 141 and 142, all as determined
in accordance with GAAP, (viii) non-cash losses for asset impairments for such
period, (ix) extraordinary, unusual or non-recurring expenses, charges or losses
during such period (as determined by the Borrower in good faith, it being
understood that Item 10(e) of Regulation S-K under the Securities Act shall not
constitute a limitation on any such determination) in an aggregate amount not to
exceed $10,000,000 for such Measurement Period, (x) non-cash compensation
charges, including any such charges arising from stock options, restricted stock
grants and other equity incentive programs, (xi) non-capitalized fees, costs and
expenses in connection with any issuance of Equity Interests of Holdings
permitted by this Agreement, (xii) the non-cash portion of rental expense for
such period, (xiii) non-cash losses from the sale or other disposition of
assets, (xiv) net losses from entities consolidated under FASB ASC 810, (xv) the
amount of any minority interest expense, (xvi) the proceeds of business
interruption insurance to the extent not taken into account in the calculation
of Consolidated Net Income, (xvii) all expenses and charges for which the
Borrower or any Subsidiary is reasonably likely to be indemnified or reimbursed
within 18 months, (xviii) non-cash losses relating to Swap Contracts, (xix)
costs associated with pre-opening and grand opening of stores not in operation
on the Closing Date in an aggregate amount not to exceed $90,000 per store and
(xx) non-recurring severance and relocation charges in an aggregate amount not
to exceed $1,500,000 for any Measurement Period, minus (b) the following to the
extent included in calculating such Consolidated Net Income (in each case of or
by the Borrower and its Subsidiaries for such Measurement Period): (i) cash
payments during such period for reserves or charges added back to Consolidated
Net Income in such period or a prior period (other than cash charges permitted
to be added back under clause (a) above had such charges been incurred in the
current or a prior period), (ii) Federal, state, local and foreign income tax
credits, (iii) gains from the sale or other disposition of assets, whether or
not extraordinary, (iv) extraordinary, unusual or non-recurring gains, (v) gains
in connection with any Disposition, any Permitted Acquisition or any material
restructuring of the business of the Borrower or any of its Subsidiaries, (vi)
all expenses and other charges added back under clause (a)(xvii) above at the
time reimbursed or to the extent not reimbursed within 18 months, (vii) non-cash
gains relating to Swap Contracts, (viii) net gains from entities consolidated
under FASB ASC 810, and (ix) all non-cash items increasing Consolidated Net
Income (other than income from the amortization of deferred or unearned revenue,
including amortization of deferred franchise fees and unearned trade and vendor
discounts). For the purposes of calculating Consolidated EBITDA for any
Measurement Period pursuant to any determination of the Consolidated Total Lease
Adjusted Leverage Ratio, (A) if at any time during such Measurement Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Measurement Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Measurement Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Measurement Period as if such Material Disposition
occurred on the first day of such Measurement Period and (B) if during such
Measurement Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Measurement Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Measurement Period.
“Consolidated EBITDAR” means, as of the date of determination, an amount equal
to (without duplication) (a) Consolidated EBITDA for the most recently completed
Measurement Period, plus (b) Consolidated Cash Rental Expense for such
Measurement Period.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDAR for the most recently completed
Measurement Period to (b) the sum of (i) Consolidated Interest Charges paid in
cash (less any payments of out of pocket costs incurred in order to obtain Swap
Contracts (but, for the avoidance of doubt, the foregoing shall not be deemed to
result in the exclusion of underlying Swap Obligations of any Loan Party or any
of its Subsidiaries) and any expenses reimbursed pursuant to this Agreement),
(ii) the aggregate principal amount of all regularly scheduled principal
payments, redemptions or similar acquisitions for value of outstanding debt for
borrowed money, Capitalized Leases and Tenant Improvement Debt, but excluding
any such payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise permitted under Section 7.02, and (iii) Consolidated Cash
Rental Expense, in each case, of or by the Borrower and its Subsidiaries for the
most recently completed Measurement Period.
“Consolidated Funded Indebtedness” means, as of any date of determination and
without duplication, for the Borrower and its Subsidiaries on a consolidated
basis, the aggregate stated balance sheet principal amount of all Indebtedness
of the Borrower and its Subsidiaries at such date, determined on a consolidated
basis in accordance with GAAP but excluding Indebtedness constituting operating
leases of the Borrower and its Subsidiaries at such date; provided, that for
purposes of determining Consolidated Funded Indebtedness, the undrawn amount of
the face amount of outstanding Letters of Credit shall not be included in
Consolidated Funded Indebtedness and Tenant Improvement Debt shall be included
in Consolidated Funded Indebtedness.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest and
all such amounts in respect of Tenant Improvement Debt) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period. For purposes of calculating Consolidated
Interest Charges for any Measurement Period in connection with any determination
of the Consolidated Fixed Charge Coverage Ratio for such Measurement Period, (i)
if at any time during such Measurement Period the Borrower or any Subsidiary
shall have made any Material Disposition, the Consolidated Interest Charges for
such Measurement Period shall be reduced by an amount equal to the Consolidated
Interest Charges accrued during the relevant Measurement Period on any
Indebtedness repaid or refinanced in connection with such Material Disposition
after giving pro forma effect thereto as if such Material Disposition occurred
on the first day of such Measurement Period and (ii) if during such Measurement
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated Interest Charges for such Measurement Period shall be calculated to
include an amount equal to the Consolidated Interest Charges accrued on any
Indebtedness incurred in connection with such Material Acquisition after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such Measurement Period shall be included in determining Consolidated Net Income
and (b) any income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary, except that the Borrower’s equity in the net income
of any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).
“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) the result of (x) Consolidated
Funded Indebtedness minus (y) the aggregate amount of unrestricted cash and Cash
Equivalents (not subject to any Liens other than Liens in favor of the
Administrative Agent) of the Borrower and its Subsidiaries in excess of
$3,000,000 but in an amount not to exceed $5,000,000, in each case as of the
last day of the most recently ended Measurement Period plus (ii) Consolidated
Adjusted Cash Rental Expense for such Measurement Period to (b) Consolidated
EBITDAR of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disclosed Litigation” has the meaning specified in Section 5.06.
“Disposition” or “Dispose” means the sale, assignment, license, lease or other
transfer (including any sale and leaseback transaction) of any property by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, or other transfer, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any sale, assignment, license, lease or other
transfer (including any sale and leaseback transaction) of property to, or
retention of property by, a Delaware Divided LLC pursuant to a Delaware LLC
Division.
“Disqualified Lenders” means any direct competitor of Holdings or any of its
Subsidiaries, in each case, identified by such Person’s name in a written notice
to the Administrative Agent delivered at any time after the Closing Date, which
notice (A) shall be mutually acceptable to the Administrative Agent and the
Borrower, (B) may be made available by the Administrative Agent on a Platform
accessible by all Lenders and (C) shall become effective two Business Days after
the posting thereof; provided that any such notice may be updated from time to
time (a) to include (i) additional direct competitors of Holdings or any of its
Subsidiaries identified by such Person’s name or (ii) Affiliates of such
competitors that are either (x) identified by such Person’s name or (y) readily
identifiable as such on the basis of such Affiliate’s name, (b) may be made
available by the Administrative Agent on a Platform accessible by all Lenders,
(c) shall be in form satisfactory to the Administrative Agent and (d) shall
become effective two Business Days after the posting thereof. Notwithstanding
the foregoing, in no event shall (1) any such update apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans and/or Revolving Credit Commitments,
Extended Revolving Credit Commitments or Replaced Revolving Commitments as
permitted herein and (2) any bona fide debt fund, investment vehicle, regulated
banking entity or non-regulated lending entity that is primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans or bonds
and/or similar extensions of credit in the ordinary course of business which is
managed, sponsored or advised by any Person Controlling, Controlled by or under
common Control with a competitor of Holdings or any of its Subsidiaries or its
Controlling owner and for which no personnel involved with the competitive
activities of such competitor or Controlling owner (I) makes any investment
decisions for such debt fund or (II) has access to any confidential information
(other than publicly available information) relating to the Borrower and its
Subsidiaries be deemed a Disqualified Lender.
“Documentation Agent” means MUFG Union Bank, N.A.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Lender is subject to Section 11.06(g).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Investor” means Levy Acquisition Sponsor, LLC and its Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan if there is any potential liability to the
Borrower therefor or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or any Multiemployer Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a Multiemployer Plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Property” has the meaning specified in the Security Agreement.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 10.11 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Subsidiary” means (a) each of Del Taco Restaurant Properties I, Del
Taco Restaurant Properties II, Del Taco Restaurant Properties III and Del Taco
Income Properties IV, (b) DT-LA Verne, Ltd., DT/Costa Mesa Restaurant Co. and LA
Veta Fund, Ltd. so long as such Subsidiary is not a wholly-owned Subsidiary and
does not own Property other than one Del Taco store and any related Property to
operate such store, (c) each Immaterial Subsidiary and (d) any other subsidiary
that may be excluded from the guarantee requirements of this Agreement in
circumstances where the Administrative Agent reasonably determines that the cost
of providing such a guarantee is excessive in relation to the value afforded
thereby.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Revolving Credit Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan or Revolving Credit Commitment (other than pursuant to an assignment
request by the Borrower under Section 11.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that pursuant to Section
3.01(a)(ii), (iii) or Section 3.01(c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
April 1 2013, among Borrower, F&C, General Electric Capital Corporation, as
administrative agent, and certain other parties thereto, as amended and in
effect prior to the Closing Date.
“Existing Letters of Credit” means those letters of credit specified in Schedule
1.01.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.17(a).
“Extended Revolving Credit Loans” has the meaning specified in Section 2.17(c).
“Extension” has the meaning specified in Section 2.17(a).
“Extension Amendment” has the meaning specified in Section 2.17(d).
“Extension Offer” has the meaning specified in Section 2.17(a).
“F&C” means F&C Restaurant Holding Co., a Delaware corporation.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or otherwise pursuant to the
foregoing, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means, collectively, the Administrative Agent Fee Letter and the
JPMorgan Fee Letter.
“Fourth Amendment Effective Date” means September 19, 2019.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means each direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.
“Franchise Agreements” means each of the agreements entered into from time to
time by a Loan Party pursuant to which such Loan Party as Franchisor agrees to
allow a Franchisee to operate a restaurant facility using the “Del Taco”
restaurant concepts.
“Franchisee” means each third party unaffiliated restaurant operator identified
as a franchisee in any Franchise Agreement.
“Franchised Unit Locations” means, collectively, the property comprising
Franchised Unit Locations described in Schedule 5.08(e) (as such Schedule may be
updated from time to time).
“Franchisor” means any Loan Party party to a Franchise Agreement.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized, in either case, in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) Holdings, F&C, Kerry Foods International
LLC, Del Taco LLC and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or Joinder Agreement pursuant to
Section 6.12 and (b) with respect to (i) Obligations owing by any Loan Party or
any Subsidiary of a Loan Party (other than the Borrower) under any Hedge
Agreement or any Cash Management Agreement and (ii) the payment and performance
by each Specified Loan Party of its obligations under its Guaranty with respect
to all Swap Obligations, the Borrower.
“Guaranty” means, collectively, the Guaranty made by Holdings, F&C, Kerry Foods
International LLC and Del Taco LLC under Article X in favor of the Secured
Parties together with each other guaranty or Joinder Agreement delivered
pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Headquarters Lease” means that certain Lease for Palm Terrace, dated as of
December 10, 2001 (as amended, supplemented or otherwise modified from time to
time), by and between Del Taco LLC (as successor to Del Taco Inc.) and Palm
Terrace Investment Group (as successor to Pacific Jack, L.L.C.), a Delaware
limited liability company, with respect to Holdings’ and Borrower’s corporate
headquarters or any successor lease agreement reasonably satisfactory to the
Administrative Agent.
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract with a Loan Party required or permitted under Article VI or VII,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.
“Holdings” has the meaning specified in the introductory paragraph hereto.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiaries” shall mean, at any time, Subsidiaries that, on a
consolidated basis with their respective Subsidiaries and treated as if all such
Subsidiaries and their respective Subsidiaries were combined and consolidated as
a single Subsidiary, (a) had consolidated assets representing less than 5% of
the consolidated assets of Holdings and its Subsidiaries as of the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 6.01),
(b) accounted for less than 5% of the consolidated revenues of the Borrower and
its Subsidiaries for the period of four consecutive fiscal quarters most
recently ended for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 6.01 and (c) accounted for less
than 3% of Consolidated EBITDA of Holdings and its Subsidiaries for the period
of four consecutive fiscal quarters most recently ended for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 6.01.
“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.14(b).
“Increase Joinder” has the meaning specified in Section 2.14(d).
“Incremental Lender” means a Revolving Credit Lender with an Incremental
Revolving Commitment.
“Incremental Revolving Commitment” has the meaning specified in Section 2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade payables incurred in the ordinary
course of such Person’s business and accrued expenses);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;
(h)    Tenant Improvement Debt; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding the foregoing, (i) in connection with
any Permitted Acquisition, the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments or earn-outs to which the seller in such
Permitted Acquisition may become entitled until such adjustments or earn-outs to
which the seller in such Permitted Acquisition may become entitled until such
adjustments or earn-outs have become due and payable or have been determined and
(ii) in no event shall the following constitute “Indebtedness”: (w) warrant
liability, (x) operating leases, (y) customary obligations under employment
agreements and deferred compensation and (z) deferred revenue and deferred tax
liabilities.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.
“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement dated as of the Closing Date among each of the Loan Parties and their
Subsidiaries in form and substance reasonably satisfactory to the Administrative
Agent.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all the Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person; provided, however, that
Investments shall not include (i) accounts receivable or other indebtedness owed
by customers and other Persons that make payments in respect of customers of
such Person (other than any Loan Party) which arose in the ordinary course of
such Person’s business or (ii) prepaid expenses of such Person incurred and
prepaid in the ordinary course of business. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” has the meaning specified in the Security Agreement.
“JPMorgan Fee Letter” means the letter agreement dated as of September 19, 2019
between the Borrower and JPMorgan Chase Bank, N.A.
“Law” or “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Leases” means, collectively, each lease of real property related to a
Restaurant or to the operation of the business of the Loan Parties.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in accordance with Section 11.02(d), which office may
include any Affiliate of such Lender or any domestic or foreign branch of such
Lender or such Affiliate. Unless the context otherwise requires each reference
to a Lender shall include its applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation thereunder
and shall include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $35,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Limited Condition Acquisition” means any Permitted Acquisition by the Borrower
or any of its Subsidiaries, the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) any agreement creating or perfecting rights in cash collateral
pursuant to the provisions of Section 2.15 of this Agreement, (d) the Collateral
Documents, (e) the Fee Letters, (f) the Intercompany Subordination Agreement and
(g) each Issuer Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” shall mean (a) any Permitted Acquisition and (b) any
acquisition of property or series of related acquisitions of property that
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a
Person, in each case to the extent permitted under Section 7.03.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Secured Party under the Loan
Documents, or of the ability of any Loan Party to perform its material
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, (a) each contract to
which such Person is a party which is material to the operations, business,
assets, properties, or financial condition of such Person and (b) the Merger
Agreement.
“Material Disposition” means any Disposition of property or series of related
Dispositions of property (excluding ordinary course asset dispositions but
including, whether or not in the ordinary course of business, Dispositions of
stores and sales in connection with the refranchising of stores), in each case
to the extent permitted under Section 7.05; provided, that if the Borrower or
any of its Subsidiaries continues to have a leasehold interest in a property
previously owned in fee as a result of a Sale-Leaseback Transaction permitted
under Section 7.19, such transaction shall not be considered a Material
Disposition.
“Material Real Property” means any fee-owned real property acquired after the
Fourth Amendment Effective Date by the Borrower or any Loan Party with a fair
market value in excess of $4,000,000.
“Maturity Date” means (a) September 19, 2024 and (b) solely as to any Lender
with an Extended Credit Commitment, a Replacement Revolving Commitment, Extended
Revolving Credit Loans, or Replacement Revolving Loans if the maturity date is
extended pursuant to Section 2.17 or Section 2.18, as applicable, such extended
maturity date as determined pursuant to such Section 2.17 or Section 2.18, as
applicable; provided, however, that, in any case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
“Merger Agreement” means the Agreement and Plan of Merger dated March 12, 2015,
by and among Holdings, Levy Acquisition Corp. and Levy Merger Sub, LLC.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount equal to 103% of the Outstanding Amount of all L/C Obligations.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” has the meaning specified in Section 6.12(e).
“Mortgage Policy” has the meaning specified in Section 6.12(e).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Parent” means Del Taco Restaurants, Inc., a Delaware corporation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.
“Permitted Acquisition” means (A) any acquisition consented to in writing by the
Required Lenders prior to the date of such acquisition or (B) the purchase or
other acquisition in a single transaction or a series of related transactions of
(i) all of the Equity Interests (other than qualifying directors shares) in any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its Subsidiaries (including as a result of a merger
or consolidation; such Person, an “Acquisition Target”), (ii) all or
substantially all of the assets associated with the operation of one or more
restaurants or (iii) all or substantially all of the assets of a Person (in each
case, such Equity Interests or assets acquired hereinafter referred to as the
“Acquired Assets”), provided that in each case, each of the following conditions
are met:
(a)    the line of business of the Person to be, or the property of which is to
be, so purchased or otherwise acquired shall be permitted pursuant to Section
7.07;
(b)    such acquisition shall not be a “hostile” acquisition and shall have been
approved by the board of directors or similar governing body and/or shareholders
or other equity holders of the applicable Loan Party or Subsidiary thereof and
the Acquisition Target;
(c)    if the Consolidated Total Lease Adjusted Leverage Ratio is in excess of
the then applicable Consolidated Total Lease Adjusted Leverage Ratio as set
forth in Section 7.11(a), less 0.50x, as of the most recently ended Measurement
Period for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 6.01 calculated both before and immediately
after giving effect on a pro forma basis to such purchase or other acquisition,
the total cash and noncash consideration (including the fair market value of all
Equity Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under non-compete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for any such purchase or other acquisition, when aggregated
with the total cash and noncash consideration paid by or on behalf of the
Borrower and its Subsidiaries for all other Permitted Acquisitions consummated
during the applicable fiscal year, shall not exceed $10,000,000 in the
applicable fiscal year;
(d)     immediately before and immediately after giving effect on a pro forma
basis to any such purchase or other acquisition, (i) no Event of Default shall
have occurred and be continuing; provided that in the case of any Limited
Condition Acquisition (and related transaction costs) financed substantially
concurrently with the proceeds of Loans pursuant to an Incremental Revolving
Commitment, to the extent agreed by the applicable Incremental Lenders, the
condition set forth in this clause (d)(i) shall be limited to (x) no Default or
Event of Default shall exist on the date on which the definitive acquisition
agreement with respect to such Permitted Acquisition is executed and delivered
and (y) upon the effectiveness and making of any Incremental Revolving
Commitment on the applicable Increase Effective Date, no Event of Default
pursuant to Sections 8.01(a), 8.01(f) or 8.01(g) shall have occurred and be
continuing or shall occur as a result thereof and (ii) the Borrower and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 7.11, for the most recently ended Measurement Period for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 6.01.
(e)    the Borrower shall have delivered to the Administrative Agent, at least
three (3) Business Days prior to the date on which the purchase or acquisition
(or such later date that is on or prior to the consummation of the purchase or
acquisition as may be agreed upon in writing by the Administrative Agent) of the
Acquired Assets is to be consummated, a certificate of the Borrower signed by a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth herein
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;
(f)    the Administrative Agent shall have received (i) a description of the
material terms of such acquisition, (ii) upon request, for any such acquisition
for which the purchase price is in excess of $5,000,000, audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Acquisition Target for its two most recent fiscal years and for any fiscal
quarters ended within the fiscal year to date and (iii) upon request, for any
such acquisition for which the purchase price is in excess of $5,000,000,
consolidated projected income statements of the Borrower or any Subsidiary
(giving effect to such acquisition), all in form and substance reasonably
satisfactory to the Administrative Agent;
(g)    the Borrower shall have delivered (or shall deliver in connection with
the closing of such acquisition) to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that all Liens and encumbrances with
respect to the Acquired Assets, other than Permitted Liens, have been discharged
in full or arrangements therefor satisfactory to the Administrative Agent have
been made;
(h)    after giving effect to such purchase or other acquisition, the amount by
which the Revolving Credit Facility exceeds the Total Outstandings shall not be
less than $10,000,000; and
(i)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12, and/or, with respect to any newly-acquired assets,
the Borrower or applicable Subsidiary shall comply with the requirements of
Section 6.12.
“Permitted Encumbrances” means Liens of the type described in clauses (a), (c),
(d), (g), (m), (r) and (t) of Section 7.01 and such Liens as identified on the
Mortgage Policy applicable to such property and acceptable to the Administrative
Agent.
“Permitted Tax Distributions” means for any taxable period in which the Borrower
and/or any of its Subsidiaries is a member of a consolidated, combined or
similar income tax group of which a direct or indirect parent of Borrower is the
common parent (a “Tax Group”), distributions or payments by Borrower to such
direct or indirect parent of Borrower to pay federal, foreign, state and local
income Taxes of such Tax Group that are attributable to the taxable income of
the Borrower and/or its Subsidiaries; provided that, for each taxable period,
the amount of such distributions and payments made in respect of such taxable
period in the aggregate shall not exceed the amount that the Borrower and the
Subsidiaries would have been required to pay as a stand-alone Tax Group, reduced
by any portion of such income Taxes directly paid by the Borrower or any of its
Subsidiaries.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), other than a Multiemployer Plan, maintained
for employees of the Borrower or any ERISA Affiliate or any such Plan to which
the Borrower or any ERISA Affiliate is required to contribute on behalf of any
of its employees.
“Platform” has the meaning specified in Section 6.02.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party with total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under §1a(18)(A)(v)(II) of
the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender or the L/C Issuer, as
applicable.
“Refinancing Amendment” has the meaning specified in Section 2.18(d).
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Replaced Revolving Commitments” has the meaning specified in Section 2.18(a).
“Replacement Revolving Commitments” means one or more new classes of Revolving
Credit Commitments established pursuant to a Refinancing Amendment in accordance
with Section 2.18.
“Replacement Revolving Lenders” has the meaning specified Section 2.18(c).
“Replacement Revolving Loans” means Revolving Credit Loans made pursuant to
Replacement Revolving Commitments.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders (but in no event less than two
unaffiliated Lenders at any time there are two or more unaffiliated Lenders)
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that (i) the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination and (ii) the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making such determination.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restaurant” means a particular restaurant at a particular location that is
owned (regardless of whether the real property is owned or leased) and operated
by a Loan Party or any Subsidiary of a Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof) or (c) any
management fees, fees (consulting, management or other), allowances or similar
arrangements directly or indirectly paid or payable by any Loan Party to any
other Person under a management agreement.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01,(b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The Revolving Credit Commitment of
each Lender as of the Fourth Amendment Effective Date is set forth on Schedule
2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount of the Revolving Credit Loans of such Lender, plus such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. The
Revolving Credit Facility on the Fourth Amendment Effective Date is
$250,000,000.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale-Leaseback Transaction” has the meaning specified in Section 7.19.
“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including without limitation, OFAC and
the Department of State), the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between any Loan
Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and any other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).
“Subordination Provisions” has the meaning specified in Section 8.01(m).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Person any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tax Group” has the meaning specified in the defined term “Permitted Tax
Distributions”.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant Improvement Debt” means at any date, the aggregate stated balance sheet
principal amount of all Indebtedness and similar obligations of the Borrower and
its Subsidiaries representing financing provided by a landlord of improvements
made for the benefit of the Borrower or any of its Subsidiaries as a tenant
under a long-term lease.
“Threshold Amount” means $7,500,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure of such Lender at
such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Credit Loans, Swing Line Loans and L/C Obligations.
“Trade Effective Date” has the meaning specified in Section 11.06(g).
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party and the initial Borrowing under the Revolving Credit
Facility, (b) the refinancing of Indebtedness outstanding under the Existing
Credit Agreement and the termination of all commitments with respect thereto and
(c) the payment of the fees, costs and expenses incurred in connection with the
consummation of the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unit Locations” means, collectively, the property comprising any Restaurant
locations.
“United States” and “U.S.” mean the United States of America.
“Unlimited Incremental Amount” has the meaning specified in Section 2.14(a).
“Unreimbursed Amount” has the meaning specified in Section 2.03(c).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Warrants” means those certain warrants to purchase 12,250,000 shares of
Parent’s common stock at a price of $11.50 per share outstanding as of the
Closing Date; provided that up to 7,500,000 of such warrants may be redeemed by
Parent at a price of $0.01 per warrant if the last sale price of Parent’s common
stock equals or exceeds $24.00 per share for any 20 trading days within a
30-trading day period.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07    Deliveries. Unless otherwise specified herein, whenever any document,
agreement or other item (but not, for the avoidance of doubt, any payment) is
required by any Loan Document to be delivered on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day.
1.08    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility for, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement or comparable or successor rate thereto to any of
such rate (including, without limitation, any LIBOR Successor Rate) or the
effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes. For the avoidance of doubt, the Administrative Agent shall otherwise
determine the interest rate applicable to the Obligations in accordance with the
terms of this Agreement.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Revolving Credit Loans. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the Revolving Credit Exposure shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. At the Borrower’s option,
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each such Committed Loan Notice
must be received by the Administrative Agent not later than noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
noon four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than noon,
three Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Appropriate Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Revolving Credit Borrowing, a conversion of Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be continued or
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the Revolving Credit Facility of the applicable Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Revolving Credit Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
(or, if such Committed Loan Notice is received by the Administrative Agent later
than 11:00 a.m. on such day, not later than 2:00 p.m.) on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction or waiver
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Committed Loan Notice with respect to
a Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 10 Interest Periods in effect in respect of the Revolving
Credit Facility.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. (1) Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Revolving Credit
Facility, (y) the Revolving Credit Exposure of any Revolving Credit Lender shall
not exceed such Lender’s Revolving Credit Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date, shall be subject to and governed by the terms and conditions
hereof.
(i)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date or (y) such Letter of Credit
is Cash Collateralized.
(ii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iii)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(iv)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(v)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than noon at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that, any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 3:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (if the Borrower
shall have received notice of such drawing by 11:00 a.m. on such date) or not
later than 3:00 p.m. on the Business Day immediately following the Borrower’s
receipt of such notice (if the Borrower shall have received notice of such
drawing after 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit) (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrower fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower that are determined by a court of competent
jurisdiction by final and non-appealable judgment to have been caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued the rules of the ISP shall
apply to each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.16, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit (or the Closing Date
in the case of the Existing Letters of Credit), on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit at the rate per annum
specified in the Administrative Agent Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit (or the Closing Date in the case of the Existing Letters of Credit),
on the Letter of Credit Expiration Date and thereafter on demand. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the business of each
Subsidiary.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Revolving Credit Facility
at such time, and (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, (y) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Swing
Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $250,000 and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower by crediting the account of the Borrower on the
books of the Swing Line Lender with the amount of such funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate from time to time
in effect. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than noon (1) three Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of
Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
provided that a notice of prepayment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the closing of another transaction, the proceeds of which will be used to prepay
any outstanding Obligations, in which case such prepayment may be conditional
upon the effectiveness of such other credit facilities or the closing of such
other transaction. Any prepayment of a Loan pursuant to this Section 2.05(a)
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05, if applicable.
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that,
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the closing of another transaction, the proceeds of which will be used to prepay
any outstanding Obligations, in which case such prepayment may be conditional
upon the effectiveness of such other credit facilities or the closing of such
other transaction.
(b)    Mandatory. If for any reason the Total Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
2.06    Termination or Reduction of Revolving Credit Commitments.
(a)    The Borrower may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit, without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent not later than noon three Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Revolving Credit
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.
(b)    Mandatory. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.
(c)    Application of Revolving Credit Commitment Reductions; Payment of Fees.
The Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06. Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination or reduction of the Revolving Credit Facility
shall be paid by the Borrower to the Administrative Agent on the effective date
of such termination or reduction.
2.07    Repayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.
(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.
(b)    (i)     Immediately upon the occurrence and during the continuance of an
Event of Default under Section 8.01(a)(i), the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(i)    Upon the request of the Required Lenders, while any Event of Default
exists and is continuing (other than as set forth in clause 2.08(b)(i) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(c)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable on demand.
(d)    Interest on each Loan shall be due and payable in cash in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Aggregate
Commitments for purposes of determining the Commitment Fee. The Commitment Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Arrangers, Co-Syndication Agents, and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Lease Adjusted Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Lease Adjusted Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(a)(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Revolving Credit Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent.
(i)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (A)
notify the Administrative Agent of such fact, and (B) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or Disqualified Lender), (y)
the application of Cash Collateral provided for in Section 2.15, or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to any
Loan Party or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
2.14    Increase in Revolving Credit Commitments.
(a)    The Borrower may, from time to time, by written notice to the
Administrative Agent and the Lenders elect to request the Lenders to provide
prior to the Maturity Date one or more increases to the existing Revolving
Credit Commitments (each, an “Incremental Revolving Commitment”) by an aggregate
amount not in excess of (i) $75,000,000 plus (ii) such additional amount (the
“Unlimited Incremental Amount”) as shall be permitted in accordance with Section
2.14(c)(iii)(y) below. Each such notice shall specify the requested amount of
the applicable Incremental Revolving Commitments and each such request shall be
in a minimum amount of $10,000,000 or any whole multiple of $500,000 in excess
thereof (provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Revolving Commitments set forth in above). At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond, which
shall in no event be less than 10 Business Days from the date of delivery of
such notice to the Lenders (or such shorter period as may be agreed to by the
Administrative Agent and each proposed Lender, in their sole discretion). Each
Lender may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Revolving Commitment and, if so, whether by an amount equal to,
greater than or less than requested. Any Person not responding within such time
period shall be deemed to have declined to provide an Incremental Revolving
Commitment. If the requested amount of Incremental Revolving Commitments exceeds
the amount existing Lenders have agreed to provide, the Borrower may seek
Additional Lenders that are Eligible Assignees to provide such excess amount of
Incremental Revolving Commitments.
(b)    Increase Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Incremental Revolving Commitment. The
Administrative Agent shall promptly notify the Borrower and the Incremental
Lenders of the final allocation of such Incremental Revolving Commitments and
the Increase Effective Date (limited in the case of the Incremental Lenders to
their own respective allocations thereof).
(c)    Conditions. The Incremental Revolving Commitments shall become effective
as of the Increase Effective Date; provided that:
(i)    no Default shall have occurred and be continuing on the Increase
Effective Date;
(ii)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14, the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;
(iii)    on a pro forma basis (assuming that such Incremental Revolving
Commitments are fully drawn) (x) the Borrower shall be in compliance with each
of the covenants set forth in Section 7.11, and (y) with respect to any
Incremental Revolving Commitments increased with any portion of the Unlimited
Incremental Amount, the Consolidated Total Lease Adjusted Leverage Ratio shall
not exceed 4.00:1.00, in each case of clauses (x) and (y), as of the end of the
most recently ended Measurement Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 6.01;
(iv)    the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.14(e); and
(v)    the Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.
Notwithstanding the foregoing, solely with respect to Loans made pursuant to an
Incremental Revolving Commitment the proceeds of which are intended to and shall
be used to finance substantially contemporaneously a Limited Condition
Acquisition, the Persons providing such Incremental Revolving Commitment may
agree to a “Funds Certain Provision” that does not impose as a condition to
funding thereof that (A) no Default or Event of Default exists at the time such
Limited Condition Acquisition is consummated, in which event, the condition
shall be that no Default or Event of Default shall exist on the date on which
the definitive acquisition agreement with respect to such Permitted Acquisition
is executed and delivered, (B) certain representations and warranties of the
entities to be acquired pursuant to such Permitted Acquisition be made on the
date such Limited Condition Acquisition is consummated and (C) certain
Collateral in respect of the entities to be acquired pursuant to such Permitted
Acquisition be delivered and/or perfected on the date such Limited Condition
Acquisition is consummated.
(d)    Terms of New Loans and Revolving Credit Commitments. The terms and
provisions of Loans made pursuant to Incremental Revolving Commitments shall be
identical to those of the Revolving Credit Loans existing prior to giving effect
to such Incremental Revolving Commitment.
The Incremental Revolving Commitments shall be effected by an amendment or
joinder agreement (each, an “Increase Joinder”) executed by the Borrower, the
Administrative Agent and each Lender making such Incremental Revolving
Commitment, in form and substance reasonably satisfactory to each of them.
Notwithstanding the provisions of Section 11.01, the Increase Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.14. In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Revolving Credit Loans shall be deemed,
unless the context otherwise requires, to include references to Revolving Credit
Loans made pursuant to Incremental Revolving Commitments made pursuant to this
Section 2.14 and the Increase Joinder. This Section 2.14 shall supersede any
provisions in Section 2.13 or Section 11.01 to the contrary.
(e)    Adjustment of Revolving Credit Loans. Each Revolving Credit Lender that
is acquiring an Incremental Revolving Commitment on the Increase Effective Date
shall make a Revolving Credit Loan, the proceeds of which will be used to prepay
the Revolving Credit Loans of the other Revolving Credit Lenders immediately
prior to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Credit Loans outstanding are held by the Revolving Credit Lenders pro
rata based on their Revolving Credit Commitments after giving effect to such
Increase Effective Date. If there is a new borrowing of Revolving Credit Loans
on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Credit Loans in
accordance with Section 2.01.
(f)    Equal and Ratable Benefit. The Loans and Revolving Credit Commitments
established pursuant to this Section 2.14 shall constitute Loans and Revolving
Credit Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created hereunder and by the Collateral Documents. The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any new Revolving Credit Commitments.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the Case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the L/C Issuer as herein provided, other
than nonconsensual Liens permitted by Section 7.01, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in the Cash
Collateral Account.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations and obligations to
fund any Defaulting Lender’s participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations as required pursuant to
this Section 2.15 or Sections 2.03, 2.05, 2.06, 2.16 or 8.02 in respect of
Letters of Credit shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
11.06(b)(vi))) or (ii) the determination by the Administrative Agent and the L/C
Issuer that there exists excess Cash Collateral; provided, however, subject to
Section 2.16, (x) to the extent that such Cash Collateral was provided by a Loan
Party, any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, (y) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default and
(z) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01 and in the definition of “Required
Lender”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan or funded participation in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans or funded participations under
this Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Credit Commitments hereunder without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 11.19, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
2.17    Amend and Extend.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension” and each group of
Commitments so extended (each, an “Extended Revolving Credit Commitment”), as
well as the original Revolving Credit Commitments not so extended, being a
“Class”; any Extended Revolving Credit Commitments shall constitute a separate
Class of Revolving Credit Commitments from the Class of Revolving Credit
Commitments from which they were converted) of the maturity date of any Class of
Loans and Revolving Credit Commitments to the extended maturity date specified
in such notice. Such notice shall (i) set forth the amount of the applicable
Class of Revolving Credit Commitments that will be subject to the Extension
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$5,000,000), (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten (10) Business Days nor more
than sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Administrative Agent shall agree in its sole discretion))
and (iii) identify the relevant Class of Revolving Credit Commitments to which
such Extension relates. Each Lender of the applicable Class shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such Class
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Borrower. If the aggregate principal amount of
Revolving Credit Commitments in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Revolving Credit Commitments, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Credit Commitments of Lenders of the
applicable Class shall be extended ratably up to such maximum amount based on
the respective principal amounts with respect to which such Lenders have
accepted such Extension Offer.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension:
(i)    no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii)    the representations and warranties set forth in Article V and in each
other Loan Document shall be deemed to be made and shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) on and as of the effective date of such Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date, and that the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively;
(iii)    the L/C Issuer and the Swing Line Lender shall have consented to any
such Extension to the extent that such Extension provides for the issuance or
extension of Letters of Credit or making of Swing Line Loans at any time during
the extended period which consent shall not be unreasonably withheld, delayed or
conditioned; and
(iv)    the terms of such Extended Revolving Credit Commitments shall comply
with paragraph (c) of this Section.
(c)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Revolving Credit Commitment
shall be no earlier than the Maturity Date, (ii) there shall be no reductions of
commitments under any Extended Revolving Credit Commitments, (iii) the Extended
Revolving Credit Loans will rank pari passu in right of payment and with respect
to security with the existing Revolving Credit Loans and none of the obligors or
guarantors in respect thereof shall be a Person that is not a Loan Party, (iv)
the interest rate margin, rate floors, fees, original issue discount and premium
applicable to any Extended Revolving Credit Commitment (and the Extended
Revolving Credit Loans thereunder) shall be determined by the Borrower and the
applicable extending Lenders, (v) borrowing and prepayment of Extended Revolving
Credit Loans, or reductions of Extended Revolving Credit Commitments, and
participation in Letters of Credit and Swing Line Loans thereunder, shall be on
a pro rata basis with the other Revolving Credit Loans or Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any Class on a better than pro rata basis as
compared to any other Class with a later maturity date than such Class, and (vi)
the terms of the Extended Revolving Credit Commitments shall be substantially
identical to the terms set forth herein (except as set forth in clauses (i)
through (v) above).
(d)    In connection with any Extension, the Borrower, the Administrative Agent,
the Required Lenders and each applicable extending Lender shall execute and
deliver to the Administrative Agent an amendment to this Agreement (an
“Extension Amendment”) and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Extension. Any Extension Amendment may
include conditions for delivery of opinions of counsel and other documentation
consistent to the extent reasonably requested by the Administrative Agent to
such Refinancing Amendment. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension. Any Extension Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
implement the terms of any such Extension, including any amendments necessary to
establish Extended Revolving Credit Commitments as a new Class of Revolving
Credit Commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class (including to
preserve the pro rata treatment of the extended and non-extended Classes and to
provide for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any Class), in each case on terms
consistent with this Section.
(e)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05.
2.18    Refinancing Amendments.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Replacement Revolving Commitments to replace all or a portion
of any existing Class of Revolving Credit Commitments (the “Replaced Revolving
Commitments”) in an aggregate amount not to exceed the aggregate amount of the
Replaced Revolving Commitments plus any accrued interest, fees, costs and
expenses related thereto. Such notice shall set forth (i) the amount of the
Replacement Revolving Commitments (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000) and (ii) the requested date on
which the Replacement Revolving Commitments shall become effective (which shall
not be less than 10 Business Days nor more than 60 days after the date of such
notice (or such longer or shorter periods as the Administrative Agent shall
agree)). Each Lender of the applicable Class shall be offered an opportunity to
participate in such Replacement Revolving Commitments on a pro rata basis and on
the same terms and conditions as each other Lender of such Class pursuant to
procedures established by, or reasonably acceptable to the Administrative Agent
and the Borrower. Each such existing Lender shall be entitled to agree or
decline to participate in such Replacement Revolving Commitments in its sole
discretion, and if the requested amount of Replacement Revolving Commitments
exceeds the amount existing Lenders have agreed to provide, the Borrower may
seek Additional Lenders to provide such excess amount of Replacement Revolving
Commitments.
(b)    It shall be a condition precedent to the effectiveness of any Replacement
Revolving Commitments that (i) no Default or Event of Default shall have
occurred and be continuing immediately prior to or immediately after giving
effect to such Replacement Revolving Commitments, (ii) the representations and
warranties set forth in Article V and in each other Loan Document shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date such Replacement Revolving
Commitments become effective, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date and that the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively and (iii) the terms of the Replacement Revolving
Commitments shall comply with Section 2.18(c).
(c)    The terms of any Replacement Revolving Commitments shall be determined by
the Borrower and the applicable Lenders participating in such Replacement
Revolving Commitments (the “Replacement Revolving Lenders”) and set forth in a
Refinancing Amendment; provided that (i) the final maturity date of any
Replacement Revolving Commitments shall not be earlier than the Maturity Date of
the Replaced Revolving Commitment, (ii) the Replacement Revolving Loans will
rank pari passu in right of payment and of security with the Revolving Credit
Loans and none of the obligors or guarantors with respect thereto shall be a
Person that is not a Loan Party, (iii) the interest rate margin, rate, floors,
fees, original issue discount and premium applicable to the Replacement
Revolving Commitments and the Replacement Revolving Loans shall be determined by
the Borrower and the Replacement Revolving Lenders, (iv) borrowing and
prepayment of Replacement Revolving Loans, or reductions of Replacement
Revolving Commitments, and participation in Letters of Credit and Swing Line
Loans thereunder, shall be on a pro rata basis with the other Revolving Credit
Loans or Revolving Credit Commitments and (v) the terms of the Replacement
Revolving Commitments shall be substantially identical to the terms set forth
herein (except as set forth in clause (i) through (iv)).
(d)    In connection with any Replacement Revolving Commitments pursuant to this
Section 2.18, the Borrower, the Administrative Agent, the Required Lenders and
each applicable Replacement Revolving Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (a “Refinancing Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence such Replacement Revolving Commitments. Any Refinancing
Amendment may include conditions for delivery of opinions of counsel and other
documentation consistent to the extent reasonably requested by the
Administrative Agent or the other parties to such Refinancing Amendment. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Any Refinancing Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.18, including any amendments necessary to establish the
applicable Replacement Revolving Commitments as a new class of Revolving Credit
Commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection therewith, in each case on terms consistent with this
Section 2.18. Upon effectiveness of any Replacement Revolving Commitments
pursuant to this Section 2.18, each Revolving Credit Lender with a Revolving
Credit Commitment immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned to each Replacement Revolving
Lender, and each such Replacement Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such existing
Revolving Credit Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit and Swing Line Loans
held by each Revolving Credit Lender (including each such Replacement Revolving
Lender) will equal its Applicable Percentage of the Aggregate Commitments. If,
on the date of such effectiveness, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall upon the effectiveness of such
Replacement Revolving Commitment be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder so that Revolving Credit Loans are
thereafter held by the Revolving Credit Lenders (including each Replacement
Revolving Lender) according to their Applicable Percentage of the Aggregate
Commitments, which prepayment shall be accompanied by accrued interest on the
Revolving Credit Loans being prepaid and any breakage payments in connection
with any adjustment of Revolving Credit Loans pursuant to this Section 2.18. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(e)    With respect to all Replaced Revolving Commitments consummated by the
Borrower pursuant to this Section, such Replaced Revolving Commitments and the
proceeds from the Loans thereof shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to any Tax imposed by FATCA if such Recipient were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Recipient shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(iii)    The Administrative Agent shall, on or before the date on which it
becomes a party hereto (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), deliver to the Borrower
two (2) accurate, complete and original signed copies of (i) IRS Form W-9 or
(ii) and such other applicable form reasonably requested by the Borrower as may
be necessary for the Borrower to comply with its withholding obligations.
(iv)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest, or continue, Eurodollar Rate
Loans, or to convert Base Rate Loans to Eurodollar Rate Loans, shall be
suspended and replaced with an obligation of such Lender to fund Base Rate Loans
rather than Eurodollar Rate Loans, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (a)  the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (b) the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, until (x) in the
case of clause (a) above, the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (y) in the case of clause (b) above, the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice, the obligation of the Lenders to make or maintain Eurodollar Rate Loans
shall be suspended (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) and (z) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended. Upon receipt of such notice, the Borrower shall either
(A) revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), (B) repay (without regard to any prior notice requirement set
forth in Section 2.05) in full (or cause to be repaid in full) the then
outstanding principal amount of each such Eurodollar Rate Loan together with
accrued interest thereon on the last day of the then current Interest Period
applicable to such Eurodollar Rate Loan, or (C) convert the then outstanding
principal amount of each such Eurodollar Rate Loan to a Base Rate Loan as to
which the interest rate is not determined by reference to the Eurodollar Rate as
of the last day of such Interest Period.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03 (such Loans
subject to such determinations, the “Impacted Loans”), the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section 3.03,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.


For purposes hereof:


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, or continuing any Loan the interest on which is
determined by reference to the Eurodollar Rate, or of maintaining its obligation
to make any such Loan, or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) Business Days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) Business Days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) Business Days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained (but excluding any loss of anticipated profits) by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower such Lender or the L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking of its Credit Extensions hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or (iii) any Lender gives a notice
pursuant to Section 3.02, unless such notice has been given by Lenders holding
at least fifty percent (50%) of the outstanding Loans and Revolving Credit
Commitments under any applicable Class and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction or waiver of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
(i)    executed counterparts of this Agreement;
(ii)    a Revolving Credit Note executed by the Borrower in favor of each Lender
that has requested a Revolving Credit Note at least two (2) Business Days prior
to the Closing Date;
(iii)    a security agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party,
together with:
(A)    certificates and instruments representing the Securities Collateral (as
defined in the Security Agreement) accompanied by undated stock powers or
instruments of transfer executed in blank,
(B)    proper UCC-1 financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,
(C)    certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date reasonably satisfactory to the
Administrative Agent listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business, searches run in the databases of the United States
Patent and Trademark Office and United States Copyright Office, and such other
searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate, indicating the absence of
Liens (other than Permitted Liens) on the Collateral covered or intended to be
covered by the Collateral Documents,
(D)    a Perfection Certificate, in substantially the form of Exhibit F, duly
executed by each of the Loan Parties,
(E)    any instruments evidencing Collateral consisting of debt pledged pursuant
to the Security Agreement required to be delivered to the Administrative Agent
under the Loan Documents; and
(F)    evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary in order to perfect the Liens created
under the Security Agreement has been taken;
(iv)    a Notice of Grant of Security Interest in Trademarks, duly executed by
the applicable Loan Party, together with evidence that all action that the
Administrative Agent may deem necessary in order to perfect the Liens created
under the Intellectual Property Security Agreements has been taken;
(v)    a certificate executed by a Responsible Officer of each Loan Party
attaching (1) resolutions or other action authorizing the execution and delivery
of, and performance of its obligations under, this Agreement and the other Loan
Documents, (2) incumbency certificates, (3) copies of the Organization Documents
of such Loan Party, in each case, certified by the Secretary of State of the
state of organization of such Loan Party as of a recent date, and certified by
such Responsible Officer of such Loan Party to be true, accurate and complete
and in effect on the Closing Date and (4) such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(vi)    a balance sheet and income statement of the Borrower and its
Subsidiaries on a consolidated basis for the Measurement Period ended June 16,
2015 giving pro forma effect to the Transaction, certified by the chief
financial officer or treasurer of the Borrower;
(vii)    a favorable opinion of Latham & Watkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;
(viii)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the consummation by such Loan Party of the Transaction, and such consents,
licenses and approvals shall be in full force and effect (and all applicable
waiting periods with respect thereto shall have expired), or (B) stating that no
such consents, licenses or approvals are so required;
(ix)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (B) as to an attached calculation of the Consolidated Total Lease
Adjusted Leverage Ratio for the Measurement Period most recently ended prior to
the Closing Date for which financial statements are available calculated on a
pro forma basis after giving effect to the initial Credit Extension to occur on
the Closing Date and the consummation of the Transaction, which shall not exceed
4.75:1.00; and (C) as to an attached true, correct and complete form of the
Borrower’s Franchise Agreement;
(x)    a certificate from the Chief Financial Officer of Holdings attesting to
the Solvency of Holdings and its Subsidiaries, taken as a whole and as to the
Borrower and its Subsidiaries, taken as a whole, before and after giving effect
to the Transaction;
(xi)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies (including flood insurance policies) maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral;
(xii)    to the extent the Borrower selects to borrow Eurodollar Rate Loans on
the Closing Date, a funding indemnity letter from the Borrower addressed to the
Administrative Agent and the Revolving Credit Lenders;
(xiii)    a funds flow memorandum and disbursement letter setting forth the
payments and transfers of funds to be made on the Closing Date;
(xiv)    a duly executed copy of the Intercompany Subordination Agreement; and
(xv)    a payoff letter and other documentation evidencing that (A) the Existing
Credit Agreement has been, or concurrently with the Closing Date is being
terminated, (B) all Indebtedness thereunder has been, or concurrently with the
Closing Date will be, repaid in full, (C) all Liens securing obligations under
the Existing Credit Agreement have been, or concurrently with the Closing Date
are being, released, and (D) after giving effect to the Transaction, Holdings
and its Subsidiaries shall have no Indebtedness except to the extent permitted
hereunder;
(b)    (i) All fees required to be paid to the Administrative Agent, the
Co-Syndication Agents and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent and in accordance with Section
11.04 (other than clause (e) thereof), the Borrower shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
three (3) Business Days prior to the Closing Date (which invoices may include
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings) provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
(d)    The Administrative Agent and the Arrangers shall have received
satisfactory evidence that there is no material pending or threatened (in
writing) litigation, investigations or other proceeding (other than the
Disclosed Litigation).
(e)    The Closing Date shall have occurred on or before September 30, 2015.
(f)    The Loan Parties shall have provided to the Lenders all documentation and
other information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, to the extent that such information was
requested by the applicable Lender at least five (5) Business Days prior to the
Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof; provided that no L/C Applications shall be
required in connection with the Existing Letters of Credit becoming Letters of
Credit issued hereunder.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of any
Material Contract, any Lease or any Franchise Agreement to which such Person is
a party, (c) conflict with or result in any breach or contravention of any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (d) violate any Law,
in each case under clauses (b) through (d) in a way that has or could reasonably
be expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) (other than the filing of Uniform Commercial Code
financing statements and Intellectual Property Security Agreements) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents, and (iii) other approvals, consents, authorizations or other
actions by, or notices to, or filings the failure to obtain or perform which
would not adversely affect the Liens created under the Collateral Documents and
could not reasonably be expected to result in a Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, whether enforcement is sought by a proceeding in equity or
at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations, cash flows and changes in shareholders’
equity for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) disclose all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for Taxes, material commitments and
Indebtedness.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 16, 2015 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    The consolidated pro forma balance sheets of the Borrower and its
Subsidiaries and the related consolidated pro forma income statements delivered
pursuant to Section 4.01(a)(vi) for the Measurement Period ended June 16, 2015,
certified by the chief financial officer or treasurer of the Borrower, fairly
present in all material respects the consolidated pro forma financial condition
of the Borrower and its Subsidiaries as at such date giving effect to the
Transaction, all in accordance with GAAP.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or the consummation of the Transaction, or (b) except as
specifically disclosed in Schedule 5.06 (the “Disclosed Litigation”), either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Subsidiary thereof,
of the matters described in Schedule 5.06.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08    Ownership of Property; Liens; Investments.
(a)    Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, including
all leases relating to real property on which a Restaurant is situated, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.
(c)    Schedule 5.08(c) (as such schedule may be updated from time to time
pursuant to Section 6.02) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the Fourth Amendment Effective Date the street address, county or other relevant
jurisdiction, state and record owner with respect to all real property owned and
set forth thereon. Each Loan Party and each of its Subsidiaries has good and
marketable fee simple title to the real property owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents.
(d)    Schedule 5.08(d) (as such schedule may be updated from time to time
pursuant to Section 6.02) sets forth a complete and accurate list of all Leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee or lessor, as applicable, showing as of the Fourth Amendment
Effective Date the street address, county or other relevant jurisdiction, state,
lessor, lessee and expiration date thereof. Each such Lease is the legal, valid
and binding obligation of each such Loan Party as lessee or lessor thereof, as
applicable, enforceable in accordance with its terms, except to the extent the
failure of such Lease to be so enforceable would not cause, or could not
reasonably be expected to result in a Material Adverse Effect.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Franchised Unit Locations franchised by any Loan Party or any Subsidiary of a
Loan Party as Franchisor to any Franchisee as of the Fourth Amendment Effective
Date.
(f)    Schedule 5.08(f) sets forth a list of all material Investments (but
excluding interests in real property, Cash Equivalents, cash, intercompany
Investments by one Loan Party in another Loan Party and Equity Interests in any
Loan Party) held by any Loan Party or any Subsidiary thereof. Schedule 5.08(f)
shows, with respect to Investments consisting of promissory notes, the amount,
obligor or issuer and maturity, if any, thereof.
5.09    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Except as otherwise set forth in Schedule 5.09, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous state or local list or is adjacent to any such
property; there are no, and to the knowledge of any Loan Party never have been,
any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the knowledge of
any Loan Party, on any property formerly owned or operated by any Loan Party or
any of its Subsidiaries; there is no asbestos or asbestos-containing material
on, at or in any property currently owned or operated by any Loan Party or any
of its Subsidiaries; and Hazardous Materials have not been Released on, at,
under or from any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, in each case of this clause (b), in a manner,
form or amount which could reasonably be expected to result in a Material
Adverse Effect.
(c)    Except as otherwise set forth on Schedule 5.09, (i) neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials at, on, under, or from any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law in any
instance that could reasonably be expected to result in a Material Adverse
Effect; and (ii) all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner which could not reasonably be expected to result in a Material
Adverse Effect.
(d)    The Loan Parties and their respective Subsidiaries: (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current or
intended operations or for any property owned, leased, or otherwise operated by
any of them; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) to the extent within the control of the Loan Parties and their respective
Subsidiaries, each of their Environmental Permits will be timely renewed and
complied with, any additional Environmental permits that may be required of any
of them will be timely obtained and complied with, without material expense, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained, without
material expense, in each case of this clause (d), except to the extent that the
failure to so comply, hold, or renew could not reasonably be expected to have a
Material Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
5.11    Taxes. The Loan Parties and their Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material Taxes (whether or not shown on a tax
return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.
5.12    ERISA Compliance.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state laws. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service. To
the knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status. Except as would not reasonably be
expected to have a Material Adverse Effect, the Borrower and each ERISA
Affiliate have made all required contributions to each Pension Plan and each
Multiemployer Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code has been made with respect to any Pension Plan or Multiemployer
Plan.
(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan and Multiemployer Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that is
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.
(d)    As of the Fourth Amendment Effective Date, neither the Borrower or any
ERISA Affiliate maintains or contributes to, or has any unsatisfied obligation
to contribute to, or liability under, any active or terminated Pension Plan
other than those listed on Schedule 5.12(d) hereto.
5.13    Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13 (as such Schedule may be updated from time to time pursuant to Section 6.02
or as disclosed in writing to the Administrative Agent pursuant to the terms of
Section 6.12 from time to time), and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 (as such Schedule may be updated from time to time pursuant to Section 6.02
or as disclosed in writing to the Administrative Agent pursuant to the terms of
Section 6.12 from time to time) free and clear of all Liens except those created
under the Collateral Documents and those permitted under Section 7.01(c). No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13 (as such Schedule
may be updated from time to time pursuant to Section 6.02 or as disclosed in
writing to the Administrative Agent pursuant to the terms of Section 6.12 from
time to time). Set forth on Part (c) of Schedule 5.13 (as such Schedule may be
updated from time to time pursuant to Section 6.02 or as disclosed in writing to
the Administrative Agent pursuant to the terms of Section 6.12 from time to
time) is a complete and accurate list of all Loan Parties, showing as of the
Fourth Amendment Effective Date (as to each Loan Party) the jurisdiction of its
incorporation or formation, the address of its principal place of business and
its U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation or
formation. The copy of the Organization Documents of each Loan Party and each
amendment thereto provided pursuant to Section 4.01(a)(v) and the copy of the
Organization Documents of each Loan Party formed or acquired after the Fourth
Amendment Effective Date and each amendment thereto provided pursuant to Section
6.12 is a true and correct copy of each such Organization Document, each of
which is valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    Neither any Loan Party, any Person Controlling a Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. Each of the Loan Parties has disclosed to the Administrative
Agent all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject as of the Fourth Amendment Effective
Date, and all other matters known to it as of the Fourth Amendment Effective
Date, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No written report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), when furnished and taken as
a whole contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information and estimates, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; it being understood that
such projected information as to future events and are not to be viewed as
facts, such projected information is subject to uncertainties and contingencies,
many of which are beyond the Borrower’s control, no assurance can be given that
any particular projected information will be realized and actual results during
the period or periods covered by any such projected information may differ
significantly from the projected results and such differences may be material.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
for any such failure to own or possess the right to use that, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes upon any rights held by any other Person in any
manner that could reasonably be expected to result in a Material Adverse Effect.
Except as specifically disclosed in the Perfection Certificate or the Disclosed
Litigation, no claim or litigation regarding any of the foregoing is pending or,
to the knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
5.18    Solvency. Holdings and its Subsidiaries, taken as a whole, and the
Borrower and its Subsidiaries, taken as a whole are Solvent.
5.19    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.20    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (a) there are no collective
bargaining agreements or Multiemployer Plans covering the employees of the
Borrower or any of its Subsidiaries as of the Fourth Amendment Effective Date
and (b) neither the Borrower or any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years.
5.21    OFAC; Sanctions. No Loan Party, nor any of its Subsidiaries, nor, to the
knowledge of any Loan Party and its Subsidiaries, any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) operating, located, organized or
resident in a Designated Jurisdiction. Each Loan Party and its Subsidiaries have
conducted their businesses in compliance with applicable Sanctions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with applicable Sanctions by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents and,
to the knowledge of such Loan Party, its directors and agents are in compliance
with applicable Sanctions in all material respects.
5.22    Anti-Corruption Laws. Each Loan Party and its Subsidiaries have
conducted their businesses in compliance with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents and,
to the knowledge of such Loan Party, its directors and agents are in compliance
with Anti-Corruption Laws in all material respects.
5.23    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens that are senior in priority under applicable Law) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed on or about the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.
5.24    Franchise Agreements.
(a)    Schedule 5.24 sets forth a complete and accurate list of all Franchise
Agreements as of the Fourth Amendment Effective Date.
(b)    Each Franchise Agreement is (i) in full force and effect except to the
extent the failure to comply therewith, either individually or in the aggregate
with all other failures to comply with any Franchise Agreement, could not
reasonably be expected to have a Material Adverse Effect, and (ii) without any
amendment or modification from the form delivered to the Administrative Agent
and the Lenders on the Fourth Amendment Effective Date except for amendments
permitted hereunder and which do not materially and adversely affect the rights
of the Lenders.
5.25    Material Contracts. No default by any Loan Party or to the knowledge of
any Loan Party, by any other party thereto exists under any Material Contract,
other than such defaults that could not, whether individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.26    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
5.27    Use of Plan Assets.
(a)    Borrower represents and warrants, as of the Closing Date and throughout
the term of this Agreement, at least one of the following is and will be true
with respect to the Borrower:
(i)    the Borrower is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
as a source of payment with respect to the Loans, the Letters of Credit or the
Revolving Credit Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to the Borrower’s entering into and performance of this Agreement, the other
Loan Documents, the Loans, the Letters of Credit or the Revolving Credit
Commitments and each action or obligation hereunder and thereunder;
(iii)    (A) the Borrower is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Borrower to enter into and perform this Agreement, the other Loan
Documents, the Loans, the Letters of Credit or the Revolving Credit Commitments
and each action or obligation hereunder and thereunder, (C) the entering into
and performance of this Agreement, the other Loan Documents, the Loans, the
Letters of Credit or the Revolving Credit Commitments and each action or
obligation hereunder and thereunder, each satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of the Borrower, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to the Borrower’s entering into and performance
of this Agreement, the other Loan Documents, the Loans, the Letters of Credit or
the Revolving Credit Commitments and each action or obligation hereunder and
thereunder; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and the
Borrower.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to the Borrower or the Borrower has not provided
another representation, warranty and covenant as described in sub-clause (iv) in
the immediately preceding clause (a), the Borrower further represents and
warrants, as of the Closing Date and throughout the term of this Agreement,
that:
(i)    none of the Administrative Agent, any Lender, the Arrangers or any
Affiliate of the foregoing is a fiduciary with respect to the assets of the
Borrower (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto);
(ii)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, the other Loan
Documents, the Loans, the Letters of Credit or the Revolving Credit Commitments
and each action or obligation hereunder and thereunder is independent (within
the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of the Borrower
with respect to the entrance into and performance of this Agreement, the other
Loan Documents, the Loans, the Letters of Credit or the Revolving Credit
Commitments and each action or obligation hereunder and thereunder is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, any documents
related to this Agreement, the other Loan Documents, the Loans, the Letters of
Credit or the Revolving Credit Commitments and each action or obligation
hereunder and thereunder is a fiduciary under ERISA or the Code, or both, with
respect to this Agreement, the other Loan Documents, the Loans, the Letters of
Credit or the Revolving Credit Commitments and each action or obligation
hereunder and thereunder; and
(v)    no fee or other compensation is being paid directly to the to the
Administrative Agent, the Arrangers or any Lender or any Affiliates of the
foregoing for investment advice (as opposed to other services) in connection
with the transactions contemplated hereby or by any Loan Document.
(c)    The Administrative Agent, the Arrangers and each Lender hereby informs
the Borrower that such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person or its Affiliates has a
financial interest in the transactions contemplated hereby in that such Person
or its Affiliates (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit or the Revolving Credit Commitments, (ii) may
recognize a gain if it purchased the Loans, the Letters of Credit or the
Revolving Credit Commitments for an amount less than the par amount thereof or
sells the Loans, the Letters of Credit or the Revolving Credit Commitments for
an amount in excess of what it paid therefor or extended to the Borrower
hereunder and/or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder (other than (A) contingent indemnification
obligations for which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer have been made) each Loan Party shall
and shall cause each Subsidiary (except in the case of the covenants set forth
in Sections 6.01, 6.02, 6.03 and 6.11) to:
6.01    Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender, in form and detail consistent with the Audited
Financial Statements or as applicable, the financial statements delivered
pursuant to Section 4.01(a)(iv):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young (or another independent certified public accountant
of nationally recognized standing reasonably acceptable to the Administrative
Agent), which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception (other than solely as a result of the Maturity
Date being scheduled to occur within twelve (12) months from the date of such
report) or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event within 60 days after the end of
each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a consolidated basis in form reasonably
satisfactory to the Administrative Agent and the Required Lenders (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto and
also including a presentation of such budget for each fiscal quarter), on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
(b)    within 45 days after the end of each of the first three fiscal quarters
of the Borrower and 90 days after the end of each fiscal year of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter or fiscal year, as compared to the comparable periods of the
previous fiscal year;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
(d)    promptly after the same are available to the extent applicable, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Parent and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(e)    to the extent applicable, within five (5) Business Days after the
furnishing thereof, copies of any material financial statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(f)    promptly, and in any event within five (5) Business Days after receipt
thereof by Parent or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
Parent or any Subsidiary thereof;
(g)    not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement regarding or related to any breach or default by any party thereto or
any other event that could materially impair the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and, from
time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(h)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;
(i)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a report supplementing Schedules 5.08(c), 5.08(d) and 5.13, in
each case to the extent not previously disclosed on such Schedule as may be
necessary for such Schedule to be accurate and complete, and (ii) a report
supplementing the Perfection Certificate, setting forth (A) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to any Loan Party or any Subsidiary thereof during such
fiscal year and (B) a list of all patent applications, trademark applications,
service mark applications, trade name applications and copyright applications
submitted by any Loan Party or any Subsidiary thereof during such fiscal year
and the status of each such application; each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent; and
(j)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower and its Subsidiaries hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or
a substantially similar electronic transmission system (the “Platform”) and (b)
certain of the Lenders (each a “Public Lender”) may have personnel who may not
wish to receive material non-public information with respect to the Parent or
its Affiliates or the respective securities of any of the foregoing, and may be
engaged in investment or other market related activities with respect to such
Person’s securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
6.03    Notices. Promptly notify the Administrative Agent and each Lender of:
(a)    the occurrence of any Default;
(b)    any matter that has resulted in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
any Loan Party or any Subsidiary thereof; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary thereof (A) in which the amount involved is $5,000,000 or more
and not covered by insurance, (B) in which injunctive or similar relief is
sought (C) pursuant to or arising under any applicable Environmental Laws which
could reasonably be expected to result in liabilities of any Loan Party or any
Subsidiary in excess of $5,000,000 or (D) which relates to any Loan Document;
(c)    the occurrence of any ERISA Event that has occurred and could reasonably
be expected to result in liabilities of the Loan Parties in excess of
$5,000,000; and
(d)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all of its obligations and liabilities, in respect of all material
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such liability, assessment, charge or levy) and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.
6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; except, solely in the case
of Excluded Subsidiaries, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
(b)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
(c)    preserve or renew all of its registered patents, copyrights, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
6.06    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted (provided that the foregoing shall
not be deemed to apply to any casualty or condemnation that could not reasonably
be expected to have a Material Adverse Effect); and
(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and all such insurance shall (i) provide for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance (10 days’ prior notice for non-payment) and (ii) name the
Administrative Agent as mortgagee (in the case of property insurance, if
applicable) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable.
(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and
(b)    maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender (in the case of a Lender, coordinated
through the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that (i) a representative of the Loan Parties shall
be given the opportunity to be present for any discussion with their independent
public accountants and (ii) so long as no Event of Default has occurred and is
continuing, (x) no more than two visits per fiscal year may be made and (y) the
Loan Parties shall not be required to pay for more than one such visit per
fiscal year; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for ongoing
working capital and other general corporate purposes; provided that in no event
shall the proceeds of the Credit Extensions be used (x) in contravention of any
Law or of any Loan Document or (y) to purchase or carry margin stock or extend
credit to others for the purpose of purchasing or carrying margin stock.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    At any time that any Loan Party or any newly formed or acquired
Subsidiary (including, without limitation, pursuant to a Delaware LLC Division)
that is to become a Loan Party pursuant to clause (b) below acquires any
Material Real Property or personal property (other than Excluded Property) not
subject to a perfected, first priority Lien (subject to Liens permitted by
Section 7.01) in favor of the Administrative Agent pursuant to the Collateral
Documents, within ten (10) Business Days after the acquisition of such Material
Real Property or personal property (other than Excluded Property) by such Loan
Party (other than any leasehold interests in real property) or the formation or
acquisition of such Subsidiary, the Borrower shall furnish to the Administrative
Agent, in detail satisfactory to the Administrative Agent, a written description
of such Material Real Property and personal property (other than Excluded
Property).
(b)    Within forty-five (45) days (or such longer period as the Administrative
Agent may agree in its reasonable discretion) of the formation or acquisition of
a Subsidiary (other than (x) an Excluded Subsidiary, (y) a CFC or (z) a CFC
Holdco) by any Loan Party, the Borrower shall, or shall cause such Loan Party
and/or such Subsidiary to, at the Borrower’s expense, (i) duly execute and
deliver to the Administrative Agent a Joinder Agreement; (ii) deliver
appropriate UCC-1 financing statements or such other financing statements as may
be necessary in the Administrative Agent’s reasonable determination to obtain a
first priority perfected Lien (subject to Permitted Liens that are senior in
priority under applicable Law) upon the assets of such Subsidiary; (iii) deliver
to the Administrative Agent any instruments evidencing Collateral consisting of
debt pledged pursuant to the Security Agreement or other instruments specified
in the Collateral Documents (including delivery of all pledged Equity Interests
in and of such Subsidiary); and (iv) provide to Administrative Agent all other
documentation (including, to the extent requested by the Administrative Agent,
one or more legal opinions of counsel with respect to the execution and delivery
of the applicable documentation referred to herein and perfection of the
Administrative Agent’s Lien granted in connection therewith); in each case, all
in form and substance reasonably satisfactory to Administrative Agent.
(c)    Within forty-five (45) days (or such longer period as the Administrative
Agent may agree in its reasonable discretion) of the formation or acquisition of
any new direct Subsidiary that is a (x) CFC or (y) CFC Holdco, by any Loan
Party, the Borrower shall, or shall cause such Loan Party, at the Borrower’s
expense, (i) to enter into a supplement to the Security Agreement to pledge 66%
of the voting Equity Interests held by such Loan Party in such Subsidiary and
100% of any non-voting Equity Interests held by such Loan Party, (ii) to deliver
to the Administrative Agent any Securities Collateral and instruments evidencing
Collateral consisting of debt pledged pursuant to the Security Agreement (in
each case, including transfer powers related thereto) or other instruments
required to be so delivered in the Collateral Documents and (iii) to provide to
Administrative Agent all other documentation (including, to the extent requested
by the Administrative Agent, one or more legal opinions of counsel with respect
to the execution and delivery of the applicable documentation referred to herein
and perfection of the Administrative Agent’s Lien granted in connection
therewith); in each case, all in form and substance reasonably satisfactory to
Administrative Agent. For the avoidance of doubt, (A) no Excluded Subsidiary,
CFC or CFC Holdco is required to guaranty the payment of any Obligations or
grant a security interest on any of its property as security for any Obligation
and (B) any Loan Party that pledges the Equity Interests of any Foreign
Subsidiary, CFC or CFC Holdco shall not be required to execute a pledge governed
by any foreign Laws.
(d)    As soon as practicable but in any event within forty-five (45) days (or
such longer period as the Administrative Agent may agree in its reasonable
discretion) of the acquisition of any personal property (other than Excluded
Property not subject to a first priority perfected Lien (subject to Permitted
Liens that are senior in priority under applicable Law) in favor of the
Administrative Agent by a Loan Party, the Borrower shall, or shall cause the
applicable Loan Party to, at the Borrower’s expense, (i) deliver to the
Administrative Agent any Securities Collateral and instruments evidencing
Collateral consisting of debt pledged pursuant to the Security Agreement or
other instruments specified in the Collateral Documents and (ii) take all such
other action as the Administrative Agent may reasonably determine to be
necessary to obtain the full benefits of, or (as applicable) in perfecting and
preserving the Liens of, the Collateral Documents; provided, however, that the
Loan Parties shall not be obligated to grant leasehold mortgages in real
property to the Administrative Agent.
(e)    Promptly, but in any event within ninety (90) days (or such longer period
as the Administrative Agent may agree in its reasonable discretion) of the
acquisition by a Loan Party of any Material Real Property (other than Material
Real Property which the Borrower intends to make subject to a Sale-Leaseback
Transaction and with respect to which the Borrower is in compliance with the
requirements of Section 7.19), the Borrower shall or shall cause such Loan Party
to deliver deeds of trust, trust deeds, deeds to secure debt or mortgages, as
the case may be, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel to account for local matters, covering such
Material Real Property (together with the fixture filings and Assignments of
Leases and Rents referred to therein in each case as amended, the “Mortgages”),
duly executed by the appropriate Loan Party, together with:
(i)    evidence that all filing, documentary, stamp, intangible and recording
taxes and other fees in connection therewith have been paid,
(ii)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary,
(iii)    evidence of the insurance required by the terms of the Mortgages, and
(iv)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Loan Party relating thereto).
(f)    Upon the request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, the Borrower shall, at the
Borrower’s expense within ten (10) days after such request, furnish to the
Administrative Agent a description of the real property of the Loan Parties and
their respective Subsidiaries in detail satisfactory to the Administrative
Agent.
6.13    Compliance with Environmental Laws.
(a)    Except for any failure to do so which would not reasonably be expected to
result in a Material Adverse Effect, (i) comply and use commercially reasonable
efforts to cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits; (ii) obtain and renew all Environmental Permits necessary for its
operations and properties; and (iii) conduct any investigation, study, sampling
and testing, and undertake any cleanup, response or other corrective action
necessary to address all Hazardous Materials at, on, under or emanating from any
of properties owned, leased or operated by it in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under applicable
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws; except to the extent
that (i) the Borrower timely challenges in good faith any such order or
directive in a manner consistent with all applicable Environmental Laws and any
other applicable legal requirements, and pursues such challenge diligently, and
the outcome of such challenges, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect or (ii) the failure to take such
action has not resulted and could not reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding the Threshold Amount for all such failures.
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (ii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all Leases to which the Borrower or any of
its Subsidiaries is a party, keep such Leases in full force and effect and not
allow such leases to lapse or be terminated or any rights to renew such Leases
to be forfeited or cancelled, notify the Administrative Agent of any default by
any party with respect to such Leases and promptly cure any such default, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect.
6.16    Information Regarding Collateral. Not effect any change (a) in any Loan
Party’s legal name, (b) in the location of any Loan Party’s chief executive
office, (c) in any Loan Party’s identity or organizational structure, (d) in any
Loan Party’s Federal Taxpayer Identification Number, if any, or (e) in any Loan
Party’s jurisdiction of organization or formation (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction, except as permitted by
Section 7.04), until (i) it shall have given the Administrative Agent not less
than ten (10) Business Days’ prior written notice or such lesser notice period
agreed to by the Administrative Agent in its sole discretion, of its intention
so to do and (ii) it shall have taken all action reasonably satisfactory to the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral, if applicable. Each Loan Party agrees to promptly provide the
Administrative Agent with certified Organization Documents reflecting any
changes described in the preceding sentence.
6.17    Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its material terms, take all such action to such end
as may be from time to time reasonably requested by the Administrative Agent,
except where the failure to do any of the foregoing, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
6.18    Compliance with Terms of Franchise Agreements.
(a)    Make all payments and otherwise perform all obligations in respect of
Franchise Agreements to which any Loan Party is a party, (b) keep such Franchise
Agreements in full force and effect, (c) not allow such Franchise Agreements to
lapse or be terminated or any rights to renew such Franchise Agreements to be
forfeited or cancelled and (d) notify the Administrative Agent of any default by
any party with respect to such Franchise Agreements and promptly cure any such
default, other than, in each case of clauses (a) through (d) where the failure
to do so, either individually or in the aggregate, could not be reasonably
expected to have a Material Adverse Effect.
6.19    Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, all Cash Collateral Accounts with Bank of America or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.
6.20    Anti-Corruption Laws. Conduct its businesses in compliance with
Anti-Corruption Laws, and maintain policies and procedures designed to promote
and achieve compliance with such laws.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder (other than (A) contingent indemnification
obligations for which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer have been made) no Loan Party shall, nor
shall any of them permit a Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names such Loan Party or any Subsidiary thereof as
debtor, or assign any accounts or other right to receive income, other than the
following:
(a)    Liens securing the Obligations pursuant to any Loan Document;
(b)    Liens existing on the Fourth Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed (other than with respect to
improvements), (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);
(c)    Liens for ad valorem property taxes, assessments or government charges or
levies not yet due or Liens for taxes which are being contested in good faith
and by appropriate proceedings diligently conducted (which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, oil and gas leases, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Sections 7.02(f) and Section
7.02(n); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost of the property being acquired on the
date of acquisition;
(j)    Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;
(k)    precautionary Liens arising from filing UCC financing statements in
respect of operating leases, provided that such Liens do not extend to any
assets other than those subject of such operating lease;
(l)    Liens arising under non-exclusive licenses of Intellectual Property
granted by any Loan Party or any of its Subsidiaries in the ordinary course of
business and which do not interfere in any material respect with the ordinary
conduct of business of the Loan Parties and which do not secure any Indebtedness
for borrowed money;
(m)    Liens constituting leases or subleases of real property granted to others
in the ordinary course of business consistent with past practices;
(n)    Liens on property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Loan Party to the
extent permitted under Section 7.03(g); provided that such Liens (i) do not
extend to property not subject to such Liens at the time of such acquisition,
merger or consolidation (other than improvements thereon) and (ii) are not
created in anticipation or contemplation of such acquisition, merger or
consolidation;
(o)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(p)    leases, subleases, licenses or sublicenses on property (other than
Intellectual Property, which is addressed in clause (l) above) of any Loan Party
or any of its Subsidiaries that is covered thereby, in each case, in the
ordinary course of business which do not (i) individually or in the aggregate
materially interfere with the business of the Loan Parties, taken as a whole, or
(ii) secure any Indebtedness for borrowed money;
(q)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in this Section
7.01; provided, that (i) such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property) and (ii) such
extension, renewal or replacement of Indebtedness secured by such Lien is
permitted pursuant to Section 7.02(d);
(r)    any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;
(s)    restrictions on transfers of securities imposed by applicable securities
laws;
(t)    assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any Lease and Liens or rights
reserved in any Lease for rent or for compliance with the terms of such Lease;
(u)    Liens in favor of any escrow agent solely on and in respect of any cash
deposit arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or any other transaction permitted hereunder;
(v)    Liens on deposits required in the ordinary course of business to obtain
commodity rate contracts;
(w)    Liens encumbering customary initial deposits and customary margin
deposits, and similar customary Liens attaching to commodity trading accounts or
other brokerage accounts permitted hereunder incurred, in each case, in the
ordinary course of business; and
(x)    other Liens with respect to obligations that do not exceed $5,000,000 at
any one time outstanding.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and not for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(b)    Indebtedness of the Borrower or a Subsidiary of the Borrower owed to a
Loan Party which Indebtedness shall (i) be pledged to the Administrative Agent
to secure the Obligations pursuant to the Security Agreement, (ii) be on terms
(including subordination terms) acceptable to the Administrative Agent and (iii)
be otherwise permitted under the provisions of Section 7.03;
(c)    Indebtedness under the Loan Documents;
(d)    Indebtedness outstanding on the Fourth Amendment Effective Date and
listed on Schedule 7.02 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(e)    Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted hereunder of any Loan Party;
(f)    Indebtedness in respect of Capitalized Leases and Synthetic Lease
Obligations within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $25,000,000;
(g)    Indebtedness of any Loan Party arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently drawn by such Loan Party in the ordinary course of business
against insufficient funds;
(h)    Indebtedness in the form of performance based earn-outs and purchase
price adjustments and other similar contingent payment obligations in respect of
any Permitted Acquisition;
(i)    Indebtedness of any Loan Party in respect of workers’ compensation
claims, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business;
(j)    Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business payable by the Loan Parties to
Persons that are not Affiliates in connection with the procurement of insurance;
(k)    Indebtedness of an Acquisition Target that is not incurred by such
Acquisition Target in contemplation of (or in connection with) a Permitted
Acquisition, including any obligations under agreements providing for earn outs,
deferred purchase price, indemnification, adjustment of purchase price or
similar obligations therewith; provided that if the Consolidated Total Lease
Adjusted Leverage Ratio is greater than 4.25 to 1.00 as of the most recently
ended Measurement Period for which financial statements have been delivered (or
were required to be delivered) pursuant to Section 6.01, calculated both before
and immediately after giving effect on a pro forma basis to such Permitted
Acquisition, the aggregate principal amount of all such Indebtedness of all
Acquisition Targets shall not exceed $5,000,000 at any time outstanding;
provided, further, that such limitation shall not apply retroactively to any
such Indebtedness that was incurred at a time when the Consolidated Total Lease
Adjusted Leverage Ratio was 4.25 to 1.00 or less, calculated both before and
immediately after giving effect on a pro forma basis to the applicable Permitted
Acquisition;
(l)    Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase or redeem Equity Interests of
Parent in the aggregate amount not to exceed $1,000,000 outstanding at any time;
(m)    Tenant Improvement Debt;
(n)    purchase money Indebtedness (including Indebtedness under Capital Leases
with respect to personal property) incurred after the Fourth Amendment Effective
Date to finance the acquisition or cost of construction of an asset within the
limitations set forth in Section 7.01(i); provided that (i) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing; and (ii) the total amount
of all such Indebtedness shall not exceed $10,000,000 at any time outstanding;
(o)    Guarantees entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of the Borrower and the Subsidiaries; provided,
however, that the aggregate principal amount of such Indebtedness shall not
exceed $5,000,000 outstanding at any time; and
(p)    Indebtedness in an aggregate principal amount not to exceed $10,000,000
at any time outstanding.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Loan Parties in the form of cash and Cash
Equivalents;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    (i) Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries outstanding on the Fourth Amendment Effective Date, (ii)
additional Investments by a Loan Party or any of its Subsidiaries in a Loan
Party (other than Holdings or F&C), and (iii) so long as no Event of Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties and their respective Subsidiaries in their
respective Subsidiaries; provided that any Investment in the form of a loan or
advance shall be evidenced by an intercompany note (and shall be subject to the
Intercompany Subordination Agreement) and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Collateral
Documents;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the Fourth Amendment Effective Date (other than
those referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(f) and
any extension, renewal or reinvestment thereof; provided that the amount of such
Investment is not increased at the time of such extension, renewal or
reinvestment except an amount equal to the net amount of any accrued interest
and any reasonable premium or other reasonable amount paid on such Investment,
in each case to the extent actually received in cash by the Loan Parties and
their Subsidiaries and applied to such Investment, unless such additional
Investment is otherwise permitted under this Section 7.03;
(g)    Permitted Acquisitions and any Investments owned by a Person acquired in
a Permitted Acquisition at the time such Permitted Acquisition is consummated;
(h)    Investments by any Loan Party in Swap Contracts permitted under
Section 7.02(a);
(i)    Investments made in the ordinary course of business in connection with
security deposits and prepayments of rents under Leases or prepayments of
suppliers in the ordinary course of business, provided that in any case not more
than one month’s security deposit, rent or amounts paid to such suppliers in the
ordinary course of business shall be so paid;
(j)    Investments (including debt obligations) (i) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business and (ii) constituting deposits,
prepayments and other credits to suppliers made in the ordinary course of
business;
(k)    Investments received from purchasers of assets pursuant to Dispositions
permitted hereunder;
(l)    to the extent permitted by applicable Law, notes from officers and
employees in exchange for Equity Interests of Parent purchased by such officers
or employees pursuant to a stock ownership or purchase plan or compensation
plan;
(m)    earnest money deposits required to be made in connection with Permitted
Acquisitions and Investments permitted hereunder;
(n)    Investments in Foreign Subsidiaries in an aggregate amount not to exceed
$2,000,000 per fiscal year; and
(o)    Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed $10,000,000
following the Fourth Amendment Effective Date; provided that with respect to
each Investment made pursuant to this Section 7.03(o):
(i)    such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Borrower and its Subsidiaries, taken
as a whole (as determined in good faith by the board of directors (or persons
performing similar functions) of the Borrower or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);
(ii)    such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course;
(iii)    any determination of the amount of such Investment shall include all
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries in connection with such Investment; and
(iv)    immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;
provided that notwithstanding the foregoing, no Loan Party shall make
Investments in any joint ventures, Excluded Subsidiaries or Persons that are not
wholly owned Subsidiaries following the Fourth Amendment Effective Date in an
aggregate amount in excess of $10,000,000.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Delaware LLC Division), except that, so long as no Default or
Event of Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)    any Subsidiary or F&C may merge with (i) any Loan Party, provided that
such Loan Party shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries of the Borrower; provided that when any wholly-owned
Subsidiary is merging with another Subsidiary, such wholly-owned Subsidiary
shall be the continuing or surviving Person;
(b)    any Loan Party (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party (other than Holdings or F&C);
(c)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party (other than Holdings or F&C); and
(d)    in connection with any acquisition permitted under Section 7.03, the
Borrower or any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving Person, (ii) in the case of any such merger
to which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving Person (iii) in the case of any such merger to which a
wholly-owned Subsidiary of the Borrower is a party, such wholly-owned Subsidiary
is the surviving Person and (iv) in any other case, the Person surviving such
merger shall be a Subsidiary of the Borrower.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must be a Loan Party other than Holdings or
F&C;
(e)    Dispositions permitted by Section 7.04;
(f)    Dispositions constituting non-exclusive licenses of IP Rights in the
ordinary course of business;
(g)    the surrender or waiver of contractual rights or settlement, release or
surrender of any contract or other litigation claims relating to ordinary course
business operations and not interfering in any material respect with the
ordinary conduct of business of the Loan Parties;
(h)    to the extent constituting a Disposition, the granting of any Permitted
Lien on any property;
(i)    Dispositions of accounts receivable arising in the ordinary course of
business in connection with the collection or compromise thereof and not as part
of any financing transaction;
(j)    leases of property owned by any Loan Party (other than Holdings or F&C),
in fee, or subleases of property leased by any Loan Party, in each case, to
franchisees or licensees for the purpose of operating a Del Taco Restaurant
thereon, entered into in the ordinary course of such Loan Party’s business in an
arm’s length transaction and provided that any such lease or sublease shall
provide that such lease, or sublease, and the tenant’s or subtenant’s and the
tenant’s rights thereunder, are subject and subordinate in all respects to the
Collateral Documents thereon and to the Lien thereof;
(k)    leases or subleases of property owned or leased by any Loan Party (other
than Holdings or F&C), and not necessary to the business of the Loan Parties, to
Persons and for purposes other than those permitted in Section 7.05(j), entered
into in the ordinary course of such Loan Party’s business in an arm’s length
transaction and provided that any such lease shall provide that such lease, and
the tenant’s rights thereunder, are subject and subordinate in all respects to
the Collateral Documents and to the Lien thereof;
(l)    discounts or forgiveness of accounts receivable in the ordinary course of
business or in connection with collection or compromise thereof and for which
adequate reserves have been established;
(m)    Sale-Leaseback Transactions permitted pursuant to Section 7.19;
(n)    any transfer of assets of any Loan Party to any Person other than a Loan
Party in exchange for assets of such Person as part or all of the purchase price
in a Permitted Acquisition; provided that (i) such exchange is consummated on an
arm’s length basis for fair consideration, and (ii) the provisions relating to a
Permitted Acquisition shall otherwise have been complied with, including with
respect to Section 6.12 hereof; and
(o)    Dispositions of Unit Locations and sales of equipment and inventory in
connection with the refranchising of Unit Locations; provided, that (i) at the
time of such Disposition, no Event of Default shall exist or would result from
such Disposition, (ii) immediately after giving effect to such Disposition, the
Borrower and its Subsidiaries shall be in pro forma compliance with the covenant
set forth in Section 7.11(b) and shall have a Consolidated Total Lease Adjusted
Leverage Ratio no greater than 4.50:1.00 (such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Disposition had been consummated as of the first day of the fiscal
period covered thereby), (iii) such Disposition is consummated on an arm’s
length basis for fair consideration, (iv) such Unit Locations were listed on
Schedule 7.05(o) as of the Fourth Amendment Effective Date, and (v) at least 75%
of the consideration received therefor by the Borrower or such Subsidiary shall
be in the form of cash or Cash Equivalents;
(p)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Event of Default shall exist or would result from such Disposition, (ii) the
aggregate book value of all property Disposed of in reliance on this clause (p)
shall not exceed (x) $20,000,000 in any fiscal year or (y) $60,000,000 following
the Fourth Amendment Effective Date, and (iii) at least 75% of the consideration
received therefor by the Borrower or such Subsidiary shall be in the form of
cash or Cash Equivalents; provided further, that in the case of Dispositions of
Unit Locations and sales of equipment and inventory in connection with the
refranchising of Unit Locations, immediately after giving effect to such
Disposition, the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenant set forth in Section 7.11(b) and shall have a Consolidated
Total Lease Adjusted Leverage Ratio no greater than 4.50:1.00 (such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b) as though such Disposition had been consummated as of the first
day of the fiscal period covered thereby);
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(p) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that:
(a)    each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b)    Holdings and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person so long as no Change of Control would result therefrom;
(c)    Holdings and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new common Equity Interests so long as no Change of Control
would result therefrom;
(d)    the Loan Parties may make Restricted Payments solely from, and in an
aggregate amount not to exceed the amount of, proceeds received in connection
the exercise of the Warrants;
(e)    the Loan Parties may make Restricted Payments, in each case not to exceed
an amount necessary to permit F&C, Holdings, or Parent as applicable, to pay
reasonable and customary corporate and operating expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers); provided that the
aggregate amount of such corporate and operating expenses, together with any
fees paid to directors pursuant to Section 7.08(d) shall not exceed (i) during
the existence of an Event of Default, $1,000,000 per fiscal year; provided, that
(A) such limitation shall not apply retroactively to any such expenses and fees
paid prior to the occurrence and continuance of an Event of Default during such
fiscal year and (B) when combined with such corporate and operating expenses and
fees paid prior to such Event of Default during such fiscal year, such corporate
and operating expenses and fees shall not exceed $5,000,000 in the aggregate for
such fiscal year and (ii) so long as no Event of Default shall have occurred and
be continuing or would result therefrom, $5,000,000 per fiscal year;
(f)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Holdings and each of its Subsidiaries may make
Restricted Payments (i) to permit Parent to purchase Parent’s Equity Interests
or common stock options from present or former directors, officers or employees
of any Loan Party or Subsidiary or other individuals providing bona fide
services to or for any Loan Party or Subsidiary thereof upon the death,
disability or termination of employment or services of such Person; provided
that the aggregate amount of payments under this clause (i) after the Fourth
Amendment Effective Date (net of any cash proceeds received by Parent and
contributed to the Borrower after the Fourth Amendment Effective Date in
connection with resales of any Equity Interests or common stock options so
purchased) shall not exceed $5,000,000 (plus, the amount of net proceeds
received by Parent and contributed to any Loan Party during such fiscal year
from (x) sales of Equity Interests of Parent to directors, officers or employees
of Parent or any Loan Party or Subsidiary thereof in connection with permitted
employee compensation and incentive arrangements and (y) third-party insurers
under key-man life insurance policies and applied to make a Restricted Payment
under this clause (i)) during the term of this Agreement; and (ii) to pay, in
connection with any Permitted Acquisition, earn-outs, deferred compensation,
non-competition arrangements or retirements of Indebtedness or other liabilities
assumed by the Loan Parties and their Subsidiaries; provided that if the
Consolidated Total Lease Adjusted Leverage Ratio is in excess of 4.25 to 1.00 as
of the most recently ended Measurement Period for which financial statements
have been delivered (or were required to be delivered) pursuant to Section 6.01,
calculated both before and immediately after giving effect on a pro forma basis
to such Permitted Acquisition, the aggregate principal amount of all such
Restricted Payments shall not exceed $2,500,000 at any time outstanding during
the term of this Agreement; provided, further, that such limitation shall not
apply retroactively to any such Restricted Payments that were made at a time
when the Consolidated Total Lease Adjusted Leverage Ratio was 4.25 to 1.00 or
less, calculated both before and immediately after giving effect on a pro forma
basis to the applicable Permitted Acquisition;
(g)    the Borrower may make Permitted Tax Distributions;
(h)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings and each of its Subsidiaries may
make Restricted Payments; provided that after giving effect to such Restricted
Payment, on a pro forma basis as of the last day of the most recently ended
Measurement Period for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 6.01, (i) the Loan Parties are in
compliance with the covenants set forth in Section 7.11, and (ii) the aggregate
amount of such Restricted Payments shall not exceed $10,000,000 per fiscal year;
provided, further, that this clause (ii) (x) shall not apply if the Consolidated
Total Lease Adjusted Leverage Ratio is not greater than 4.50 to 1.00 as of the
most recently ended Measurement Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 6.01 and (y)
shall not apply retroactively to any such Restricted Payments that were made at
a time when the Consolidated Total Lease Adjusted Leverage Ratio was 4.50 to
1.00 or less; and
(i)    with respect to an equity award granted to any Person pursuant to an
equity incentive compensation plan approved by the Board of Directors of Parent,
upon the grant, exercise, vesting or payment of each such equity award by the
applicable Person, each of Holdings and its Subsidiaries may make Restricted
Payments to permit Parent to (i) repurchase its Equity Interests from such
Person if such Equity Interests represent a portion of the exercise price or Tax
withholding obligation of such equity awards, or (ii) grant, award, modify or
pay any such equity award, so long as, in either case of clauses (i) or (ii) the
exercise, vesting or payment of such equity awards would not give rise to a
Change of Control.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business, or franchise conducted by
the Borrower and its Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except:
(a)    transactions by or among Loan Parties (other than Holdings and F&C);
(b)    Restricted Payments permitted under Section 7.06;
(c)    Investments permitted under Section 7.03;
(d)    payment of reasonable and customary fees to directors; provided that the
aggregate amount of such fees, together with any corporate and operating
expenses paid pursuant to Section 7.06(e), shall not exceed (i) during the
existence of an Event of Default, $1,000,000 per fiscal year; provided, that (A)
such limitation shall not apply retroactively to any such fees and corporate and
operating expenses paid prior to the occurrence and continuance of an Event of
Default during such fiscal year and (B) when combined with such fees and
corporate and operating expenses paid prior to such Event of Default during such
fiscal year, such fees and corporate operating expenses shall not exceed
$5,000,000 in the aggregate for such fiscal year and (ii) so long as no Event of
Default shall have occurred and be continuing or would result therefrom,
$5,000,000 per fiscal year;
(e)    payment of reasonable compensation and benefits (including, without
limitation, permitted incentive stock plans) to officers, in each case to the
extent approved by the applicable Loan Party’s or Subsidiary’s board of
directors or equivalent governing body in the ordinary course of business; and
(f)    entering into compensation arrangements for officers and other employees
of Holdings and its Subsidiaries to the extent approved by the applicable Loan
Party’s or Subsidiary’s board of directors or equivalent governing body in the
ordinary course of business.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to any Loan
Party or to otherwise transfer property to or invest in any Loan Party, except
(A) for any agreement in effect on the Fourth Amendment Effective Date and set
forth on Schedule 7.09; (B) for any agreement in effect at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower; (C) for those arising by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business or (D) for restrictions imposed upon the transfer of
certain assets or Equity Interests pursuant to an agreement that has been
entered into in connection with the Disposition of such assets or Equity
Interests which Disposition is permitted hereunder, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Sections 7.02(f) or (o) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Consolidated Total Lease Adjusted Leverage Ratio. Permit the Consolidated
Total Lease Adjusted Leverage Ratio as of the last day of any Measurement Period
set forth below to be greater than the ratio set forth below opposite such
Measurement Period:
Measurement Period
Maximum Consolidated Total Lease Adjusted Leverage Ratio
Fourth Amendment Effective Date through the last day of the first fiscal quarter
for the 2021 fiscal year
5.00:1.00
First day of the second fiscal quarter for the 2021 fiscal year and each fiscal
quarter ending thereafter
4.75:1.00



(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any Measurement Period, commencing
with the Measurement Period ending on the last day of the first fiscal quarter
following the Fourth Amendment Effective Date, to be less than 1.85:1.00 for
such Measurement Period.
7.12    Amendments of Organization Documents. Amend, modify, supplement or
replace any Organization Document in a manner which could reasonably be expected
to adversely affect in any material respect the interests of the Administrative
Agent and the Lenders.
7.13    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness that is
subordinated to the Obligations, except (a)  payments expressly approved in
writing by the Required Lenders and (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.02 and
refinancings and refundings of such Indebtedness in compliance with Section
7.02(d).
7.14    Amendment, Etc. of Franchise Agreements; Material Contracts;
Indebtedness. (a) Amend, modify, supplement or replace in any manner any term or
condition of any Indebtedness set forth in Schedule 7.02, except for (i) any
refinancing, refunding, renewal or extension thereof permitted by Section
7.02(d) or (ii) any amendment, modification or supplement which could not
reasonably be expected to adversely affect in any material respect the interests
of the Administrative Agent or any Lender, or (b) amend, modify, supplement,
replace or terminate the Merger Agreement or other Material Contract in a manner
which could reasonably be expected to materially adversely affect in any
material respect the interests of the Administrative Agent and the Lenders or
(c) amend, modify or terminate any Franchise Agreement or Lease without the
prior consent of the Administrative Agent unless it could not reasonably be
expected that a Material Adverse Effect would result from such amendment,
modification or termination.
7.15    Holding Company. In the case of Holdings or F&C, (i) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
except under the Loan Documents; (ii) create or suffer to exist any Lien upon
any property or assets now owned or hereafter acquired by it other than the
Liens created under the Collateral Documents to which it is a party; (iii)
engage in any business or activity other than (a) the ownership of all
outstanding Equity Interests in the Borrower or F&C, as applicable, (b)
maintaining its corporate existence, (c) participating in tax, accounting and
other administrative activities (in the case of Holdings, as the parent of the
consolidated group of companies, including the other Loan Parties), (d) the
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (e) making Restricted Payments to the
extent permitted under Section 7.06, (f) issuing its Equity Interests to the
extent permitted under this Agreement, and (g) activities incidental to the
businesses or activities described in clauses (a) through (f) of this Section.
7.16    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by an individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.
7.17    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, for any
purpose which would breach any Anti-Corruption Laws.
7.18    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) the fiscal year of any
Loan Party.
7.19    Sale-Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Loan Party or Subsidiary of real or personal property
that has been or is to be sold or transferred by such Loan Party or Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of any Loan Party or Subsidiary (any such transaction, a “Sale-Leaseback
Transaction”) except that the Loan Parties may become liable as lessee,
guarantor or other surety with respect to a new lease, whether a Capitalized
Lease or an operating lease, that would otherwise be prohibited by this Section
7.19 to the extent that (a) such lease, if a Capitalized Lease, is permitted
pursuant to Section 7.02(f), (b) the consideration received is at least equal to
the fair market value of the property sold as determined in good faith by the
management of such Loan Party, (c) such Sale-Leaseback Transaction shall be
completed on an arm’s-length basis, (d) no Default or Event of Default shall
exist or would exist after giving effect thereto, (e) the Loan Parties shall be
in compliance on a pro forma basis with the financial covenants set forth in
Section 7.11 as of the last day of the most recently ended Measurement Period
for which financial statements have been delivered (or were required to be
delivered) under Section 6.01 after giving effect thereto, (f) to the extent
such Sale-Leaseback Transaction constitutes Material Real Property, (A) the
applicable Loan Party has promptly notified the Administrative Agent in writing
of the acquisition of such Material Real Property and that it intends to enter
into a Sale Leaseback Transaction and (B) such Sale Leaseback Transaction shall
close and be consummated within one year of such acquisition (or such longer
period as the Administrative Agent may agree in its reasonable discretion) or
the Loan Party shall have complied with Section 6.12, and (g) to the extent that
such Sale-Leaseback relates to a property acquired in fee prior to the Fourth
Amendment Effective Date, the aggregate amount of assets sold pursuant to all
Sale-Leaseback Transactions made under this clause (g) shall not exceed
$25,000,000 during the term of this Agreement.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in (w) any of Sections 6.01, 6.02(a),
6.02(b), or 6.02(i) on its part to be performed or observed and such failure
continues for five (5) Business Days, (x) any of Section 6.02(c) or Sections
6.02(e) through 6.02(g) on its part to be performed or observed and such failure
continues for ten (10) Business Days, (y) Sections 6.02(d) or 6.02(h) on its
part to be performed or observed and such failure continues for ten (10)
Business Days, solely in the case of this clause (y) after the earlier of (A) an
officer of the Borrower obtaining knowledge of such default or (B) the Borrower
receiving written notice of such default from the Administrative Agent or the
Required Lenders (any such notice to be identified as a “notice of default” and
to refer specifically to this paragraph), and (z) any of Sections 6.03(a),
6.05(a) (solely with respect to any Loan Party), 6.10, 6.11 or Article VII; or
(ii) any of the Guarantors fails to perform or observe any term, covenant or
agreement contained in Article X; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) an officer of any Loan Party or
Subsidiary obtaining knowledge of such default or (ii) the Borrower receiving
written notice of such default from the Administrative Agent or the Required
Lenders (any such notice to be identified as a “notice of default” and to refer
specifically to this clause (c)); or
(d)    Representations and Warranties. Any representation, warranty,
certification or written statement of fact made or deemed made by or on behalf
of the Borrower or any other Loan Party herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect (without duplication of any materiality
qualifiers) when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due after the expiration of any applicable grace or cure
periods set forth therein (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as defined in such Swap Contract) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 consecutive days after
its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage) and (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or an ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC and such liability would
reasonably be expected to have a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens that are senior to the Liens under the Collateral
Documents in priority under applicable law) on any material portion of the
Collateral purported to be covered thereby (other than any loss of perfection or
priority that results from the failure of the Administrative Agent to (i)
maintain control of certificates representing Equity Interests or instruments
evidencing Collateral consisting of debt pledged pursuant to the Security
Agreement or (ii) file UCC financing or continuation statements); or
(m)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any party
subordinated thereby; or (ii) any Loan Party or any Subsidiary thereof shall,
directly or indirectly, disavow or contest in writing (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions; or
(n)    Uninsured Loss. Any Loan Party or any Subsidiary shall suffer a loss or
casualty of any of its assets (to the extent not covered by insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage) that could reasonably be
expected to result in a Material Adverse Effect; or
(o)    Material Franchise Agreement Default. (i) An event of default (however
defined under any Franchise Agreement) occurs under any Franchise Agreement, as
it relates to the failure by the related Franchisee to make any material payment
required thereunder, if and to the extent that such payment is not made within
thirty (30) days of the date on which it was originally due, (ii) any Franchisee
institutes or consents to the institution of any proceeding under any Debtor
Relief Law or makes an assignment for the benefit of creditors, or (iii) any
Franchisee applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or substantially all of its property; in each case, in clauses (i), (ii)
and (iii) above, to the extent that, either individually or in the aggregate
with all such similar events under the Franchise Agreements of such Franchisee
or other Franchisees, such occurrence or occurrences could reasonably be
expected to have a Material Adverse Effect.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents and under applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15;
Sixth, to all other Obligations; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Other than with respect to the
Borrower’s consent rights under Section 9.06, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer;
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, (vi) or monitor or enforce compliance with
the provisions hereof relating to Disqualified Lenders (including whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Lender) or (vii) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent; and
(f)    shall not have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Lender.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents, co-agents and/or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent, co-agent and/or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent, co-agent and/or attorney-in-fact and to their and
the Administrative Agent’s Related Parties, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents, co-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
9.06    Resignation, Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (so long as no Event of Default shall have occurred and be
continuing) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower (so long as no Event of Default shall have occurred and be
continuing) appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(e) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation or removal of Bank of America as Administrative Agent
pursuant to this Section 9.06 shall also constitute its resignation as L/C
Issuer and Swing Line Lender. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent, the L/C Issuer or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (j) of Section 11.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in any capacity as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations for which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes Excluded Property or (iv) if
approved, authorized or ratified in writing in accordance with Section 11.01;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary of Holdings (in the case of F&C) or the
Borrower as a result of a transaction permitted hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
9.12    ERISA Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto, in each case, to the date such Person ceases being
a Lender party hereto, for the benefit of the Administrative Agent, the
Arrangers, and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto, in each case,
to the date such Person ceases being a Lender party hereto, for the benefit of
the Administrative Agent, the Arrangers, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:
(i)    none of the Administrative Agent, the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers, or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Revolving Credit Commitments or this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or its Affiliates (i) may
receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (ii) may recognize
a gain if it extended the Loans, the Letters of Credit or the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Revolving Credit Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE X    
CONTINUING GUARANTY
10.01    Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, jointly and severally with the other Guarantors, the
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Secured
Parties in connection with the collection or enforcement thereof). The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive absent manifest error for the
purpose of establishing the amount of the Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of such Guarantor
under this Guaranty, and each Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing other than the payment and performance of the Obligations in full in
cash in accordance with the Loan Documents.
10.02    Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
10.03    Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower, other than the
payment and performance of the Obligations in full in cash in accordance with
the Loan Documents; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower; (c) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder; (d) any right to proceed against the Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations. Each Guarantor waives any rights and defenses that are
or may become available to such Guarantor by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code. As provided below,
this Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York. The foregoing waivers and the provisions hereinafter
set forth in this Guaranty which pertain to California law are included solely
out of an abundance of caution, and shall not be construed to mean that any of
the above-referenced provisions of California law are in any way applicable to
this Guaranty or the Obligations.
10.04    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against such Guarantor to enforce this Guaranty whether or
not the Borrower or any other person or entity is joined as a party.
10.05    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been paid and performed in full and the
Revolving Credit Commitments and the Revolving Credit Facility is terminated. If
any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.
10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are paid in full in cash and the Revolving Credit
Commitments and the Revolving Credit Facility with respect to the Obligations
are terminated. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.
10.07    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Obligations and the termination of the Revolving Credit
Commitments and the Revolving Credit Facility. If the Secured Parties so
request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by any Guarantor as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of the Guarantors under this Guaranty.
10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.
10.09    Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).
10.10    Joint and Several Liability of the Guarantors. In addition to and not
in limitation of the provisions set forth herein, each of the Guarantors hereby
agrees to the following:
(a)    If the Secured Parties foreclose judicially or nonjudicially against any
real property security for the Obligations, that foreclosure could impair or
destroy any ability that such Guarantor may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
such Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by such Guarantor under this Guaranty. Each
Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of such Guarantor’s rights,
if any, may entitle such Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that such Guarantor will be fully liable under this
Guaranty even though the Secured Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Obligations; (ii) agrees that such Guarantor will not assert that defense in any
action or proceeding which the Secured Parties may commence to enforce this
Guaranty; (iii) acknowledges and agrees that the rights and defenses waived by
such Guarantor in this Guaranty include any right or defense that such Guarantor
may have or be entitled to assert based upon or arising out of any one or more
of §§ 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or §
2848 of the California Civil Code; and (iv) acknowledges and agrees that the
Secured Parties are relying on this waiver in creating the Obligations, and that
this waiver is a material part of the consideration which the Secured Parties
are receiving for creating the Obligations.
(b)    Each Guarantor waives all rights and defenses that such Guarantor may
have because any of the Obligations is secured by real property. This means,
among other things: (i) the Secured Parties may collect from such Guarantor
without first foreclosing on any real or personal property collateral pledged by
the other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from such Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses such Guarantor
may have because any of the Obligations is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
(c)    Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.
(d)    The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against each
such Guarantor to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement, any other Loan
Documents or any other agreement or document relating to the Obligations or any
other circumstance whatsoever.
(e)    Until all Obligations (other than (A) contingent indemnification
obligations for which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall have been paid in full
in cash and all of the Revolving Credit Commitments under this Agreement and
Loan Documents have been terminated, the Guarantors will not, and will not cause
or permit any of their Subsidiaries to, commence or join with any other creditor
or creditors of any of their Subsidiaries in commencing the application of any
Debtor Relief Laws against any of their Subsidiaries.
10.11    Keepwell. Each Qualified ECP Guarantor at the time the Guaranty or the
grant of the security interest under the Loan Documents, in each case, by any
Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 10.11 voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
10.11 shall remain in full force and effect until the Obligations have been paid
and performed in full and the Revolving Credit Commitments have been terminated.
Each Qualified ECP Guarantor intends this Section 10.11 to constitute, and this
Section 10.11 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.
10.12    Guarantors’ Agreement to Pay Enforcement Costs, Etc. Each Guarantor
further jointly and severally agrees, as a principal obligor and not as a
guarantor only, to pay to the Administrative Agent, on demand, all costs and
expenses set forth in Section 11.04. The obligations of each Guarantor under
this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty (other than (A) contingent indemnification
obligations for which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made).
ARTICLE XI    
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c), in either case without the written consent of the
Administrative Agent, the applicable Co-Syndication Agent or the applicable
Arranger, as applicable), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
(b)    extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder.
(e)    change Section 2.13 or Section 8.03 in a manner that would materially
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender;
(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any Loan
Party from the Guaranty is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone).
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights and
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
each Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the applicable parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent, the other applicable Lenders and the Borrower pursuant to any Extension
Amendment or Refinancing Amendment in accordance with Section 2.17 or Section
2.18, as applicable.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section 11.13 (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each Loan Party and each of the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by each Arranger, the Administrative
Agent and their respective Affiliates (including the reasonable and documented
fees, charges and disbursements and other charges of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications, waivers or other supplements of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Loan Parties. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each
Co-Syndication Agent, the Documentation Agent, each Lender, the Swing Line
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from any and all losses (other than lost profits of such
Indemnitee), claims, damages, liabilities and related expenses (including the
reasonable and documented out-of pocket fees, charges and disbursements and
other charges of one counsel to the Indemnitees taken as a whole and, solely in
the case of an actual or perceived conflict of interest, one additional counsel
to all affected Indemnitees taken as a whole, where the affected Indemnitees
affected by such conflict notify Borrower of the existence of such conflict
(and, if reasonably necessary, of one local counsel in any relevant jurisdiction
to all such Persons, taken as a whole and, solely in the case of such conflict
of interest, one additional local counsel to all affected Indemnitees taken as a
whole)) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(1) the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties or (2) a material breach of such Indemnitee’s
obligations under this Agreement or the other Loan Documents or (y) resulting
from any proceeding, claim, counterclaim or other action brought by an
Indemnitee against another Indemnitee relating to disputes solely among such
Indemnitees and not arising out of any act or omission of any Loan Party or any
Subsidiary, excluding proceedings, claims, counterclaims and other actions
against an Indemnitee acting in its capacity as Administrative Agent, L/C
Issuer, Swing Line Lender, Arranger, Co-Syndication Agent or Documentation
Agent. Without limiting the provisions of Section 3.01(c), this Section 11.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ respective Applicable Percentages (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Loan Party or any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing contained in this sentence
shall limit any Loan Party’s indemnity obligations to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after receipt of a reasonably detailed invoice
therefor.
(f)    Survival. The agreements in this Section and the indemnity provision of
Section 11.02(e) shall survive the resignation of any of the Administrative
Agent, the L/C Issuer and the Swing Line Lender, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment under the Loans at the time owing
to it or contemporaneous assignments to related Approved Funds (determined after
giving effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Revolving Credit Facility;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, which
shall include a representation by the assignee that it is not a Disqualified
Lender, together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person) or (D) subject to Section 11.06(g), to any Disqualified Lender.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Revolving Credit Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and stated interest) of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender, and, unless an Event of Default has occurred and is
continuing, a Disqualified Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) unless otherwise
agreed by the Borrower or unless an Event of Default has occurred and is
continuing, the written agreement or instrument pursuant to which a Lender sells
a participation shall include a representation by the Participant that it is not
a Disqualified Lender and (iv) the Borrower, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Credit Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
(g)    Disqualified Lenders.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Effective Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless, so long as no Event of Default has occurred or is continuing, the
Borrower has consented to such assignment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Lender for the purpose of such assignment or participation). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Lender after
the applicable Trade Effective Date (including as a result of the delivery of a
notice pursuant to the definition of “Disqualified Lender”), (x) such assignee
shall not retroactively be disqualified from being a Lender and (y) the
execution by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Lender. Administrative Agent and each assignor of a Loan and/or
Revolving Credit Commitment hereunder shall be entitled to rely conclusively on
a representation of the assignee Lender in the relevant Assignment and
Assumption that such assignee is not a Disqualified Lender. Any assignment to a
Disqualified Lender in violation of this clause (g)(i) shall not be void, but
the other provisions of this clause (g) shall apply.
(ii)    If any assignment or participation is made to any Disqualified Lender
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Lender after the applicable Trade
Effective Date, the Borrower may, at its sole expense and effort, upon notice to
the applicable Disqualified Lender and the Administrative Agent, (A) terminate
any Revolving Credit Commitment of such Disqualified Lender and repay all
obligations of the Borrower owing to such Disqualified Lender in connection with
such Revolving Credit Commitment and/or (B) require such Disqualified Lender to
assign, without recourse (in accordance with and subject to the restrictions and
conditions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement and the other Loan Documents to one or more
Eligible Assignees at the principal amount thereof plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any on any plan of reorganization or plan of liquidation pursuant to any Debtor
Relief Laws (a “Bankruptcy Plan”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Bankruptcy Plan, (2) if such Disqualified Lender
does vote on such Bankruptcy Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code of the United
States (or any similar provision in any other Debtor Relief Laws), and such vote
shall not be counted in determining whether the applicable class has accepted or
rejected such Bankruptcy Plan in accordance with Section 1126(c) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by any bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process (in
which case the disclosing Person shall inform the Borrower promptly thereof
prior to such disclosure to the extent practicable and not prohibited by law,
rule or regulation, provided, however, that such Lender, the Administrative
Agent and the L/C Issuer shall not be required to inform such Person or give
such notification to Borrower if the disclosure was made to a bank examiner,
regulatory examiner or self-regulatory examiner in the course of such examiner’s
examination or inspection), (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14 or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 11.07 or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Loan Party.
In addition, the Administrative Agent, the Arrangers and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Revolving
Credit Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that in the case of information received from any Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, any Lender or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
11.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06 or if any Lender is a Defaulting
Lender, Disqualified Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc. (a)    THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(a)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
11.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between each Loan Party and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, and
the Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to any Loan Party or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders, and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of any Loan Party and its Affiliates,
and neither the Administrative Agent, any Arranger nor any Lender has any
obligation to disclose any of such interests to each Loan Party or any of its
Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
11.18    USA PATRIOT Act/KYC Regulations. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower shall, promptly following any request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act and the Beneficial Ownership Regulation.
11.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.20    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Remainder of page intentionally left blank.]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
SAGITTARIUS RESTAURANTS LLC,
as the Borrower
By:                         
Name: Steven L. Brake
Title: Executive Vice President and Chief Financial Officer
DEL TACO HOLDINGS, INC.
F&C RESTAURANT HOLDING CO.
KERRY FOODS INTERNATIONAL LLC
DEL TACO LLC




By:                         
Name: Steven L. Brake
Title: Executive Vice President and Chief Financial Officer
BANK OF AMERICA, N.A., as
Administrative Agent
By:                         
Name:
Title:     


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:                         
Name:
Title:     





JPMORGAN CHASE BANK, N.A., as a Lender
By:                         
Name:
Title:     





BANK OF MONTREAL, as a Lender
By:                         
Name:
Title:     





MUFG UNION BANK, N.A., as a Lender
By:                         
Name:
Title:     





WEBSTER BANK, N.A., as a Lender
By:                         
Name:
Title:     






SCHEDULE 1.01
Existing Letters of Credit
•
Letter of Credit #3128983 to the benefit of Ace American Insurance Company,
credit amount not exceeding $12,800,000, issue date: September 10, 2013,
expiration date: July 30, 2020.

•
Letter of Credit #3128982 to the benefit of Ace American Insurance Company,
credit amount not exceeding $3,385,304, issue date: September 18, 2013,
expiration date: July 30, 2020.

•
Letter of Credit #68105347 to the benefit of The Travelers Indemnity Company,
credit amount not exceeding $5,600, issue date: July 30, 2014, expiration date:
July 31, 2020.

•
Letter of Credit #68105344 to the benefit of International Fidelity Insurance
Company, credit amount not exceeding $135,000, issue date: July 31, 2014,
expiration date: July 31, 2020.






SCHEDULE 2.01
Revolving Credit Commitments and Applicable Percentages
Revolving Credit Lender
Revolving Credit Commitment
Applicable Percentage
Bank of America, N.A.
$85,000,000.00
34.000000000%
JPMorgan Chase Bank, N.A.
$70,000,000.00
28.000000000%
Bank of Montreal
$45,000,000.00
18.000000000%
MUFG Union Bank, N.A.
$35,000,000.00
14.000000000%
Webster Bank, N.A.
$15,000,000.00
6.000000000%
Total:
$250,000,000.00
100.000000000%







Letter of Credit Sublimit


L/C Issuer
Letter of Credit Sublimit
Applicable Percentage
Bank of America, N.A.
$35,000,000.00
100.000000000%
Total:
$35,000,000.00
100.000000000%







Swing Line Sublimit


Swing Line Lender
Swing Line Sublimit
Applicable Percentage
Bank of America, N.A.
$5,000,000.00
100.000000000%
Total:
$5,000,000.00
100.000000000%






SCHEDULE 5.06
Litigation
None.





SCHEDULE 5.08(c)
Owned Real Property
See attached.





SCHEDULE 5.08(d)
Leased Real Property
Properties Where Loan Party or Subsidiary is Lessee (Tenant)
See attached.





SCHEDULE 5.08(d)
Leased Real Property
Properties Where Loan Party or Subsidiary is Lessor (Landlord)
See attached.





SCHEDULE 5.08(e)
Franchised Unit Locations
Please see Schedule 5.24.





SCHEDULE 5.08(f)
Material Investments
Current Legal Entities Owned
Type of Organization
Record Owner
No. Shares Outstanding
No. Shares held by Record Owner
DT-LA Verne, Ltd.
Limited Partnership
Del Taco LLC
75% general partnership interest
75% general partnership interest
DT/Costa Mesa Restaurant Co.
Limited Partnership
Del Taco LLC
66 2/3% general partnership interest
66 2/3% general partnership interest








SCHEDULE 5.09
Environmental Matters
(a)
None.
(b)
None.
(c)
None.





SCHEDULE 5.12(d)
Pension Plans

Del Taco 401(k) Savings Plan, as amended, dated March 27, 2015.





SCHEDULE 5.13
Subsidiaries
(a)
Current Legal Entities Owned
Type of Organization
Record Owner
No. Shares Outstanding
No. Shares held by Record Owner
F&C Restaurant Holding Co.
Corporation
Del Taco Holdings, Inc.
2,000 shares of common stock
2,000 shares of common stock
Sagittarius Restaurants LLC
Limited Liability Company
F&C Restaurant Holding Co.
100% of membership interests
100% of membership interests
Kerry Foods International LLC
Limited Liability Company
Sagittarius Restaurants LLC
100% of membership interests
100% of membership interests
Del Taco LLC
Limited Liability Company
Kerry Foods International LLC
100% of membership interests
100% of membership interests
DT-LA Verne, Ltd.
Limited Partnership
Del Taco LLC
75% general partnership interest
75% general partnership interest
DT/Costa Mesa Restaurant Co.
Limited Partnership
Del Taco LLC
66 2/3% general partnership interest
66 2/3% general partnership interest



(b)
None.




(c)
Name
Address
Jurisdiction
Organizational Identification Number
FEIN
Sagittarius Restaurants LLC
25521 Commercentre Drive, Suite 200
Lake Forest, CA 92630
Delaware
4126900
68-0624914
Del Taco Holdings, Inc.
25521 Commercentre Drive, Suite 200
Lake Forest, CA 92630
Delaware
3845674
20-1560989
F&C Restaurant Holding Co.
25521 Commercentre Drive, Suite 200
Lake Forest, CA 92630
Delaware
3513236
46-0484564
Kerry Foods International LLC
25521 Commercentre Drive, Suite 200
Lake Forest, CA 92630
California
200608610034
33-0591037
Del Taco LLC
25521 Commercentre Drive, Suite 200
Lake Forest, CA 92630
California
200608310047
55-0917535








SCHEDULE 5.24
Franchise Agreements
Utah Del, Inc.
•
Franchise Agreement #1235 (5521 West 7800, West Jordan, Utah) by and between Del
Taco, LLC and Utah Del, Inc. dated June 28, 2018.

•
Franchise Agreement #1256 (464 East 1400 North, Logan, Utah) by and between Del
Taco, LLC and Utah Del, Inc. dated August 10, 2018.

•
Franchise Agreement #1234 (585 N. Redwood Rd., North Salt Lake, Utah) by and
between Del Taco, LLC and Utah Del, Inc. dated August 14, 2017.

•
Franchise Agreement #1053 (20 Falcon Ridge Parkway, Mesquite, NV 89027) by and
between Del Taco LLC and Utah Del, Inc. dated as of August 4, 2016.

•
Franchise Agreement #1189 (2000 West Point, West Point, Utah) by and between Del
Taco LLC and Utah Del, Inc. dated as of August 4, 2016.

•
Franchise Agreement #1200 (23 East 2100 South, Salt Lake City, Utah) by and
between Del Taco LLC and Utah Del, Inc. dated as of November 2, 2016.

•
Franchise Agreement #1184 (11507 South 4000 West, South Jordan, Utah) by and
between Del Taco LLC and Utah Del, Inc. dated as of October 10, 2015.

•
Franchise Agreement #1174 (4700 S. Redwood Road, Taylorsville, Utah) by and
between Del Taco LLC and Utah Del, Inc. dated as of August 25, 2015.

•
Del Taco Franchise Agreement #270 (4436 S. 1900 W., Roy, Utah) by and between
Del Taco, Inc. and Utah Del, Inc. dated as of February 29, 2001.

•
Del Taco Franchise Agreement #271 (1160 Wall Ave., Ogden, Utah) by and between
Del Taco, Inc. and Utah Del, Inc. dated as of May 29, 2001.

•
Del Taco Franchise Agreement #272 (3010 Highland Dr., Salt Lake City, Utah) by
and between Del Taco, Inc. and Utah Del, Inc. dated as of May 29, 2001.

•
Del Taco Franchise Agreement #273 (8580 S 1300 E., Sandy, Utah) by and between
Del Taco, Inc. and Utah Del, Inc. dated as of May 29, 2001.

•
Del Taco Franchise Agreement #274 (1599 N. State St., Orem, Utah) by and between
Del Taco, Inc. and Utah Del, Inc. dated as of May 29, 2001.

•
Del Taco Franchise Agreement #275 (730 E. State Rd., American Fork, Utah) by and
between Del Taco, Inc. and Utah Del, Inc. dated as of May 29, 2001.

•
Del Taco Franchise Agreement #727 (4117 S Riverdale Road, Riverdale, Utah) by
and between Del Taco, Inc. and Utah Del, Inc. dated as of July 28, 2003.

•
Del Taco Franchise Agreement #736 (5672 South 900 East, Murray, Utah) by and
between Del Taco, Inc. and Utah Del, Inc. dated as of September 2, 2003.

•
Del Taco Franchise Agreement #741 (786 West Telegraph Rd., Washington, Utah) by
and among Del Taco LLC, Utah Del, Inc. and Paul Hitzelberger dated as of
February 1, 2007.

•
Del Taco Franchise Agreement #751 (1733 West Royal Hunter Drive, Cedar City,
Utah) by and among Del Taco, Inc., Utah Del, Inc. and Paul Hitzelberger dated as
of February 1, 2007.

•
Del Taco Franchise Agreement #752 (2963 S. 5600 West, West Valley City, Utah) by
and among Del Taco, Inc., Utah Del, Inc. and Paul and Jane Hitzelberger dated as
of August 30, 2004.

•
Del Taco Franchise Agreement #774 (96 E. 12300 South, Draper City, Utah) by and
among Del Taco, Inc., Utah Del, Inc. and Paul and Jane Hitzelberger dated as of
March 25, 2005.

•
Del Taco Franchise Agreement #781 (424 North 900 West, American Fork, Utah) by
and among Del Taco, Inc., Utah Del, Inc. and Paul and Jane Hitzelberger dated as
of April 28, 2005.

•
Del Taco Franchise Agreement #788 (1091 N. Bluff St. Bldg 500, St. George, Utah)
by and among Del Taco LLC, Utah Del, Inc. and Paul Hitzelberger dated as of
February 1, 2007.

•
Del Taco Franchise Agreement #876 (6876 Redwood R., West Jordan, Utah) by and
between Del Taco, Inc. and Utah Del, Inc. dated as of May 29, 2001.

•
Del Taco Franchise Agreement #877 (132 E 1230 N., Provo, Utah) by and between
Del Taco, Inc. and Utah Del, Inc. dated as of May 29, 2001.

•
Del Taco Franchise Agreement #1031 (442 South 1750 West, Springville, Utah) by
and among Del Taco LLC, Utah Del, Inc. and Paul Hitzelberger dated as of
December 21, 2006.

•
Del Taco Franchise Agreement #1037 (2000 S. 3230 West, Salt Lake City, Utah) by
and between Del Taco LLC and Utah Del, Inc. dated as of August 15, 2007.

•
Franchise Agreement #1074 (3633 North Thanksgiving Way, Lehi, Utah) by and
between Del Taco LLC and Utah Del, Inc. dated as of March 6, 2009.

•
Franchise Agreement #1076 (1428 Arimo Road, Lake Point, Utah) by and between Del
Taco LLC and Utah Del, Inc. dated as of April 10, 2009.

•
Franchise Agreement #1085 (737 N. Main Street, Layton, Utah) by and between Del
Taco LLC and Utah Del, Inc. dated as of November 11, 2009.

•
Franchise Agreement #1088 (128 East State Road 73, Saratoga Springs, Utah) by
and between Del Taco LLC and Utah Del, Inc. dated as of February 10, 2010.

•
Franchise Agreement #1099 (1055 S State Street, Orem, Utah) by and between Del
Taco LLC and Utah Del, Inc. dated as of September 14, 2010.

•
Franchise Agreement #1107 (809 E. 400 South, Salt Lake City, Utah) by and
between Del Taco LLC and Utah Del, Inc. dated as of March 9, 2011.

•
Franchise Agreement #1148 (1804 West 2550 North, Farr West, Utah) by and between
Del Taco LLC and Utah Del, Inc. dated as of October 8, 2012.

•
Franchise Agreement # 1150 (1723 Ute Blvd., Park City, Utah) by and between Del
Taco LLC and Utah Del, Inc. dated as of October 8, 2012.

Colorado Del, LLC
•
Del Taco Franchise Agreement #1073 (4310 N. Academy Blvd., Colorado Springs,
Colorado) by and between Del Taco LLC and Colorado Del, LLC dated as of December
9, 2014.

•
Del Taco Franchise Agreement #1117 (8020 N. Academy Blvd., Colorado Springs,
Colorado) by and between Del Taco LLC and Colorado Del, LLC dated as of December
9, 2014.

•
Del Taco Franchise Agreement #787 (50 West Belleview Ave., Englewood, Colorado)
by and between Del Taco LLC and Colorado Del, LLC dated as of December 9, 2014.

•
Del Taco Franchise Agreement #778 (24023 E. Prospect Ave., Aurora, Colorado) by
and between Del Taco LLC and Colorado Del, LLC dated as of December 9, 2014.

•
Del Taco Franchise Agreement #1043 (11155 East Arapahoe Rd., Centennial,
Colorado) by and between Del Taco LLC and Colorado Del, LLC dated as of December
9, 2014.

•
Del Taco Franchise Agreement #748 (1645 SpaceCenter Drive, Colorado Springs,
Colorado) by and between Del Taco LLC and Colorado Del, LLC dated as of December
9, 2014.

•
Del Taco Franchise Agreement #1109 (43 Union Blvd., Lakewood, Colorado) by and
among Del Taco LLC and Colorado Del, LLC dated as of December 9, 2014.

•
Del Taco Franchise Agreement #793 (5240 South Wadsworth, Lakewood, Colorado) by
and among Del Taco LLC and Colorado Del, LLC dated as of December 9, 2014.

•
Del Taco Franchise Agreement #738 (7506 Parkway Dr., Lonetree, Colorado) by and
among Del Taco LLC and Colorado Del, LLC dated as of December 9, 2014.

•
Del Taco Franchise Agreement #1086 (11147 Pikes Peak Drive, Parker, Colorado) by
and among Del Taco LLC and Colorado Del, LLC dated as of December 9, 2014.

•
Del Taco Franchise Agreement #1110 (3855 Astrozon Blvd., Colorado Springs,
Colorado) by and among Del Taco LLC and Colorado Del, LLC dated as of December
9, 2014.

Colorado Del II, LLC
•
Franchise Agreement #791 (4698 Peoria Street, Denver, CO) by and between Del
Taco LLC and Colorado Del II, LLC dated as of November 17, 2016.

•
Franchise Agreement #1025 (8100 Northfield Boulevard, Denver, CO) by and between
Del Taco LLC and Colorado Del II, LLC dated as of November 17, 2016.

•
Franchise Agreement #1034 (2913 South 23rd Avenue) by and between Del Taco LLC
and Colorado Del II, LLC dated as of November 17, 2016.

•
Franchise Agreement #864 (14400 E Colfax Avenue, Aurora, CO) by and between Del
Taco LLC and Colorado Del II, LLC dated as of November 17, 2016.

•
Franchise Agreement #863 (570 E Bromley Lane, Brighton, CO) by and between Del
Taco LLC and Colorado Del II, LLC dated as of November 17, 2016.

•
Franchise Agreement #854 (595 Summit Boulevard, Broomfield, CO) by and between
Del Taco LLC and Colorado Del II, LLC dated as of November 17, 2016.

•
Franchise Agreement #1002 (3465 N. Salida Street, Aurora, Colorado) by and
between Del Taco LLC and Colorado Del II, LLC dated November 17, 2016.



•
Franchise Agreement #1047 (18260 East 104th Avenue, Commerce City, Colorado) by
and between Del Taco LLC and Colorado Del II, LLC dated November 17, 2016.



•
Franchise Agreement #1001 (11053-25 Frontage Road, Firestone, Colorado 80504) by
and between Del Taco LLC and Colorado Del II, LLC dated November 17, 2016.

•
Franchise Agreement #1237 (6383 Promenade Parkway, Castle Rock, Colorado 80109)
by and between Del Taco LLC and Colorado Del II, LLC dated August 28, 2018.

Desert Taco, LLC
•
Del Taco Franchise Agreement #704 (13367 W Grand Ave., Surprise, AZ) by and
among Del Taco, Inc., Larry J. Veach, Phyllis J. Veach, Brent A. Veach and
Sherri Veach dated as of July 30, 2002.

•
Del Taco Franchise Agreement #723 (1483 N Dysart Rd., Avondale, Arizona) by and
among Del Taco, Inc., Larry J. Veach, Phyllis J. Veach, Brent A. Veach and
Sherri Veach dated as of February 11, 2003.

•
Del Taco Franchise Agreement #737 (9672 West Camelback Rd., Glendale, Arizona)
by and among Del Taco, Inc., Larry Veach, Sherri Veach, Phyllis Veach, and Brent
Veach dated as of October 1, 2003.

•
Del Taco Franchise Agreement #746 (16649 N Tatum Blvd., Phoenix, Arizona) by and
among Del Taco, Inc., Larry J. Veach, Phyllis J. Veach, Brent A. Veach and
Sherri Veach dated as of February 20, 2004.

•
Del Taco Franchise Agreement #796 (1901 W. Northern Ave., Phoenix, Arizona) by
and among Del Taco, Inc., Desert Taco, LLC and Brent A. Veach dated as of
December 7, 2005.

•
Del Taco Franchise Agreement #824 (4101 N 67th Ave., Phoenix, Arizona) by and
among Del Taco, Inc., Larry J. Veach, Phyllis J. Veach, Brent A. Veach and
Sherri Veach dated as of January 18, 2000.

•
Del Taco Franchise Agreement #870 (1628 N 44th St., Phoenix, Arizona) by and
among Del Taco, Inc., Ray Perry and Donna Perry dated as of February 14, 2001.

•
Del Taco Franchise Agreement #1039 (7665 W. Lower Buckeye Rd., Phoenix, Arizona)
by and between Del Taco LLC and Desert Taco, LLC dated as of October 4, 2007.

Desert Taco IV, LLC
•
Franchise Agreement #1124 (305 East Thomas Rd., Phoenix, Arizona) by and between
Del Taco LLC and Desert Taco IV, LLC dated October 5, 2011.

•
Franchise Agreement #1125 (4252 South 48th Street, Phoenix, Arizona) by and
between Del Taco LLC and Desert Taco IV, LLC dated October 5, 2011.

•
Franchise Agreement #1126 (1850 West Union Hills Drive, Phoenix, Arizona) by and
between Del Taco LLC and Desert Taco IV, LLC dated October 5, 2011.

•
Franchise Agreement #1127 (15229 North 35th Avenue, Phoenix, Arizona) by and
between Del Taco LLC and Desert Taco IV, LLC dated October 5, 2011.

•
Franchise Agreement #1128 (1035 S. Arizona Avenue, Chandler, Arizona) by and
between Del Taco LLC and Desert Taco IV, LLC dated as of October 5, 2011.

•
Franchise Agreement #1129 (2510 E Germann Road, Chandler, Arizona) by and
between Del Taco LLC and Desert Taco IV, LLC dated October 5, 2011.

Desert Taco East, LLC
•
Franchise Agreement #806 (1864 S Country Club Dr., Mesa, Arizona) by and between
Del Taco LLC and Desert Taco East, LLC dated as of July 15, 2009.

•
Franchise Agreement #838 (900 S Val Vista Dr., Gilbert, Arizona) by and between
Del Taco LLC and Desert Taco East, LLC dated as of July 15, 2009.

•
Franchise Agreement #851 (4926 E Chandler Blvd., Phoenix, Arizona) by and
between Del Taco LLC and Desert Taco East, LLC dated as of July 15, 2009.

•
Franchise Agreement #861 (3648 E Southern Ave., Mesa, Arizona) by and between
Del Taco LLC and Desert Taco East, LLC dated as of September 22, 2009.

•
Franchise Agreement #765 (property located at 1900 West Ray Road, Chandler,
Arizona 85224 by and between Del Taco LLC and Desert Taco East LLC dated as of
January 28, 2016.

•
Franchise Agreement #1038 (1842 South Signal Butte Road, Mesa, Arizona) by and
between Del Taco LLC and Arizona Del IC, LLC dated April 23, 2014.

•
Franchise Agreement #1249 (5216 East Baseline Road Gilbert, Arizona) by and
between Del Taco LLC and Desert Taco East, LLC dated July 19, 2018.

•
Franchise Agreement #1268 (20485 E. Rittenhouse Rd, Queen Creek, Arizona 84142)
by and between Del Taco LLC and Desert Taco East, LLC dated August 27, 2018.

Desert Taco III, LLC
•
Del Taco Franchise Agreement #715 (4705 N US Highway 89, Flagstaff, Arizona) by
and among Del Taco, LLC and Desert Taco III, LLC dated as of August 27, 2018.

•
Del Taco Franchise Agreement #719 (7091 East Pav Way, Prescott Valley, Arizona)
by and among Del Taco, LLL and Desert Taco III, LLC dated as of August 27, 2018.

•
Franchise Agreement #811 (1845 Highway 95, Bullhead, City, Arizona) by and
between Del Taco LLC and Desert Taco III, LLC dated August 27, 2018.

•
Del Taco Franchise Agreement #837 (81 London Bridge Rd., Lake Havasu, Arizona)
by and among Del Taco LLC. and Desert Taco III, LLC dated as of August 27, 2018.

•
Del Taco Franchise Agreement #845 (3390 N Stockton Hill Rd., Kingman, Arizona)
by and among Del Taco LLC and Desert Taco III, LLC dated as of August 27, 2018.

•
Del Taco Franchise Agreement #878 (108 S Beeline Hwy, Payson, Arizona) by and
among Del Taco LLC and Desert Taco III, LLC dated as of August 27, 2018.

•
Del Taco Franchise Agreement #1103 (4115 W Anthem Way, Anthem, Arizona) by and
between Del Taco LLC and Desert Taco III, LLC dated as of November 21, 2010.

•
Renewal Franchise Agreement #953 (2201 S. Milton Rd., Flagstaff, Arizona) by and
among Del Taco LLC and Desert Taco III, LLC dated August 27, 2018.

Galaxy Investments, Ltd.
•
Del Taco Renewal Franchise Agreement # 25 (1155 Baker St., Costa Mesa,
California) by and among Del Taco, Inc., BEC Enterprises, Inc., Brian H. Zenz
and R.C. Thompson dated as of February 16, 2004.  

•
Del Taco Franchise Renewal Agreement #59 (1141 N. Magnolia Ave., Anaheim,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of July 7, 2012.

•
Del Taco Franchise Renewal Agreement #69 (20921 Magnolia St, Huntington Beach,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of January 31, 2013.

•
Del Taco Franchise Renewal Agreement #72 (2841 W. Warner Ave., Santa Ana,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of September 24, 2012.

•
Del Taco Franchise Renewal Agreement #76 (25542 Marguerite Pkwy., Mission Viejo,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of March 1, 2000.

•
Del Taco Franchise Renewal Agreement #78 (955 N. Harbor Blvd., Anaheim,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of December 2, 2013.

•
Del Taco Franchise Agreement #101 (4870 Irvine Blvd., Irvine, California) by and
between Del Taco LLC and Galaxy Investments, Ltd. dated as of August 1, 2007.

•
Del Taco Franchise Renewal Agreement #103 (3501 E. South St., Long Beach,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of March 1, 2000.

•
Del Taco Franchise Renewal Agreement #136 (22401 El Toro Rd., Lake Forest,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of March 1, 2000.

•
Del Taco Franchise Renewal Agreement #246 (22349 El Toro, Lake Forest,
California) by and between Del Taco, Inc. and Galaxy Investments, Ltd. dated as
of March 1, 2000.

Nor-Cal Foods, Inc.
•
Del Taco Franchise Agreement #772 (1798 West Olive Ave., Merced, California) by
and between Del Taco, Inc. and Roberto Martinez dated as of March 31, 2005.

•
Del Taco Franchise Agreement #842 (817 West Hammer Lane, Stockton, California)
by and between Del Taco, Inc. and Roberto Martinez dated as of July 17, 2002.

•
Del Taco Franchise Agreement #972 (29025 W. Plaza Park Drive, Santa Nella,
California) by and between Del Taco, Inc. and Roberto Martinez dated as of July
17, 2002.

•
Del Taco Franchise Agreement #989 (2101 Sylvan Ave., Modesto, California) by and
between Del Taco, Inc. and Roberto Martinez dated as of July 17, 2002.

Quickbites, Inc.
•
Del Taco Franchise Agreement #1016 (23573 Sunnymead Ranch Pkwy., Moreno Valley,
California) by and among Del Taco LLC, Quickbites, Inc., Sam Anabi and Ayed Y.
Ireifej dated as of June 12, 2006.

•
Del Taco Franchise Agreement #1049 (645 Tucker Road, Tehachapi, California) by
and between Del Taco LLC and Quickbites, Inc. dated as of December 10, 2007.

•
Franchise Agreement #1080 (1641 S. Alameda St., Compton, California) by and
between Del Taco LLC and Quickbites, Inc. dated as of June 30, 2009.

•
Franchise Agreement #1082 (6541 Dennis McCarthy Drive, Lebec, California) by and
between Del Taco LLC and Quickbites, Inc. dated as of October 5, 2011.

•
Franchise Agreement #1116 (1818 S. Durfee, South El Monte, California) by and
between Del Taco LLC and Quickbites, Inc. dated as of July 18, 2011.

•
Franchise Agreement #1003 (401 E. Alessandro Blvd Riverside, California) by and
between Del Taco LLC and Quickbites, Inc. dated as of November 4, 2010.

•
Franchise Agreement #1166 (2401 S. Azusa West Covina, California) by and between
Del Taco LLC and Quickbites, Inc. dated as of May 9, 2014.

•
Franchise Agreement #1222 (880 N. Wilcox Ave., Montebello, California) by and
between Del Taco LLC and Quickbites, Inc. dated January 18, 2018.

3 Brothers Restaurants, LLC
•
Franchise Agreement #780 (1306 Broadway Ave.by and between Del Taco LLC and 3
Brothers Restaurants, LLC dated as of June 23, 2009.  

•
Franchise Agreement #1019 (1725 S.E. Meadowbrook Blvd., College Place, WA) by
and between Del Taco LLC and 3 Brothers Restaurants LLC dated as of July 23,
2012.  

•
Franchise Agreement #1022 (3101 E. Magic View Dr., Meridian, ID) by and between
Del Taco LLC and 3 Brothers Restaurants, LLC dated as of June 23, 2009.

•
Franchise Agreement #1052 (7390 NE Butler Street, Hillsboro, Oregon) by and
between Del Taco LLC and 3 Brothers Restaurants, LLC dated as of January 2,
2013.

•
Franchise Agreement #1132 (2121 12th Ave Road, Nampa, ID) by and between Del
Taco LLC and 3 Brothers Restaurants, LLC dated as of December 23, 2011.

•
Franchise Agreement #1152 (5008 W. Franklin Road, Boise, ID) by and between Del
Taco LLC and 3 Brothers Restaurants, LLC dated as of March 6, 2013.

•
Franchise Agreement #1018 (property located at 34528 16th Ave South Federal Way,
Washington 98003) by and between Del Taco LLC and 3 Brothers Restaurants, LLC
dated as of October 21, 2011.

•
Franchise Agreement #1149 (2513 South US 50, Grand Junction, CO) by and among
Del Taco LLC and 3 Brothers Restaurants dated as of December 29, 2017.

•
Franchise Agreement #1162 (2878 North Ave., Grand Junction, CO) by and among Del
Taco LLC and 3 Brothers Restaurants dated as of December 29, 2017.

•
Franchise Agreement #1177 (property located at 8687 W. Overland), by and among
Del Taco LLC and 3 Brothers, LLC dated as of December 9, 2015.

•
Franchise Agreement #745 (450 West Prairie, Coeur d’ Alene, Idaho 83815) by and
among Del Taco LLC and 3 Brothers, LLC dated as of September 23, 2015.



•
Franchise Agreement #1012 (for property at 725 North Hwy 41, Post Falls, ID
83854) by and among Del Taco LLC and 3 Brothers, LLC dated as of September 23,
2015.



•
Franchise Agreement #1260 (for property at 568 North 2nd East, Rexburg, Idaho)
by and among Del Taco LLC and 3 Brothers Restaurants, LLC dated as of August 17,
2018.

•
Franchise Agreement #1263 (for property at 7742 Martin Way East, Lacey, WA) by
and among Del Taco LLC and 3 Brothers Restaurants, LLC dated October 11, 2018.

•
Franchise Agreement #1269 (for property at 606 North 21st Avenue, Caldwell, ID)
by and among Del Taco LLC and 3 Brothers Restaurants, LLC dated August 27, 2018.

QK Holdings, LLC
•
Del Taco Franchise Agreement #726 (4720 Montgomery Blvd NE, Albuquerque, NM) by
and among Del Taco, Inc., QK New Mex, Inc., Robbie Qualls and Doug Koch dated as
of February 26, 2003.

•
Del Taco Franchise Agreement #898 (1525 Coors Blvd NW, Albuquerque, NM) by and
between Del Taco, Inc. and QK New Mex, Inc. dated as of March 25, 2002.

•
Del Taco Franchise Agreement #1029 (10015 Central Ave., N.E., Albuquerque, NM)
by and between Del Taco LLC and QK New Mex, Inc. dated as of January 25, 2007.

•
Del Taco Franchise Agreement #1153 (1101 Unser Blvd SE, Rio Rancho, NM) by and
between Del Taco LLC and QK New Mex, Inc. dated as of December 4, 2012.

•
Del Taco Franchise Agreement #1056 (property located at 1885 Emilio Lopez Rd.,
Los Lunas, NM) by and between Del Taco LLC and QK New Mex, Inc. dated as of
August 2, 2007.

•
Franchise Agreement #1187 (property located at 804 S. White Sand Blvd.
Alamogordo, NM) by and between Del Taco LLC and QK Holdings, LLC dated as of
April 8, 2016.

•
Franchise Agreement #1204 (property located at 3916 N. Prince Street, Clovis,
NM) by and between Del Taco LLC and QK Holdings, LLC dated as of May 24, 2016.

•
Franchise Agreement #1180 (property located at 5506 E. Main St., Farmington, NM)
by and between Del Taco LLC and QK Holdings, LLC dated as of September 28, 2015.

•
Franchise Agreement #1205 (property located at 550 US Hwy 491, Gallup, NM) by
and between Del Taco LLC and QK Holdings, LLC dated as of December 28, 2016.

•
Franchise Agreement #1253 (property located at 2629 Highway 180 E, Silver City,
NM) by and between Del Taco LLC and QK Holdings, LLC dated as of December 28,
2016.

Hansberger, Leroy
•
Del Taco Franchise Agreement #718 (11344 Telegraph Rd., Santa Fe Springs,
California) by and among Del Taco, Inc., Mike Hansberger, Leroy Hansberger and
Jeff Hansberger dated as of March 31, 2003.

•
Del Taco Franchise Agreement # 857 (8028 Firestone Blvd., Downey, California) by
and among Del Taco, Inc., Tony Rolland and Leroy Hansberger dated as of December
5, 2000.

•
Franchise Agreement #1079 by and among Del Taco LLC, Jeff Hansberger and Mike
Hansberger dated as of June 17, 2009.

•
Franchise Agreement #1102 (property located at 6855 Grand National Drive
Orlando, Florida) by and among Del Taco LLC, Jeff Hansberger and Mike Hansberger
dated as of June 13, 2014.

•
Franchise Agreement #1089 (property located at 12025 Collegiate Way Orlando,
Florida) by and among Del Taco LLC, Jeff Hansberger and Mike Hansberger dated as
of June 13, 2014.

Walker, Jerry
•
Franchise Agreement #7 (81566 State Highway, Indio, California) by and between
Del Taco LLC and One Eleven dated as of December 29, 2008.

•
Franchise Renewal Agreement #234 (67794 East Palm Canyon Drive, Cathedral City,
California) by and among Del Taco LLC, Jerry Walker and Gloria Walker dated as
of August 21, 2013.

•
Del Taco Franchise Agreement #782 (85494 Vista Del Norte, Coachella, California)
by and between Del Taco, Inc. and Jerry Walker dated as of March 21, 2006.

•
Del Taco Franchise Agreement #813 (74617 Hwy 111, Palm Desert, California) by
and among Del Taco, Inc., Jerry Walker, Paul Teplow, William Werner and W.T.W.
Investments dated as of November 8, 1999.

•
Del Taco Franchise Agreement #881(78-468 Hwy 111, La Quinta, California) by and
among Del Taco, Inc., Jerry Walker, Paul Teplow, William Werner and W.W.T.
Investments dated as of December 7, 2001.

•
Renewal Franchise Agreement #961 (69070 Ramon Road, Cathedral City, California
92234) by and among Del Taco, Inc. and Jerry Walker dated as of October 27,
2017.

All of US Tacos, Inc.
•
Franchise Agreement #939 (property located at 2400 Mitchell Road Ceres,
California) by and among Del Taco LLC, All of US Tacos, Inc. and Christopher M.
Reyes dated as of June 20, 2014.

•
Franchise Agreement #720 (property located at 1194 E Yosemite Ave., Manteca, CA)
by and among Del Taco LLC, All of US Tacos, Inc. and Christopher M. Reyes dated
as of June 20, 2014.

•
Franchise Agreement #940 (property located at 1601 Standiford Modesto,
California) by and among Del Taco LLC, All of US Tacos, Inc. and Christopher M.
Reyes dated as of June 20, 2014.

•
Franchise Agreement #946 (property located at 4300 Salida Boulevard Salida,
California) by and among Del Taco LLC, All of US Tacos, Inc. and Christopher M.
Reyes dated as of June 20, 2014.

•
Franchise Agreement #957 (property located at 2401 Fulkerth Road Turlock,
California) by and among Del Taco LLC, All of US Tacos, Inc. and Christopher M.
Reyes dated as of June 20, 2014.

Kamali, Mike and Shirin
•
Franchise Agreement #171 (280 Bristol Street, Costa Mesa, California) by and
among Del Taco LLC, Mike Kamali and Shirin Kamali dated as of April 26, 2011.

•
Franchise Renewal Agreement #233 (3896 Clairemont Drive, San Diego, California)
by and among Del Taco LLC, Mike Kamali and Shirin Kamali dated as of January 14,
2013.

•
Franchise Renewal Agreement #1075 (35145 Merle Haggard Drive, Bakersfield,
California) by and among Del Taco LLC, Mike Kamali and Shirin Kamali dated as of
June 23, 2015.

•
Franchise Renewal Agreement #1084 (5211 Gosford Road, Bakersfield, California)
by and among Del Taco LLC, Mike Kamali and Shirin Kamali dated as of June 23,
2015.

•
Renewal Franchise Agreement #182 (110 W El Norte Parkway, Escondido, California)
by and between Del Taco LLC and Mike Kamali and Shirin Kamali dated March 11,
2019.

Skybl Corporation
•
Del Taco Franchise Agreement #764 (5348 West Cypress avenue, Visalia,
California) by and between Del Taco, Inc., Skybl Corp. and Nicholas K. and Mimi
S. Yuen dated as of November 8, 2004.

•
Del Taco Franchise Agreement #963 (1415 Hillman St., Tulare, California) by and
among Del Taco, Inc., Nicholas K. Yuen and Mimi S. Yuen dated as of July 7,
1999.

Cactus Enterprises, LLC
•
Del Taco Franchise Agreement #724 (1850 14th Ave SE, Albany, Oregon) by and
between Del Taco LLC and Cactus Enterprise, LLC dated as of November 17, 2006.

•
Del Taco Franchise Agreement #743 (583 Lancaster Dr NE, Salem, Oregon) by and
between Del Taco LLC and Cactus Enterprise, LLC dated as of November 17, 2006.

•
Del Taco Franchise Agreement #1098 (2860 Crater Lake Hwy), Medford, Oregon) by
and between Del Taco LLC and Cactus Enterprise, LLC dated as of July 22, 2010.

•
Del Taco Franchise Agreement #1141 (property located at 2435 Stewart Pkwy
Roseburg, Oregon 97471) by and between Del Taco LLC and Cactus Enterprise, LLC
dated as of February 15, 2012.

•
Franchise Agreement #1176 (428 E. Barnett, Medford, Oregon) by and between Del
Taco LLC and Cactus Enterprises, LLC dated as of November 2, 2015.

•
Del Taco Franchise Agreement #784 (612 S E 3rd Street, Bend, OR 97702) by and
between Del Taco LLC and Cactus Enterprises, LLC dated July 13, 2018.

Bay Valley Foods, Inc.
•
Del Taco Franchise Agreement #1048 (201 Pittman Road, Fairfield, California) by
and among Del Taco LLC, Inder Pahwa, Satinder Pahwa and Inderpreet Pahwa dated
as of December 7, 2007.

•
Del Taco Franchise Agreement #1091 (151 Peabody Road, Vacaville, California) by
and between Del Taco LLC and Bay Valley Foods, Inc. dated as of March 25, 2010.

•
Franchise Agreement #1104(282 Sunset Avenue, Suisun, California) by and between
Del Taco LLC and Bay Valley Holdings, Inc. dated as of February 3, 2011.  

PCRG, Inc.
•
Franchise Agreement #1215 (property located at 1957 East 20th Street, Chico, CA)
by and between Del Taco LLC and PCRG 2, Inc. dated December 20,2016.

•
Franchise Agreement #792 (200 Antelope Blvd., Red Bluff, California) by and
between Del Taco LLC and PCRG, Inc. dated as of December 6, 2012.  

•
Franchise Agreement #827 (2602 Hilltop Dr., Redding, California) by and between
Del Taco LLC and PCRG, Inc. dated as of December 6, 2012.

•
Franchise Agreement #1070 (1078 Harter Road, Yuba City, California) by and
between Del Taco LLC and PCRG, Inc. dated as of December 6, 2012.

Chandi, Nachattar S.
•
Franchise Agreement #1094 (52119 Harrison Street, Coachella, California) by and
between Del Taco LLC, Nachhattar S. Chandi and Susan E. Chandi dated as of March
25, 2010.

•
Del Taco Franchise Agreement #767 (90480 66th Ave, Mecca, California) by and
among Del Taco, Inc., Nachhattar S. Chandi and Susan E. Chandi dated as of March
11, 2005.

Finley-Vanderweel, a California GP
•
Franchise Agreement #23 (5856 Warner Ave., Huntington Beach, California) by and
between Del Taco LLC and Finley-Vanderweel and CJR Restaurants, Inc., Partner
dated as of September 13, 2009.

•
Franchise Agreement #10 (property located at 12800 Beach Boulevard Stanton,
California) by and between Del Taco LLC and Finley-Vanderweel dated as of
January 12, 2008.

Bold Family Restaurant Group, Inc.
•
Del Taco Franchise Agreement #20 (520 Diamond Bar Blvd., Diamond Bar,
California) by and between Del Taco LLC and Bold Family Restaurant Group, Inc.
dated as of July 10, 2013.

•
Del Taco Franchise Agreement #108 (21060 Golden Springs Drive) by and between
Del Taco LLC and Bold Family Restaurant Group dated as of July 10, 2013.

•
Del Taco Franchise Agreement #4 (103 E. 3rd St., Corona, California) by and
between Del Taco and Bold Family Restaurant Group, Inc. dated as of March 29,
2019.

Altogether, LLC
•
Del Taco Franchise Agreement #1106 (6126 E. Washington Blvd., Commerce,
California) by and between Del Taco LLC and Altogether, LLC dated as of March
12, 2011.





CJR Restaurants, Inc.
•
Del Taco Franchise Agreement #1225 (2260 Frontage Rd., Corona, California) by
and between Del Taco LLC and CJR Restaurants, Inc. dated as of June 21, 2018.

Villars, Dan and Carolyn
•
Franchise Renewal Agreement #5 (15070 7th St., Victorville, California) by and
between Del Taco LLC and J.C.V. Tacos, Inc. dated as of March 20, 2013.

•
Franchise Agreement #175 (15470 Palmdale Road, Victorville, California) by and
between Del Taco, Inc. and Carolyn Villars dated as of July 16, 1981.

•
Del Taco Franchise Agreement #1044 (2000 N. Riverside Dr., Rialto, California)
by and between Del Taco LLC and Dan Villars dated as of October 1, 2007.

Yadav, Rajendra
•
Del Taco Franchise Agreement #873 (6160 Jarvis Ave., Newark, California) by and
between Del Taco, Inc., Rajendra Yadav and Austin Torres dated as of July 11,
2001, as assigned to Savera Inc. on July 1, 2015.

Kamara, Mac and Fisher Jeffrey
•
Del Taco Franchise Agreement #1286 (6791 Highway 85, Riverdale, Georgia) by and
between Del Taco LLC and Makhtar Kamara and Jeffrey Fisher dated as of January
17, 20149.

DT Venture, LLC
•
Del Taco Franchise Agreement #783 (5644 N. Telegraph, Dearborn Heights, MI) by
and among Del Taco, Inc., DT Venture, LLC, Mark S. Schostak, David W. Schostak
and Robert L. Schostak dated as of June 15, 2005.

•
Del Taco Franchise Agreement #1017 (32439 Gratiot Ave., Roseville, Michigan) by
and between Del Taco LLC and Mark S. Schostak dated as of August 8, 2006.

•
Del Taco Franchise Agreement #1032 (26111 Hoover Rd., Warren, Michigan) by and
among Del Taco LLC, DT Venture, LLC and Mark S. Schostak dated as of December
21, 2006.



•
Franchise Agreement #1169 (for property at 13201 Middlebelt Road, Livonia, MI
48150) by and among Del Taco LLC and DT Venture, LLC dated as of September 4,
2014.



•
Franchise Agreement #1203 (for property at 50680 Gratiot Avenue, Chesterfield,
MI 48051) by and among Del Taco LLC and DT Venture, LLC dated as of February 6,
2017.



•
Del Taco Franchise Agreement #1264 (12387 23 Mile Rd., Shelby, Michigan) by and
among Del Taco, LLC and DT Venture, LLC dated September 12, 2018.

•
Del Taco Franchise Agreement #1254 (16252 Fort Street, Southgate, Michigan) by
and among Del Taco, LLC and DT Venture, LLC dated June 28, 2018.

•
Del Taco Franchise Agreement #1285 (14570 Southfield Road, Allen Park, Michigan)
by and among Del Taco LLC and



Aparicio Enterprises, LLC
•
Del Taco Franchise Agreement #825 (9171 W. Peoria Avenue, Peoria, Arizona) by
and between Del Taco LLC and Aparicio Enterprises, LLC dated as of December 28,
2010.

•
Del Taco Franchise Agreement #890 (19880 N. 59th avenue, Glendale, Arizona) by
and between Del Taco LLC and Aparicio Enterprises, LLC dated as of December 28,
2010.

Bedrossian, Tak
•
Del Taco Franchise Agreement #16 (421 West Palmdale Boulevard, Palmdale,
California) by and between Del Taco LLC and Takvor G. Bedrossian dated as of
October 10, 2009.

•
Del Taco Franchise Agreement #757 (2060 South La Cienega Boulevard, Los Angeles,
California) by and among Del Taco, Inc., Apraham Atteukenian and Takvor G.
Bedrossian dated as of April 6, 2006.

La Veta Fund, Ltd
•
Del Taco Franchise Agreement #45 (1301 E. Katella Ave., Orange, California) by
and between Del Taco LLC and La Veta Fund, Ltd dated as of November 19, 2012.

•
Del Taco Franchise Renewal Agreement #142 (3220 S Harbor Blvd, Anaheim,
California 92802) by and between Del Taco, Inc. and La Veta Fund, Ltd dated as
of June 18, 2015.

Mo Bro Enterprises, Inc.
•
Del Taco Franchise Agreement #38 (9719 Carmenita Road, Whittier, California) by
and among Del Taco, Inc., Rudolph R. Martin and Janice D. Martin dated as of
April 6, 1981.

•
Del Taco Franchise Agreement #65 (2021 Glenoaks, San Fernando, California) by
and between Del Taco, Inc. and Ramon James Cressal dated as of January 7, 1982.

Moalej, Hossein
•
Del Taco Franchise Agreement #144 (57736 29 Palms Hwy, Yucca Valley, California)
by and among Del Taco LLC, Ahmad R. Moaleg and Hossein Moalej dated as of
November 21, 2008.

•
Del Taco Franchise Agreement #321 (56748 29 Palms Hwy, Yucca Valley, California)
by and among Del Taco LLC, Ahmad R. Moaleg and Hossein Moalej dated as of
November 21, 2008.

S&G Foods Incorporated
•
Franchise Renewal Agreement #9 (2320 E. 4th Street, Santa Ana, CA 92705) by and
among Del Taco, Inc., S and G Foods Incorporated dated as of October 1, 2014.

•
Del Taco Franchise Renewal Agreement #154 (9436 Warner Avenue, Fountain Valley,
California) by and between Del Taco, Inc. and S&H Associates LLC dated as of
December 20, 2004.

Testa, Martin L.
•
Renewal Franchise Agreement #89 (1565 S. Broadway, Santa Maria, California) by
and between Del Taco LLC and Martin L. Testa dated as of September 14, 2018.

•
Renewal Franchise Agreement #833 (1816 N. Broadway, Santa Maria, California) by
and between Del Taco LLC and Martin L. Testa dated as of March 26, 2010.

Providential Restaurant Group, Inc.
•
Del Taco Franchise Agreement #1042 (1120 West 14 Mile Road, Clawson, Michigan)
by and among Del Taco LLC, Carl Chandler, Robert Middleton and Ben Cheshire
dated as of August 27, 2007.

•
Del Taco Franchise Agreement #1081 (28692 Dequindre Unit J, Warren, Michigan) by
and between Del Taco LLC and Providential Restaurant Group, Inc. dated as of
August 6, 2009.

Riley, Ryan W.
•
Del Taco Franchise Agreement #790 (196 West 500 South, Bountiful, Utah) by and
among Del Taco, Inc., Ryan W. Riley and Wayne K. Riley dated as of September 19,
2005.

•
Del Taco Franchise Agreement #889 (1651 W South Jordan Pkwy, South Jordan, Utah)
by and among Del Taco Inc., Ryan W. Riley and Wayne K. Riley dated as of January
23, 2002.

Chaudhry, Ejaz
•
Del Taco Franchise Agreement #779 (2164 NE Burnside Rd., Gresham, Oregon) by and
between Del Taco, Inc. and Ejaz H. Chaudhry dated as of November 28, 2005.

•
Del Taco Franchise Agreement #716 (8724 NE Highway 89, Vancouver, Washington) by
and between Del Taco, Inc. and Ejaz H. Chaudhry dated February 11, 2003.

Syed, Kaleem and Humera
•
Del Taco Franchise Agreement #734 (4393 East Main Street, Ventura, California)
by and among Del Taco LLC, Kaleem Syed and Humera Syed dated January 19, 2008.

•
Del Taco Franchise Agreement #1090 (55 Hallock Drive, Santa Paula, California)
by and among Del Taco LLC, Kaleem Syed and Humera Syed dated December 26, 2009.

RJ Food, Inc
•
Del Taco Franchise Agreement #1015 (2645 North Power Road, Mesa, Arizona) by and
between Del Taco LLC and RJ Food, Inc. dated as of April 3, 2014.

M.B. Fast Foods, Inc.
•
Del Taco Franchise Agreement #771 (5385 N Blackstone Ave., Fresno, California)
by and between Del Taco LLC and M.B. Fast Foods Inc. dated as of May 21, 2012.

892 DT Foods Inc.
•
Del Taco Franchise Agreement #892 (3868 W Shaw Ave., Fresno, California) by and
between Del Taco LLC and 892 DT Foods, Inc. dated as of November 20, 2010.

Batla Enterprises, Inc.
•
Del Taco Franchise Agreement #875 (1605 E Valley Pkwy, Escondido, California) by
and between Del Taco, Inc. and Batla Enterprises, Inc. dated as of December 14,
2004.

Batla Enterprises Two, Inc
•
Del Taco Franchise Agreement #862 (1816 W Imperial Hwy, Los Angeles, California)
by and between Del Taco LLC and Batla Enterprises Two, Inc. dated as of June 24,
2008.

Boissiere, Sean and Sandy
•
Del Taco Franchise Agreement #248 (310 N McKinley St, Corona, California) by and
among Del Taco LLC, Sean Boissiere and Sandy Boissiere dated as of November 18,
2011.

Borruel, Andy
•
Del Taco Franchise Agreement #905 (72197 Baker Blvd., Baker, California) by and
among Del Taco, Inc., Andres Borruel, Steven P. Borruel and Timothy W. Borruel
dated as of August 11, 2015.

Chaudhry Investments, Inc.
•
Del Taco Franchise Renewal Agreement #193 (7247 Archibadl Ave., Rancho
Cucamonga, California) by and between Del Taco LLC and Chaudhry Investments,
Inc. dated as of January 1, 2013.

EA and AK Enterprises, Inc.
•
Del Taco Franchise Agreement #139 (120 S Lovekin Blvd., Blythe, California) by
and between Del Taco, Inc and EA & AK Enterprises, Inc. dated as of September 2,
2003.

Wicket & Sons, LP
•
Franchise Agreement #81 (1941 N Placentia Ave, Fullerton, California 92831) by
and between Del Taco LLC and Wicket & Sons LP dated May 12, 2018.

Hoss, Kaveh and Ali
•
Del Taco Franchise Agreement #132 (2552 Hamner Ave., Norco, California) by and
among Del Taco LLC, Kaveh Hoss and Ali Hoss dated as of September 24, 2012.

•
Del Taco Franchise Agreement #1065 (9150 Flair Drive, El Monte, California
91731) by and among Del Taco LLC, Kaveh Hoss and Ali Hoss dated as of September
2, 2015.

•
Del Taco Franchise Agreement #1281 (16216 Crenshaw Blvd., Gardena, California)
by and among Del Taco LLC, Kaveh Hoss and Ali Hoss dated as of February 27,
2019.

•
Del Taco Franchise Agreement #1282 (1595 Sepulveda Blvd., Torrance, California)
by and among Del Taco LLC, Kaveh Hoss and Ali Hoss dated as of February 27,
2019.

J&R Holdings, Inc.
•
Renewal Franchise Agreement #93 (6275 Foothill Blvd, Tujunga, California) by and
between Del Taco LLC and J and R Holdings, Inc. dated August 10, 2018.

Mehrvar, H.R.
•
Del Taco Franchise Renewal Agreement #229 (4740 La Sierra Ave., Riverside,
California) by and between Del Taco LLC and H.R. Mehrvar dated as of March 14,
2014.

•
Franchise Agreement #859 (840 E Broadway Blvd, Tucson, Arizona 85719) by and
between Del Taco LLC and H.R. Mehrvar dated October 1, 2015.

Mehrvar, Sherri
•
Del Taco Franchise Agreement #735 (435 E 4th Street, Beaumont, California) by
and between Del Taco LLC and DBL Del Three, Inc. dated as of October 16, 2006.

Petrolink, Inc.
•
Del Taco Franchise Agreement #950 (8324 Highway 138, Phelan, California) by and
between Del Taco LLC and Petrolink, Inc. dated June 16, 2009.

Polosajian, Koko
•
Del Taco Franchise Agreement #1068 (4850 E Motor Lane, Ontario, California) by
and among Del Taco LLC, Koko Polosajian and Hratchia K. Kardakjian dated as of
May 20, 2010.

Hackbarth, Tony
•
Franchise Agreement #13 (property located at 401 N. 1st Ave., Barstow,
California) by and among Red-E-Food Systems, Inc., Edward E. Hackbarth and
Marilyn Hackbarth dated as of July 20, 1971.

•
Franchise Agreement #201 (property located at 2871 Lenwood Rd., Barstow,
California) by and among Red-E-Food Systems, Inc., Edward E. Hackbarth and
Marilyn Hackbarth dated as of July 20, 1971.

•
Franchise Agreement #236 (property located at 1310 E. Mountain View St.,
Barstow, California) by and among Red-E-Food Systems, Inc., Edward E. Hackbarth
and Marilyn Hackbarth dated as of July 20, 1971.

Hackbarth, Edward E. Jr.
•
Del Taco Franchise Agreement #237 (17080 Van Buren Blvd., Riverside, California)
by and between Del Taco, LLC and Edward E. Hackbarth, Jr. dated as of July 13,
2006.

Hackbarth, Edward E. Sr.
•
Del Taco Franchise Renewal Agreement #109 (9822 N Magnolia Ave., Santee,
California) by and between Del Taco LLC and Edward Hackbarth dated as of
December 26, 2013.

ANVI & JENNI Group, Inc.
•
Franchise Agreement #1165 (property located at 135 S. Central Valley Hwy) by and
between Del Taco LLC and ANVI & JENNI Group, Inc. dated February 13, 2014.

Zara’s Investment LLC
•
Franchise Agreement #1277 (106 S Azusa Ave., Azusa, California) by and between
Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement #1274 (12690 Ramona Blvd., Baldwin Parkway, California) by
and between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement # 1271 (21920 Lassen St., Chatsworth, California) by and
between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement #797 (property located at 10020 Cherry Ave, Fontana,
California) by and between Del Taco LLC and Zara Investment LLC dated September
20, 2017).

•
Franchise Agreement #1275 (6550 San Fernando Rd., Glendale, California) by and
between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.Zara’s
Investment LLC dated January 26, 2017

•
Franchise Agreement #1280 (3702 Highland Ave., Highland, California) by and
between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement # 1276 (4903 N. Eagle Rock Blvd., Los Angeles, California)
by and between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement # 1279 (24941 Elder Ave., Moreno Valley, California) by and
between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement #1272 (19309 Roscoe Blvd., Northridge, California) by and
between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement #1273 (13701 Roscoe Blvd., Panorama City, California) by and
between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement #1278 (2071 Rancho Valley Drive #100, Pomona, California) by
and between Del Taco LLC and Zara’s Investment LLC dated January 26, 2019.

•
Franchise Agreement #177 (property located at 2990 Cochran Street, Simi Valley,
California) by and between Del Taco LLC and Zara’s Investment LLC dated January
11, 2017.

•
Franchise Agreement #1059 (property located at 1098 Enchanted Way, Simi Valley,
California 93065) by and between Del Taco LLC and Mohammad Asif dated January11,
2017.

•
Franchise Agreement #1134 (property located at 5197 E. Los Angeles Avenue, Simi
Valley, California) by and between Del Taco LLC and Mohammad Asif dated
January11, 2017.

BGC Foods Inc.
•
Franchise Agreement #1211 (2804 Main Street, San Diego, California) by and
between Del Taco LLC and BGC Foods Inc. dated February 15, 2017.

•
Franchise Agreement #1212 (7060 Broadway, San Diego, California) by and between
Del Taco LLC and BGC Foods Inc. dated February 15, 2017.

•
Franchise Agreement # 1252 (property located at 1650 S. Melrose Dr., Vista,
California) by and between Del Taco LLC and BGC Foods Inc. dated July 30, 2018.

Christopher Beavor and Fed E. Lula
•
Franchise Agreement #1244 (1901 Pebble Creek Parkway, Goodyear, Arizona) by and
between Del Taco LLC, Christopher Beavor and Fred E. Lula dated April 9, 2018.

Harvest Moon Tacos, LLC
•
Franchise Agreement #1262 (81198 Dawsonville Hwy NW, Gainesville, Georgia 30501)
by and between Del Taco LLC and Harvest Moon Tacos, LLC dated August 10, 2018.

William Dinio, Sandeep Bhangu, and Manny Souza
•
Franchise Agreement #1226 (1640 High St., Delano, California) by and between Del
Taco LLC William Dinio, Sandeep Bhangu, Kevin Roche, and Manny Souza dated
January 2, 2018.

Kamdhenu LLC
•
Franchise Agreement #886 (4490 Delta Gateway Boulevard, Pittsburg, CA 94565) by
and between Del Taco LLC and Kamdehenu LLC dated November 1, 2018.

Jetz Foods, LLC
•
Franchise Agreement #1261 (250 Highway 53 Colhoun, Georgia) by and between Del
Taco LLC and Jetz Foods, LLC June 20, 2018.

Gullatt, Michael Clay
•
Franchise Agreement #1167 (4418 Hamilton Road, Columbus, GA 31904) by and
between Del Taco LLC and Michael Clay Gullatt dated July 7, 2014.

Guam Food Services, LLC / Denny’s Of Guam, Incorporated
•
Franchise Agreement #712 (ESS, Guam 415 CHN San Antonio #133, Tamuning GU 96913
Guam) by and between Del Taco LLC and Guam Food Services, LLC and Denny’s of
Guam, Incorporated dated March 1, 2017.

MoPage Food Management Inc.
•
Franchise Agreement #1186 (785 N. Newcomb Street, Porterville, CA) by and
between Del Taco LLC and MoPage Food Management Inc. dated October 6, 2015.

.
•
Franchise Agreement #1213 (2918 N. Dinuba Blvd., Visalia, California) by and
between Del Taco LLC and MoPage Food Management Inc. dated June 21, 2017.

MTE Foods, Inc.
•
Franchise Agreement #1192 (1415 Herndon Ave., Clovis, California) by and between
Del Taco LLC and MTE Foods, Inc. dated February 15, 2019.

Patel, Tushar
•
Franchise Agreement #1179 (145 Harbison Blvd., Columbia, SC) by and between Del
Taco LLC and Tushar Patel, Shetal Patel, Urmila Patel and Pranv Patel dated
April 12, 2016.

DT 5Star LLC
•
Franchise Agreement #1206 (2766 Watson Boulevard, Centerville, GA) by and
between Del Taco LLC and DT 5Star LLC dated February 21, 2017.

Salim
•
Franchise Agreement #1245 2911 North Chester Avenue, Bakersfield, California) by
and between Del Taco LLC, Rana Salim, Tahir Salim, Vakas Salim and Zohaib Salim
dated March 13, 2018.

Brawley Petro QSR, Inc.
•
Franchise Agreement #1111 (1120 Brawley Avenue, Brawley, California) by and
between Del Taco LLC and Browley Petro QSR, Inc. dated July 26, 2018.

Taylor
•
Franchise Agreement #1270 (24909 W. Pico Canyon Road, Stevenson Ranch, CA 91381)
by and between Del Taco LLC, Travis Taylor, Laura Taylor, Michael Gamel and
Linda Gamel dated February 20, 2019.

R&H Taylor, Inc.
•
Del Taco Franchise Agreement #40 (26270 N Bouquet Canyon Rd., Saugus,
California) by and between Del Taco LLC and R&H Taylor, Inc. dated as April 30,
2010.

Old Road, Inc.
•
Franchise Agreement #883 (28082 The Old Rd., Valencia, California) by and
between Del Taco LLC and Timothy Borruel and Randy Taylor dated 2001, as
assigned to Old Road, Inc. on October 28, 2007.

Subito LLC
•
Franchise Agreement #775 (3510 W. Century Blvd., Inglewood, CA) by and between
Del Taco LLC and Subito LLC dated May 19, 2015.

Subito Group
•
Franchise Agreement #1014 (13204 Imperial Highway, Santa Fe Springs, California
90670) by and between Del Taco LLC and Subito Group dated February 14, 2017.








SCHEDULE 7.01
Existing Liens
None.





SCHEDULE 7.02
Existing Indebtedness
See attached.





SCHEDULE 7.05(o)
Permitted Refranchisings
See attached.





SCHEDULE 7.09
Burdensome Agreements
None.





SCHEDULE 11.02
Administrative Agent’s Office, Certain Addresses for Notices
Borrower:
Sagittarius Restaurants LLC
25521 Commercentre Drive, Suite 200
Lake Forest, CA 92630
Attention: Chief Financial Officer and General Counsel
Telephone: (949) 462-9300
Telecopier: (949) 616-5002

Administrative Agent:


For payments and requests for credit extensions:


Bank of America, N.A.
Credit Services
2380 Performance Drive Bldg C
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Joel Ragsdale
Telephone: 469-201-9590
E-mail: joel.ragsdale@bofa.com


For other notices as Administrative Agent:


Bank of America, N.A.
Agency Management
900 West Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Erik Truette
Telephone: 980-387-5451
E-mail: erik.m.truette@bofa.com




Administrative Agent’s Account:


Bank of America N.A.
New York, NY
ABA Number: 026009593
Acct Name: Wire Clearing Acct for Syn Loans - LIQ
Account No: 1366072250600
Reference: Sagittarius Restaurants LLC (Del Taco Holdings, Inc.)




Swing Line Lender:


Bank of America, N.A.
Credit Services
2380 Performance Drive Bldg C
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Joel Ragsdale
Telephone: 469-201-9590
E-mail: joel.ragsdale@bofa.com




L/C Issuer:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Charles P. Herron
Facsimile No.: 800-755-8743
Telephone No.: 570-496-9564
E-mail: charles.p.herron@bofa.com




EXHIBIT D


[Form of]
Compliance Certificate


Financial Statement Date: [________, ____]


TO:        Bank of America, N.A., as Administrative Agent


RE:
Credit Agreement, dated as of August 4, 2015, by and among Sagittarius
Restaurants LLC, a Delaware limited liability company (the “Borrower”), Del Taco
Holdings, Inc., a Delaware corporation (“Holdings”), F&C Restaurant Holding Co.,
a Delaware corporation, the other Persons party thereto from time to time as a
Loan Party, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and certain other parties
thereto from time to time (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement)



DATE:        [Date]
    


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the [chief executive officer][chief financial
officer][treasurer][controller] of the Borrower, and that, as such, [he/she] is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and financial condition of the Borrower and
its Subsidiaries during the accounting period covered by such financial
statements.


3.    A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and each of
the other Loan Parties performed and observed all its obligations under the Loan
Documents, and


[select one:]


[to the knowledge of the undersigned, during such period each of the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


--or—


[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]




4.    The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



Sagittarius Restaurants LLC,
a Delaware limited liability company


By:                        
Name:                        
Title:                        





Schedule A


Financial Statement Date: [________, ____] (“Statement Date”)


I.
Section 7.11(a) – Consolidated Total Lease Adjusted Leverage Ratio.

A.
Consolidated Funded Indebtedness as of the Statement Date (aggregate stated
balance sheet principal amount of all Indebtedness of the Borrower and its
Subsidiaries as of the Statement Date):     $        

B.
Aggregate amount of unrestricted cash and Cash Equivalents (not subject to any
Liens other than Liens in favor of the Administrative Agent) in excess of
$3,000,000 but in an amount not to exceed $5,000,000 as of the Statement
Date:    $        

C.
Consolidated Adjusted Cash Rental Expense for such Measurement Period:

1.
All cash rental expense of the Borrower and its Subsidiaries for such
Measurement Period, determined on a consolidated basis, incurred under any
rental agreements or leases of real and personal property:    $        

2.
Obligations in respect of any Capitalized Leases and Synthetic Lease Obligations
for such Measurement Period:    $        

3.
Cash rental expense in connection with the Headquarters Lease for such
Measurement Period:    $        

4.
Cash sublease income for such Measurement Period:    $        

5.
Consolidated Cash Rental Expense for such Measurement Period (Line I.C.1 minus
Line I.C.2 minus Line I.C.3 minus Line I.C.4):    $        

6.
Consolidated Adjusted Cash Rental Expense for such Measurement Period (Line
I.C.5 multiplied by eight):    $        

D.
Consolidated EBITDAR for such Measurement Period:

1.
Consolidated EBITDA for such Measurement Period:     

a.
Consolidated Net Income:    $        

b.
Consolidated Interest Charges plus any other accrued interest
expense:    $        

c.
The provision for Federal, state, local and foreign income taxes payable
(including franchise and similar taxes imposed in lieu of income
taxes):    $        

d.
Depreciation and amortization expense (including amortization of deferred
financing costs, goodwill and other intangibles):    $        

e.
The cumulative effect of a change in accounting principles and other non-cash
charges in addition to those set forth in other clauses of this I.D.1 (including
non-cash charges that are reserves for restaurant closures, litigation or other
reserves determined by the Borrower in good faith):    $        

f.
Non-capitalized fees and expenses incurred in connection with the Transaction
and the consummation of the transactions contemplated by the Merger
Agreement:    $        

g.
Transaction and other non-recurring reasonable and documented fees, costs and
expenses and restructuring charges incurred and any pro forma cost savings
realized (as if realized at the beginning of such Measurement Period, net of the
amount of actual benefits realized during such period from such actions) in
connection with any Disposition permitted under the Credit Agreement or any
Permitted Acquisition, any material restructuring of the business of the
Borrower or any of its Subsidiaries or any Indebtedness incurred in connection
with any of the foregoing, in each case, within 12 months of such transaction or
restructuring (including, without limitation, to the extent actually reimbursed,
expenses incurred to the extent covered by indemnification provisions in any
agreement entered into in connection with and any severance costs associated
with any Permitted Acquisition); provided that (A) such fees, costs, expenses,
charges and cost savings are reasonably identifiable and factually supported and
the basis of such determination is set forth in a Compliance Certificate or such
other certificate executed by a Responsible Officer of the Borrower and (B) any
such add-backs do not have the effect of adjusting Consolidated EBITDA by more
than the greater of (x) 5% (calculated without giving effect to this Line
I.D.1(g)) and (y) the amount of such adjustments as would be permitted under
Article 11 of Regulation S-X:    $        

h.
Non-recurring, non-cash purchase accounting adjustments permitted or required
under FAS Nos. 141 and 142, all as determined in accordance with
GAAP:    $        

i.
Non-cash losses for asset impairments for such period:    $        

j.
Extraordinary, unusual or non-recurring expenses, charges or losses during such
period (as determined by the Borrower in good faith, it being understood that
Item 10(e) of Regulation S-K under the Securities Act shall not constitute a
limitation on any such determination) in an aggregate amount not to exceed
$10,000,000 for such Measurement Period:    $        

k.
Non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants and other equity incentive
programs:    $        

l.
Non-capitalized fees, costs and expenses in connection with any issuance of
Equity Interests of Holdings permitted by the Credit Agreement    $        

m.
The non-cash portion of rental expense for such period:    $        

n.
Non-cash losses from the sale or other disposition of assets:    $        

o.
Net losses from entities consolidated under FASB ASC 810:

p.
The amount of any minority interest expense:    $        

q.
The proceeds of business interruption insurance to the extent not taken into
account in the calculation of Consolidated Net income:    $        

r.
All expenses and charges for which the Borrower or any Subsidiary is reasonably
likely to be indemnified or reimbursed within 18 months:    $        

s.
Non-cash losses relating to Swap Contracts:    $        

t.
Costs associated with pre-opening and grand opening of stores not in operation
on the Closing Date in an aggregate amount not to exceed $90,000 per
store:    $        

u.
Non-recurring severance and relocation charges in an aggregate amount not to
exceed $1,500,000 for such Measurement Period:    $        

v.
Cash payments during such period for reserves or charges added back to
Consolidated Net Income in such period or a prior period (other than cash
charges permitted to be added back pursuant to Line I.D.1.a through Line
I.D.1.u) had such charges been incurred in the current or a prior
period:    $        

w.
Federal, state, local and foreign income tax credits:    $        

x.
Gains from the sale or other disposition of assets, whether or not
extraordinary:    $        

y.
Extraordinary, unusual or non-recurring gains:    $        

z.
Gains in connection with any Disposition, any Permitted Acquisition or any
material restructuring of the business of the Borrower or any of its
Subsidiaries:    $        

aa.
All expenses and other charges added back under Line I.D.1.r above at the time
reimbursed or to the extent not reimbursed within 18 months:    $        

bb.
Non-cash gains relating to Swap Contracts:     $        

cc.
Net gains from entities consolidated under FASB ASC 810:    $        

dd.
All non-cash items increasing Consolidated Net Income (other than income from
the amortization of deferred or unearned revenue, including amortization of
deferred franchise fees and unearned trade and vendor discounts):    $        

ee.
Consolidated EBITDA (the result of (the sum of Lines I.D.1.a through I.D.1.u)
minus (the sum of Lines I.D.1.v through I.D.1.dd)):    $        

2.
Consolidated Cash Rental Expense for such Measurement Period (Line I.C.5 above):
    $        

3.
Consolidated EBITDAR for such Measurement Period (Line I.D.1.ee plus Line
I.D.2):    $        

E.
Consolidated Total Lease Adjusted Leverage Ratio for such Measurement Period
((the result of Line I.A minus Line I.B plus Line I.C.6) divided by Line
I.D.3):            

F.
Maximum Consolidated Total Lease Adjusted Leverage Ratio permitted for such
Measurement Period:            

Compliance     Yes/No



II.
Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio.

A.
Consolidated EBITDAR for such Measurement Period (Line I.D.3
above):    $        

B.
Consolidated Interest Charges paid in cash (less any payments of out of pocket
costs incurred in order to obtain Swap Contracts (but, for the avoidance of
doubt, the foregoing shall not be deemed to result in the exclusion of
underlying Swap Obligations of any Loan Party or any of its Subsidiaries) and
any expenses reimbursed pursuant to the Credit Agreement:    $        

C.
The aggregate principal amount of all regularly scheduled principal payments,
redemptions or similar acquisitions for value of outstanding debt for borrowed
money, Capitalized Leases and Tenant Improvement Debt, but excluding any such
payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise permitted under Section 7.02 of the Credit Agreement for
such Measurement Period:    $        

D.
Consolidated Cash Rental Expense for such Measurement Period (Line I.C.5 above):
    $        

E.
Consolidated Fixed Charge Coverage Ratio for the Measurement Period (the result
of Line II.A divided by the sum of Lines II.B through II.D):            

F.
Minimum Consolidated Fixed Charge Coverage Ratio permitted for such Measurement
Period:    1.85:1.00

Compliance     Yes/No





